                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 1 of 161 Page ID #:8948



                                       1 [Attorneys on Next Page]
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8                         UNITED STATES DISTRICT COURT
                                       9                       CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                         GIGANEWS, INC., a Texas corporation;    Case No.: 2:17-cv-05075-AB (JPR)
                                      11 and LIVEWIRE SERVICES, INC., a
                                         Nevada corporation,                     JOINT EXHIBIT LIST WITH
                                      12                                         OBJECTIONS AND RESPONSES
F ENWICK & W ES T LLP




                                                         Plaintiffs,
                        LAW




                                      13                                         Trial Date:   March 26, 2019
                         AT




                                               v.                                Time:         8:30 am
                        ATTO RNEY S




                                      14                                         Courtroom:    7B
                                         PERFECT 10, INC., a California          Judge:        Hon. André Birotte Jr.
                                      15 corporation; NORMAN ZADA, an
                                         individual; and DOES 1-50, inclusive,
                                      16
                                                         Defendants.
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                              CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 2 of 161 Page ID #:8949



                                       1 ANDREW P. BRIDGES (CSB No. 122761)
                                         abridges@fenwick.com
                                       2 FENWICK & WEST LLP
                                         801 California Street
                                       3 Mountain View, CA 94041
                                         Telephone: 650.988.8500
                                       4 Facsimile: 650.928.5200
                                       5 JEDEDIAH WAKEFIELD (CSB No. 178058)
                                         jwakefield@fenwick.com
                                       6 TODD R. GREGORIAN (CSB No. 236096)
                                         tgregorian@fenwick.com
                                       7 ERIC B. YOUNG (CSB No. 318754)
                                         eyoung@fenwick.com
                                       8 FENWICK & WEST LLP
                                         555 California Street, 12th Floor
                                       9 San Francisco, CA 94104
                                         Telephone: 415.875.2300
                                      10 Facsimile: 415.281.1350
                                      11 RONALD P. SLATES, SBN: 43712
                                         rslates2@rslateslaw.com
                                      12 RONALD P. SLATES, P.C.
F ENWICK & W ES T LLP




                                         500 South Grand Avenue, Suite 2010
                        LAW




                                      13 Los Angeles, CA 90071
                         AT




                                         Telephone: 213.624.1515
                        ATTO RNEY S




                                      14 Facsimile: 213.624.7536
                                      15 Attorneys for Plaintiffs/Judgment Creditors,
                                         GIGANEWS, INC. and LIVEWIRE SERVICES, INC.
                                      16
                                      17
                                         MATTHEW C. MICKELSON (S.B.N. 203867)
                                      18 matthew@mickelsonlegal.com
                                         LAW OFFICES OF MATTHEW C. MICKELSON
                                      19 16055 Ventura Boulevard, Suite 1230
                                         Encino, CA 94136
                                      20 Telephone: 818.382.3360
                                         Facsimile: 818.382.3364
                                      21
                                         Attorneys for Defendants
                                      22 PERFECT 10, INC. and NORMAN ZADA
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                             CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 3 of 161 Page ID #:8950



                                       1   Plaintiffs Giganews, Inc. and Livewire Services, Inc. offer exhibits 4-293, 377-394;
                                       2   Defendants Perfect 10, Inc. and Norm Zada offer exhibits 294-376, 395.
                                       3
                                       4    Ex.     Description     Objection and             Response       Date       Date
                                       5    No.                       Reasons                              Identified Admitted
                                       6   4      02/13/2015       No objections.       n/a
                                       7          Perfect 10
                                                  Financial
                                       8          Report for
                                       9          12/31/2014

                                      10   6      Spreadsheets of No objections.        n/a
                                                  Transfers
                                      11
                                                  Between
                                      12          Perfect 10 and
F ENWICK & W ES T LLP




                                                  Zada; Legal
                        LAW




                                      13
                                                  Payments 2016
                         AT
                        ATTO RNEY S




                                      14          Onward
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                            1             CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 4 of 161 Page ID #:8951



                                       1
                                           Ex.     Description      Objection and         Response           Date       Date
                                       2
                                           No.                        Reasons                              Identified Admitted
                                       3
                                           7      07/24/2002       Exhibit            No evidentiary
                                       4          Letter to        contains           exclusion for
                                       5          Norman Zadeh     unsigned           unsigned
                                                  from Gregory     unused demand      documents and
                                       6          Larson           notes which are    Mr. Zada, and
                                       7          w/attachments    irrelevant and     Ms. Poblete can
                                                                   prejudicial and    authenticate at
                                       8                           improper           trial; relevant to
                                       9                           character          show intent in
                                                                   evidence. (FRE     making transfers
                                      10                           402, 403, 404,     (by way of
                                      11                           see Defendants     showing Mr.
                                                                   Motion in          Zada’s attempt
                                      12                           Limine             to cover up the
F ENWICK & W ES T LLP




                                                                   (“MIL”) #2)        fact his
                        LAW




                                      13
                         AT




                                                                                      contributions
                        ATTO RNEY S




                                      14                                              were paid in
                                      15                                              capital);
                                                                                      admissible to
                                      16                                              show intent, not
                                      17                                              propensity to
                                                                                      keep accurate
                                      18                                              business records
                                      19                                              or other
                                                                                      character traits.
                                      20
                                      21   8      Repayment of     Exhibit            No evidentiary
                                                  Principal        contains           exclusion for
                                      22          notices          unsigned           unsigned
                                      23                           unused             documents and
                                                                   repayment          Mr. Zada, and
                                      24                           notes which are    Ms. Poblete can
                                      25                           irrelevant and     authenticate at
                                                                   prejudicial (and   trial; relevant to
                                      26                           improper           show intent in
                                      27                           character          making transfers
                                                                   evidence. (FRE     (by way of
                                      28                           402, 403, 404,     showing Mr.
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                              2         CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 5 of 161 Page ID #:8952



                                       1
                                           Ex.     Description       Objection and           Response          Date       Date
                                       2
                                           No.                         Reasons                               Identified Admitted
                                       3
                                                                     see MIL #2)         Zada’s attempt
                                       4                                                 to cover up the
                                       5                                                 fact his
                                                                                         contributions
                                       6                                                 were paid in
                                       7                                                 capital);
                                                                                         admissible to
                                       8                                                 show intent, not
                                       9                                                 propensity to
                                                                                         keep accurate
                                      10                                                 business records
                                      11                                                 or other
                                                                                         character traits.
                                      12
F ENWICK & W ES T LLP




                                           9      04/21/2015         Exhibit is 184      No federal or
                        LAW




                                      13
                                                  California Title   pages and           Local Rule
                         AT
                        ATTO RNEY S




                                      14          Company            completely          limiting length
                                      15          cover letter and   irrelevant. It is   of exhibits –
                                                  closing            also hearsay.       Defendants
                                      16          documents for      (FRE 402, 403,      produced as a
                                      17          11803 Norfield     802 see MIL         single PDF;
                                                  Court property     #3)                 relevant to show
                                      18                                                 intent and
                                      19                                                 challenge
                                                                                         Defendants’
                                      20                                                 good faith
                                      21                                                 defense; non-
                                                                                         hearsay offered
                                      22                                                 as evidence of
                                      23                                                 Mr. Zada’s state
                                                                                         of mind; Zada
                                      24                                                 and Perfect 10
                                      25                                                 statements are
                                                                                         party
                                      26                                                 admissions; not
                                      27                                                 hearsay because
                                                                                         records of
                                      28                                                 documents that
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                                 3        CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 6 of 161 Page ID #:8953



                                       1
                                           Ex.     Description      Objection and           Response           Date       Date
                                       2
                                           No.                        Reasons                                Identified Admitted
                                       3
                                                                                        affect an interest
                                       4                                                in property,
                                       5                                                statements in
                                                                                        documents that
                                       6                                                affect an interest
                                       7                                                in property,
                                                                                        present sense
                                       8                                                impression, and
                                       9                                                more probative
                                                                                        on the point for
                                      10                                                which it’s
                                      11                                                offered that any
                                                                                        other available
                                      12                                                evidence;
F ENWICK & W ES T LLP




                                                                                        business records
                        LAW




                                      13
                         AT




                                                                                        exception. (FRE
                        ATTO RNEY S




                                      14                                                803, 807).
                                      15
                                           10     03/27/2017        Completely          Relevant to
                                      16          Membership        irrelevant. It is   show intent and
                                      17          Interest          also hearsay.       challenge
                                                  Purchase          (FRE 402, 403,      Defendants’
                                      18          Agreements re     802 see MIL         good faith
                                      19          CW                #3)                 defense; non-
                                                  International                         hearsay offered
                                      20          and June 21,                          as evidence of
                                      21          2018 email                            Mr. Zada’s state
                                                  string from V.                        of mind; Zada
                                      22          Weber to N.                           and Perfect 10
                                      23          Zada re                               statements are
                                                  accountant says                       party
                                      24          no record of                          admissions; not
                                      25          Perfect 10                            hearsay because
                                                  investing in                          records of
                                      26          CWI                                   documents that
                                      27                                                affect an interest
                                                                                        in property,
                                      28                                                statements in
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                                4         CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 7 of 161 Page ID #:8954



                                       1
                                           Ex.     Description      Objection and             Response       Date       Date
                                       2
                                           No.                        Reasons                              Identified Admitted
                                       3
                                                                                    documents that
                                       4                                            affect an interest
                                       5                                            in property,
                                                                                    present sense
                                       6                                            impression, and
                                       7                                            more probative
                                                                                    on the point for
                                       8                                            which it’s
                                       9                                            offered that any
                                                                                    other available
                                      10                                            evidence;
                                      11                                            business records
                                                                                    exception. (FRE
                                      12                                            803, 807).
F ENWICK & W ES T LLP
                        LAW




                                      13
                         AT
                        ATTO RNEY S




                                      14
                                           11     07/05/2018 M. No objections.          n/a
                                      15          Poblete
                                      16          LinkedIn
                                                  profile
                                      17
                                      18   12     08/21/2017      No objections.        n/a
                                                  Email string
                                      19          from M.
                                      20          Poblete
                                                  (gracemelly@li
                                      21          ve.com) to B.
                                      22          Hersh, cc: Zada
                                                  re Norm's EDD
                                      23          audit
                                      24
                                           13     Packet of        No objections.       n/a
                                      25          Perfect 10
                                      26          endorsed
                                                  checks to M.
                                      27          Poblete
                                      28
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                            5             CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 8 of 161 Page ID #:8955



                                       1
                                           Ex.     Description      Objection and             Response       Date       Date
                                       2
                                           No.                        Reasons                              Identified Admitted
                                       3
                                           14     06/16/2015 E- No objections.          n/a
                                       4          mail chain
                                       5          from M.
                                                  Poblete to B.
                                       6          Hersh re
                                       7          Reminder
                                       8   15     Bank of         No objections.        n/a
                                       9          America
                                                  transactions/ch
                                      10          ecks written
                                      11          from N. Zada
                                                  to M. Poblete
                                      12
F ENWICK & W ES T LLP




                                           16     07/19/2017 E- No objections.          n/a
                        LAW




                                      13          mail chain
                         AT
                        ATTO RNEY S




                                      14          from M.
                                                  Poblete to B.
                                      15
                                                  Neurman, bcc:
                                      16          N. Zada re
                                                  Department of
                                      17
                                                  Labor re-sends
                                      18          the Delinquent
                                                  Filer Voluntary
                                      19
                                                  Compliance
                                      20          inquiry letter
                                      21   17     08/16/2017 E- No objections.          n/a
                                      22          mail chain
                                                  from N. Zada
                                      23          to G.
                                      24          Augustine &
                                                  M. Poblete re
                                      25          hot water was
                                      26          too hot need
                                                  new thermostat
                                      27
                                      28
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                            6             CASE NO.: 2:17-CV-05075-AB (JPR)
                              Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 9 of 161 Page ID #:8956



                                       1
                                           Ex.     Description      Objection and             Response       Date       Date
                                       2
                                           No.                        Reasons                              Identified Admitted
                                       3
                                           18     07/25/2016     No objections.         n/a
                                       4          Email from M.
                                       5          Poblete
                                                  (gracemelly@li
                                       6          ve.com) to B.
                                       7          Hersh re
                                                  Norm's EDD
                                       8          audit
                                       9
                                           19     09/04/2017 E- No objections.          n/a
                                      10          mail chain
                                      11          from M.
                                                  Poblete to N.
                                      12          Zada re Please
F ENWICK & W ES T LLP




                                                  beautify as
                        LAW




                                      13
                                                  only you can
                         AT
                        ATTO RNEY S




                                      14          do
                                      15
                                           20     10/18/2017 E- No objections.          n/a
                                      16          mail chain N.
                                                  Zada to M.
                                      17
                                                  Poblete re State
                                      18          Farm Insurance
                                                  Payment
                                      19
                                                  Receipts
                                      20          requested by
                                                  M. Poblete
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           JOINT EXHIBIT LIST WITH OBJECTIONS
                                           AND RESPONSES                            7             CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 10 of 161 Page ID
                                                                        #:8957


                                        1
                                             Ex.    Description      Objection and               Response       Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                            21     Document         This document      The objections
                                        4          entitled         contains Mr.       mischaracterize
                                        5          "Timeline"       Boyle’s            the exhibit,
                                                                    opinions as to     which reflect
                                        6                           the probability    dates of orders
                                        7                           of Perfect 10      entered in the
                                                                    losing the case,   Related Case
                                        8                           which are          and not the
                                        9                           improper legal     “legal opinions”
                                                                    opinions by a      of a witness.
                                       10                           non attorney.
                                       11                           (FRE 701, 702,
                                                                    see MIL #1)
                                       12
F ENWICK & W ES T LLP




                                            23     3/24/2015,       No objections.         n/a
                        LAW




                                       13
                                                   3/26/2015,
                         AT
                        ATTO RNEY S




                                       14          4/1/2015
                                       15          Minutes of the
                                                   Special
                                       16          Meeting of
                                       17          Board of
                                                   Directors of
                                       18          Perfect 10, Inc.
                                       19
                                            24     05/15/2015       No objections.         n/a
                                       20          Email chain
                                                   from M.
                                       21
                                                   Poblete to B.
                                       22          Hersh re Tax
                                                   Payment
                                       23
                                       24   25     07/14/2015    No objections.            n/a
                                                   Email from B.
                                       25          Hersh to M.
                                       26          Poblete re
                                                   Utilities
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              8             CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 11 of 161 Page ID
                                                                        #:8958


                                        1
                                             Ex.    Description      Objection and              Response       Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            26     07/16/2015      No objections.         n/a
                                        4          Email from M.
                                        5          Poblete to B.
                                                   Hersh, cc: N.
                                        6          Zada re Perfect
                                        7          10 v. Norm
                                                   Zada
                                        8
                                        9   28     Perfect 10 2014 No objections.         n/a
                                                   Tax Return
                                       10          workpapers
                                       11   30     07/24/2002       Exhibit           No evidentiary
                                       12          Letter           contains          exclusion for
F ENWICK & W ES T LLP




                                                   enclosing        unsigned          unsigned
                        LAW




                                       13          Corporate        unused demand     documents and
                         AT
                        ATTO RNEY S




                                       14          Documents and    notes which are   Mr. Zada, and
                                                   Demand Notes     irrelevant and    Ms. Poblete can
                                       15
                                                                    prejudicial       authenticate at
                                       16                           (FRE 402, 403,    trial; relevant to
                                                                    404, see MIL      show intent in
                                       17
                                                                    #2)               making transfers
                                       18                                             (by way of
                                                                                      showing Mr.
                                       19
                                                                                      Zada’s attempt
                                       20                                             to cover up the
                                                                                      fact his
                                       21
                                                                                      contributions
                                       22                                             were paid in
                                                                                      capital);
                                       23
                                                                                      admissible to
                                       24                                             show intent, not
                                                                                      propensity to
                                       25
                                                                                      keep accurate
                                       26                                             business records
                                                                                      or other
                                       27
                                                                                      character traits.
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             9             CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 12 of 161 Page ID
                                                                        #:8959


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            32     Perfect 10 2015 No objections.     n/a
                                        4          Federal Tax
                                        5          Return
                                        6   35     Perfect 10 2016 No objections.     n/a
                                        7          Federal Tax
                                                   Return
                                        8
                                            38     Zada 2014        No objections.    n/a
                                        9          Federal and
                                       10          California
                                                   Income Tax
                                       11          Returns
                                       12
F ENWICK & W ES T LLP




                                            39     Zada 2015        No objections.    n/a
                        LAW




                                       13          Federal and
                         AT




                                                   California
                        ATTO RNEY S




                                       14
                                                   Income Tax
                                       15          Returns
                                       16
                                            40     Zada 2016      No objections.      n/a
                                       17          Federal Income
                                                   Tax Return
                                       18
                                       19   41     Zada 2017        No objections.    n/a
                                                   Federal Income
                                       20          Tax Return
                                       21          ("not finished")
                                       22   42     Zada 2017      No objections.      n/a
                                       23          Federal Income
                                                   Tax Return
                                       24
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            10         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 13 of 161 Page ID
                                                                        #:8960


                                        1
                                             Ex.    Description      Objection and        Response          Date       Date
                                        2
                                             No.                       Reasons                            Identified Admitted
                                        3
                                            43     Spreadsheet of Exhibit relates     No evidentiary
                                        4          Metadata       to unsigned         exclusion for
                                        5                         unused demand       unsigned
                                                                  notes which are     documents and
                                        6                         irrelevant and      Mr. Zada, and
                                        7                         prejudicial         Ms. Poblete can
                                                                  (FRE 402, 403,      authenticate
                                        8                         404, see MIL        underlying
                                        9                         #2)                 documents at
                                                                                      trial and Mr.
                                       10                                             Eskridge can
                                       11                                             authenticate the
                                                                                      spreadsheet
                                       12                                             created from
F ENWICK & W ES T LLP




                                                                                      them; relevant to
                        LAW




                                       13
                         AT




                                                                                      show intent in
                        ATTO RNEY S




                                       14                                             making transfers
                                       15                                             (by way of
                                                                                      showing Mr.
                                       16                                             Zada’s attempt
                                       17                                             to cover up the
                                                                                      fact his
                                       18                                             contributions
                                       19                                             were paid in
                                                                                      capital);
                                       20
                                                                                      admissible to
                                       21                                             show intent, not
                                                                                      propensity to
                                       22
                                                                                      keep accurate
                                       23                                             business records
                                                                                      or other
                                       24
                                                                                      character traits.
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            11        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 14 of 161 Page ID
                                                                        #:8961


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            44     09/14/2018 N. No objections.       n/a
                                        4          Zada's
                                        5          Declaration in
                                                   support of
                                        6          Defendants'
                                        7          Motion for
                                                   Summary
                                        8          Judgment
                                        9
                                            45     Perfect 10     No objections.      n/a
                                       10          Store Invoices
                                       11   46     Spreadsheet    No objections.      n/a
                                       12          Reflecting
F ENWICK & W ES T LLP




                                                   Sales from the
                        LAW




                                       13          Perfect 10
                         AT
                        ATTO RNEY S




                                       14          Store
                                       15   47     03/26/2015    No objections.       n/a
                                       16          Email from N.
                                                   Zada to B.
                                       17          Hersh re Put
                                       18          Money in
                                                   Retirement
                                       19          Account
                                       20
                                            48     01/23/2015      No objections.     n/a
                                       21          Email from N.
                                       22          Zada to M.
                                                   Poblete re Loan
                                       23
                                            49     11/20/2014       No objections.    n/a
                                       24          Email string
                                       25          from N. Zada
                                                   to I. Sky and P.
                                       26          Moseley re
                                       27          Mortgage
                                                   Broker
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            12         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 15 of 161 Page ID
                                                                        #:8962


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            50     11/20/2014       No objections.    n/a
                                        4          Email string
                                        5          from N. Zada
                                                   to I. Sky and P.
                                        6          Moseley re
                                        7          Mortgage
                                                   Broker
                                        8
                                        9   51     11/29/2014      No objections.     n/a
                                                   Email from N.
                                       10          Zada to M.
                                       11          Poblete re Loan
                                                   Package
                                       12
F ENWICK & W ES T LLP




                                            52     04/03/2015    No objections.       n/a
                        LAW




                                       13          Email from N.
                         AT
                        ATTO RNEY S




                                       14          Zada to J.
                                                   Kohut re Hard
                                       15
                                                   Money Loan
                                       16
                                            53     11/09/2012    No objections.       n/a
                                       17          Email from M.
                                       18          Poblete to N.
                                                   Zada re Email
                                       19          to Bruce
                                       20
                                            54     09/23/2015       No objections.    n/a
                                       21          Email string
                                       22          from N. Zada
                                                   to A. Vaghefi
                                       23          re Updated
                                       24          Contact
                                                   Information
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            13         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 16 of 161 Page ID
                                                                        #:8963


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            55     03/11/2015      No objections.     n/a
                                        4          Email from N.
                                        5          Zada to M.
                                                   Poblete re
                                        6          Please Pay Eric
                                        7          Tomorrow if
                                                   Possible
                                        8
                                        9   57     Lichtman         No objections.    n/a
                                                   Report Ex. 2 -
                                       10          CV
                                       11   58     Lichtman        No objections.     n/a
                                       12          Report Ex. 1 -
F ENWICK & W ES T LLP




                                                   Materials
                        LAW




                                       13          Considered list
                         AT
                        ATTO RNEY S




                                       14
                                            59     12/12/2018     No objections.      n/a
                                       15          Email string
                                       16          from N. Zada
                                                   to D. Lichtman
                                       17          re Google's
                                       18          New DMCA
                                                   Instructions
                                       19          and H/W notes
                                       20
                                            60     06/06/2018     No objections.      n/a
                                       21          Letter
                                       22          agreement
                                                   from D.
                                       23          Lichtman to M.
                                       24          Mickelson

                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            14         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 17 of 161 Page ID
                                                                        #:8964


                                        1
                                             Ex.    Description      Objection and            Response           Date       Date
                                        2
                                             No.                       Reasons                                 Identified Admitted
                                        3
                                            61     02/04/2015        Plaintiffs           Relevant to
                                        4          [Dkt. 676]        should not be        show intent,
                                        5          Further Interim   allowed to           reasonable belief
                                                   Findings re       show the jury        that Perfect 10
                                        6          Defendants'       such a denied,       would incur a
                                        7          Motion for        vacated and          debt it could not
                                                   Sanctions, Case   mistake-ridden       pay, and fact of
                                        8          No.: 11 -cv-      order, or related    pending
                                        9          07098             allegations.         sanctions for
                                                                     That would bias      discovery abuses
                                       10                            the jury and         at the time of the
                                       11                            require              fee award; not
                                                                     Defendants to        hearsay to prove
                                       12                            spend scarce         the fact that
F ENWICK & W ES T LLP




                                                                     Court resources      Perfect 10 and
                        LAW




                                       13
                         AT




                                                                     to refute such       Zada expected a
                        ATTO RNEY S




                                       14                            unfounded            monetary
                                       15                            claims. (FRE         sanction to
                                                                     402, 403, 802;       follow. (FRE
                                       16                            see MIL #4)          801); public
                                       17                                                 records
                                                                                          exception.
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                15        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 18 of 161 Page ID
                                                                        #:8965


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            63     11/04/2013      No objections.     n/a
                                        4          [Dkt. 142-12]
                                        5          Ex. 9 to Decl.
                                                   of Zada ISO
                                        6          Perfect 10's
                                        7          MSJ, August
                                                   18, 2011
                                        8          DMCA Notice
                                        9          from Zada to
                                                   Mr. Yokubaitis
                                       10          and October
                                       11          20, 2011 letter
                                                   from A.
                                       12          Bridges to E.
F ENWICK & W ES T LLP




                                                   Benink, Case
                        LAW




                                       13
                         AT




                                                   No. 2:11-cv-
                        ATTO RNEY S




                                       14          07098
                                       15
                                            64     Copyright      No objections.      n/a
                                       16          Infringement &
                                       17          Remedies, pp.
                                                   168-169
                                       18
                                            65     Robert Lind,   No objections.      n/a
                                       19
                                                   Copyright Law,
                                       20          pp. 157-162
                                                   (2018)
                                       21
                                       22   66     Robert Lind's    No objections.    n/a
                                                   H/W notes
                                       23
                                       24   67     07/09/2018      No objections.     n/a
                                                   Email from N.
                                       25          Zada to R. Lind
                                       26          re seeking
                                                   expert
                                       27          testimony
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            16         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 19 of 161 Page ID
                                                                        #:8966


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            68     Lind invoices    No objections.    n/a
                                        4          to M.
                                        5          Mickelson
                                        6   69     12/14/2018       No objections.    n/a
                                        7          Lind invoices
                                                   to M.
                                        8          Mickelson
                                        9   70     01/23/2006     No objections.      n/a
                                       10          Mark Lachniet,
                                                   "SANS
                                       11          Institute
                                       12          InfoSec
F ENWICK & W ES T LLP




                                                   Reading Room
                        LAW




                                       13          A Forensic
                         AT
                        ATTO RNEY S




                                       14          Primer for
                                                   Usenet
                                       15
                                                   Evidence,"
                                       16          Sans Institute
                                                   (2008)
                                       17
                                       18   71     Robert C. Lind No objections.      n/a
                                                   CV
                                       19
                                            73     12/17/2018     No objections.      n/a
                                       20
                                                   Defendants'
                                       21          Objections to
                                       22          Subpoena on
                                                   Expert Witness
                                       23          John Cooper
                                       24
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            17         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 20 of 161 Page ID
                                                                        #:8967


                                        1
                                             Ex.    Description      Objection and            Response         Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            74     05/31/2013     No objections.        n/a
                                        4          Heidemann v.
                                        5          Detrani, No.
                                                   D060843, 2013
                                        6          WL 2370533
                                        7          (Cal. App. May
                                                   31, 2013)
                                        8
                                        9   75     H/W notes by     No objections.      n/a
                                                   J. Cooper re
                                       10          case
                                       11   76     Boyles CV        No objections.      n/a
                                       12
F ENWICK & W ES T LLP




                                            77     11/08/2018       No objections.      n/a
                        LAW




                                       13          Boyles
                         AT




                                                   materials
                        ATTO RNEY S




                                       14
                                                   considered
                                       15          index
                                       16
                                            78     10/23/2018       These are not       Defendants
                                       17          Perfect 10 P&L   the original        produced the
                                                   January-         documents and       QuickBooks
                                       18
                                                   December         have been           data and can
                                       19          2012             modified by         authenticate it at
                                                                    most likely, Mr.    trial. Mr. Boyles
                                       20
                                                                    Boyles (FRE         will authenticate
                                       21                           106.) (See also     the reports he
                                       22                           MIL #1)             printed from
                                                                                        electronic QB
                                       23                                               files and testify
                                       24                                               under oath as to
                                                                                        his methods.
                                       25                                               Those reports
                                       26                                               are complete;
                                                                                        however
                                       27                                               Plaintiffs or
                                       28                                               Defendants can

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              18         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 21 of 161 Page ID
                                                                        #:8968


                                        1
                                             Ex.    Description      Objection and          Response           Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                                                        submit the
                                        4                                               complete,
                                        5                                               originally
                                                                                        produced
                                        6                                               electronic QB
                                        7                                               files to meet any
                                                                                        FRE 106
                                        8                                               concern.
                                        9
                                            79     10/23/2018       These are not       Defendants
                                       10          Perfect 10 P&L   the original        produced the
                                       11          January-         documents and       QuickBooks
                                                   December         have been           data and can
                                       12          2016             modified by         authenticate it at
F ENWICK & W ES T LLP




                                                                    most likely, Mr.    trial. Mr. Boyles
                        LAW




                                       13
                                                                    Boyles (FRE         will authenticate
                         AT
                        ATTO RNEY S




                                       14                           106.) (See also     the reports he
                                       15                           MIL #1)             printed from
                                                                                        electronic QB
                                       16                                               files and testify
                                       17                                               under oath as to
                                                                                        his methods.
                                       18                                               Those reports
                                       19                                               are complete;
                                                                                        however
                                       20                                               Plaintiffs or
                                       21                                               Defendants can
                                                                                        submit the
                                       22                                               complete,
                                       23                                               originally
                                                                                        produced
                                       24                                               electronic QB
                                       25                                               files to meet any
                                                                                        FRE 106
                                       26                                               concern.
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              19        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 22 of 161 Page ID
                                                                        #:8969


                                        1
                                             Ex.    Description      Objection and          Response           Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            80     10/23/2018       These are not       Defendants
                                        4          Perfect 10       the original        produced the
                                        5          Transactions     documents and       QuickBooks
                                                   by Account as    have been           data and can
                                        6          of October 23,   modified by         authenticate it at
                                        7          2018             most likely, Mr.    trial. Mr. Boyles
                                                                    Boyles (FRE         will authenticate
                                        8                           106.) (See also     the reports he
                                        9                           MIL #1)             printed from
                                                                                        electronic QB
                                       10                                               files and testify
                                       11                                               under oath as to
                                                                                        his methods.
                                       12                                               Those reports
F ENWICK & W ES T LLP




                                                                                        are complete;
                        LAW




                                       13
                         AT




                                                                                        however
                        ATTO RNEY S




                                       14                                               Plaintiffs or
                                       15                                               Defendants can
                                                                                        submit the
                                       16                                               complete,
                                       17                                               originally
                                                                                        produced
                                       18                                               electronic QB
                                       19                                               files to meet any
                                                                                        FRE 106
                                       20
                                                                                        concern.
                                       21
                                            81     Perfect 10   Exhibit relates         No evidentiary
                                       22          Index of     to unsigned             exclusion for
                                       23          Demand Notes unused demand           unsigned
                                                                notes which are         documents and
                                       24                       irrelevant and          Mr. Zada, and
                                       25                       prejudicial             Ms. Poblete can
                                                                (FRE 402, 403,          authenticate at
                                       26                       404, see MIL            trial; relevant to
                                       27                       #2)                     show intent in
                                                                                        making transfers
                                       28                                               (by way of
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              20         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 23 of 161 Page ID
                                                                        #:8970


                                        1
                                             Ex.    Description      Objection and        Response          Date       Date
                                        2
                                             No.                       Reasons                            Identified Admitted
                                        3
                                                                                      showing Mr.
                                        4                                             Zada’s attempt
                                        5                                             to cover up the
                                                                                      fact his
                                        6                                             contributions
                                        7                                             were paid in
                                                                                      capital);
                                        8                                             admissible to
                                        9                                             show intent, not
                                                                                      propensity to
                                       10                                             keep accurate
                                       11                                             business records
                                                                                      or other
                                       12                                             character traits.
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            21        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 24 of 161 Page ID
                                                                        #:8971


                                        1
                                             Ex.    Description      Objection and           Response         Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                            82     Perfect 10       Exhibit relates    No evidentiary
                                        4          Index of         to unsigned        exclusion for
                                        5          Repayments of    unused             unsigned
                                                   Principle        repayment          documents and
                                        6                           notes which are    Mr. Zada, and
                                        7                           irrelevant and     Ms. Poblete can
                                                                    prejudicial        authenticate at
                                        8                           (FRE 402, 403,     trial; relevant to
                                        9                           404, see MIL       show intent in
                                                                    #2)                making transfers
                                       10                                              (by way of
                                       11                                              showing Mr.
                                                                                       Zada’s attempt
                                       12                                              to cover up the
F ENWICK & W ES T LLP




                                                                                       fact his
                        LAW




                                       13
                         AT




                                                                                       contributions
                        ATTO RNEY S




                                       14                                              were paid in
                                       15                                              capital);
                                                                                       admissible to
                                       16                                              show intent, not
                                       17                                              propensity to
                                                                                       keep accurate
                                       18                                              business records
                                       19                                              or other
                                                                                       character traits.
                                       20
                                       21   83     10/23/2018       No objections.     n/a
                                                   Perfect 10
                                       22          Transaction
                                       23          Detail By
                                                   Account
                                       24          January 1996-
                                       25          December
                                                   2016
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             22         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 25 of 161 Page ID
                                                                        #:8972


                                        1
                                             Ex.    Description      Objection and            Response         Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            84     10/23/2018       No objections.      n/a
                                        4          Perfect 10
                                        5          Transactions
                                                   by Account as
                                        6          of July 31,
                                        7          2010
                                        8   85     10/23/2018       No objections.      n/a
                                        9          Perfect 10
                                                   Transactions
                                       10          by Account as
                                       11          of December
                                                   31, 2013
                                       12
F ENWICK & W ES T LLP




                                            86     10/23/2018       No objections.      n/a
                        LAW




                                       13          Perfect 10
                         AT
                        ATTO RNEY S




                                       14          Transactions
                                                   by Account as
                                       15
                                                   of December
                                       16          31, 2010
                                       17   87     10/23/2018       These are not       Defendants
                                       18          Perfect 10       the original        produced the
                                                   Balance Sheet    documents and       QuickBooks
                                       19          as of December   have been           data and can
                                       20          31, 2009         modified by         authenticate it at
                                                                    most likely, Mr.    trial. Mr. Boyles
                                       21                           Boyles (FRE         will authenticate
                                       22                           106.) (See also     the reports he
                                                                    MIL #1)             printed from
                                       23                                               electronic QB
                                       24                                               files and testify
                                                                                        under oath as to
                                       25                                               his methods.
                                       26                                               Those reports
                                                                                        are complete,
                                       27                                               however
                                       28                                               Plaintiffs or
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              23         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 26 of 161 Page ID
                                                                        #:8973


                                        1
                                             Ex.    Description      Objection and            Response        Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                                                                        Defendants can
                                        4                                               submit the
                                        5                                               complete,
                                                                                        originally
                                        6                                               produced
                                        7                                               electronic QB
                                                                                        files to meet any
                                        8                                               FRE 106
                                        9                                               concern.
                                       10   88     Beverly Park     This is an          Relevant to
                                       11          Sale Journal     irrelevant          intent,
                                                   Entry            document which      reasonable
                                       12                           will simply         expectation of a
F ENWICK & W ES T LLP




                                                                    mislead the jury    debt Perfect 10
                        LAW




                                       13
                                                                    into                could not pay,
                         AT
                        ATTO RNEY S




                                       14                           overestimating      insolvency (to
                                       15                           Dr. Zada’s net      prove Perfect
                                                                    worth. It is also   10’s business
                                       16                           hearsay.            expenses).
                                       17                           (FRE 402, 403,
                                                                    802, see MIL
                                       18                           #6)
                                       19
                                            89     10/23/2018       No objections.      n/a
                                       20          Perfect 10
                                                   Transaction
                                       21
                                                   Detail By
                                       22          Account
                                                   January-
                                       23
                                                   December
                                       24          2011
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            24           CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 27 of 161 Page ID
                                                                        #:8974


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            90     10/23/2018       No objections.    n/a
                                        4          Perfect 10
                                        5          Transactions
                                                   by Account as
                                        6          of December
                                        7          31, 2012
                                        8   91     10/23/2018       No objections.    n/a
                                        9          Perfect 10
                                                   Transaction
                                       10          Detail By
                                       11          Account
                                                   January-
                                       12          December
F ENWICK & W ES T LLP




                                                   2012
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14   92     10/23/2018       No objections.    n/a
                                                   Perfect 10
                                       15
                                                   Transaction
                                       16          Detail By
                                                   Account
                                       17
                                                   January-
                                       18          December
                                                   2013
                                       19
                                       20   93     10/23/2018       No objections.    n/a
                                                   Perfect 10
                                       21          Transaction
                                       22          Detail By
                                                   Account
                                       23          January-
                                       24          December
                                                   2014
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            25         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 28 of 161 Page ID
                                                                        #:8975


                                        1
                                             Ex.    Description      Objection and             Response        Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            94     08/27/2018        No objections.      n/a
                                        4          Norman Zada
                                        5          Transaction
                                                   List by Date -
                                        6          Payments to
                                        7          Krause
                                                   Kalfayan
                                        8          Benink &
                                        9          Slavens LLP
                                       10   95     08/27/2018        No objections.      n/a
                                       11          Norman Zada
                                                   Transaction
                                       12          List by Date -
F ENWICK & W ES T LLP




                                                   Payments to
                        LAW




                                       13
                                                   Lynell Davis
                         AT
                        ATTO RNEY S




                                       14
                                            96     Index of          No objections.      n/a
                                       15
                                                   Payments to
                                       16          Perfect 10
                                                   Employees,
                                       17
                                                   Consultants,
                                       18          and Affiliates
                                                   by Norman
                                       19
                                                   Zada
                                       20
                                            97     Perfect 10        This document       Defendants
                                       21          Balance Sheet     is not evidence,    provided the
                                       22          Test as of Date   and contains a      underlying
                                                   of 2014           “probability of     QuickBooks
                                       23          Transfers in      Loss for            data and
                                       24          Question          Judgment” row       financial records
                                                                     that is             for these
                                       25                            completely          calculations.
                                       26                            speculative,        Mr. Boyles can
                                                                     created by Mr.      authenticate
                                       27                            Boyles, a non-      document and
                                       28                            attorney. (FRE      testify under
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               26         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 29 of 161 Page ID
                                                                        #:8976


                                        1
                                             Ex.    Description      Objection and          Response         Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                    701, 702, 402,    oath as to his
                                        4                           403 see MIL #     methods;
                                        5                           1)
                                                                                      Plaintiffs
                                        6                                             designated Mr.
                                        7                                             Boyles as a
                                                                                      financial
                                        8                                             forensic expert
                                        9                                             to give
                                                                                      testimony at trial
                                       10                                             under Rule
                                       11                                             26(a)(2)—the
                                                                                      “probability of
                                       12                                             Loss for
F ENWICK & W ES T LLP




                                                                                      Judgment” is not
                        LAW




                                       13
                                                                                      a speculation
                         AT
                        ATTO RNEY S




                                       14                                             about the
                                       15                                             likelihood of a
                                                                                      judgment; it is a
                                       16                                             quantitative
                                       17                                             calculation of
                                                                                      what amount of
                                       18                                             liability, if
                                       19                                             accrued on
                                                                                      Perfect 10’s
                                       20                                             books, would
                                       21                                             render Perfect
                                                                                      10 insolvent
                                       22                                             under the
                                       23                                             balance sheet
                                                                                      test. This is
                                       24                                             fully within Mr.
                                       25                                             Boyles’
                                                                                      expertise.
                                       26
                                            98     10/19/2018       No objections.    n/a
                                       27
                                                   Perfect 10
                                       28          Transactions
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            27         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 30 of 161 Page ID
                                                                        #:8977


                                        1
                                             Ex.    Description      Objection and           Response          Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                   by Account as
                                        4          of April 30,
                                        5          2015
                                        6   99     11/07/2018        This is simply      Relevant to
                                        7          FASB 505-10-      irrelevant          accounting for
                                                   5-3 - Overview    material            Zada’s
                                        8          and               which will          contributions to
                                        9          Background -      confuse the jury    Perfect 10 and to
                                                   General           and waste scarce    establish
                                       10                            court resources.    accounting
                                       11                            These are also      standards for
                                                                     not admissible      determining
                                       12                            under a request     solvency; Mr.
F ENWICK & W ES T LLP




                                                                     for judicial        Boyles will be
                        LAW




                                       13
                                                                     notice.             available to
                         AT
                        ATTO RNEY S




                                       14                            (FRE 402, 403,      testify to the
                                       15                            902 see MIL #       document’s
                                                                     1, 3)               authenticity at
                                       16                                                trial.
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                            100    11/07/2018        This is simply      Relevant to
                                       26          FASB Master       irrelevant          accounting for
                                       27          Glossary - Loss   material            Zada’s
                                                   Contingency       which will          contributions to
                                       28                            confuse the jury    Perfect 10 and to
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               28        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 31 of 161 Page ID
                                                                        #:8978


                                        1
                                             Ex.    Description      Objection and         Response           Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                                                    and waste scarce   establish
                                        4                           court resources.   accounting
                                        5                           These are also     standards for
                                                                    not admissible     determining
                                        6                           under a request    solvency; Mr.
                                        7                           for judicial       Boyles will be
                                                                    notice.            available to
                                        8                           (FRE 402, 403,     testify to the
                                        9                           902 see MIL #      document’s
                                                                    1, 3)              authenticity at
                                       10                                              trial.
                                       11
                                            101    11/07/2018       This is simply     Relevant to
                                       12          FASB 450-20-     irrelevant         accounting for
F ENWICK & W ES T LLP




                                                   25 Recognition   material           Zada’s
                        LAW




                                       13
                                                   - General        which will         contributions to
                         AT
                        ATTO RNEY S




                                       14                           confuse the jury   Perfect 10 and to
                                       15                           and waste scarce   establish
                                                                    court resources.   accounting
                                       16                           These are also     standards for
                                       17                           not admissible     determining
                                                                    under a request    solvency; Mr.
                                       18                           for judicial       Boyles will be
                                       19                           notice.            available to
                                                                    (FRE 402, 403,     testify to the
                                       20                           902 see MIL #      document’s
                                       21                           1, 3)              authenticity at
                                                                                       trial.
                                       22
                                            102    Eskridge CV      Mr. Eskridge       No evidentiary
                                       23
                                                                    should not be      exclusion for
                                       24                           allowed to         unsigned
                                                                    testify because    documents and
                                       25
                                                                    the unused and     Mr. Zada, and
                                       26                           unsigned           Ms. Poblete can
                                                                    demand and         authenticate at
                                       27
                                                                    repayment          trial; relevant to
                                       28                           notes are          show intent in
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             29         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 32 of 161 Page ID
                                                                        #:8979


                                        1
                                             Ex.    Description      Objection and         Response          Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                    completely         making transfers
                                        4                           irrelevant (FRE    (by way of
                                        5                           402, 403, 404,     showing Mr.
                                                                    see MIL #2)        Zada’s attempt
                                        6                                              to cover up the
                                        7                                              fact his
                                                                                       contributions
                                        8                                              were paid in
                                        9                                              capital);
                                                                                       admissible to
                                       10                                              show intent, not
                                       11                                              propensity to
                                                                                       keep accurate
                                       12                                              business records
F ENWICK & W ES T LLP




                                                                                       or other
                        LAW




                                       13
                         AT




                                                                                       character traits.
                        ATTO RNEY S




                                       14
                                       15                                              The objection
                                                                                       addresses Mr.
                                       16                                              Eskridge’s
                                       17                                              testimony, not
                                                                                       his CV which is
                                       18                                              the exhibit in
                                       19                                              question and can
                                                                                       be used to
                                       20                                              establish
                                       21                                              Eskridge’s
                                                                                       qualifications.
                                       22
                                            103    Metadata index Exhibit relates      No evidentiary
                                       23
                                                                  to unsigned          exclusion for
                                       24                         unused demand        unsigned
                                                                  notes which are      documents and
                                       25
                                                                  irrelevant and       Mr. Zada, and
                                       26                         prejudicial          Ms. Poblete can
                                                                  (FRE 402, 403,       authenticate
                                       27
                                                                  404, see MIL         underlying
                                       28                                              documents at
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             30        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 33 of 161 Page ID
                                                                        #:8980


                                        1
                                             Ex.    Description      Objection and          Response        Date       Date
                                        2
                                             No.                       Reasons                            Identified Admitted
                                        3
                                                                    #2)               trial and Mr.
                                        4                                             Eskridge can
                                        5                                             authenticate the
                                                                                      spreadsheet
                                        6                                             created from
                                        7                                             them; relevant to
                                                                                      show intent in
                                        8                                             making transfers
                                        9                                             (by way of
                                                                                      showing Mr.
                                       10                                             Zada’s attempt
                                       11                                             to cover up the
                                                                                      fact his
                                       12                                             contributions
F ENWICK & W ES T LLP




                                                                                      were paid in
                        LAW




                                       13
                         AT




                                                                                      capital);
                        ATTO RNEY S




                                       14                                             admissible to
                                       15                                             show intent, not
                                                                                      propensity to
                                       16                                             keep accurate
                                       17                                             business records
                                                                                      or other
                                       18                                             character traits
                                       19
                                       20
                                       21
                                       22
                                       23   104    12/31/2003       No objections.    n/a
                                                   Perfect 10
                                       24
                                                   Financial
                                       25          Report
                                       26   105    12/31/2004       No objections.    n/a
                                       27          Perfect 10
                                                   Financial
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            31         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 34 of 161 Page ID
                                                                        #:8981


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Report
                                        4
                                        5   106    12/31/2005       No objections.    n/a
                                                   Perfect 10
                                        6          Financial
                                        7          Report

                                        8   107    12/31/2006       No objections.    n/a
                                                   Perfect 10
                                        9          Financial
                                       10          Report
                                       11   108    12/31/2007       No objections.    n/a
                                       12          Perfect 10
F ENWICK & W ES T LLP




                                                   Financial
                        LAW




                                       13          Report
                         AT
                        ATTO RNEY S




                                       14
                                            109    12/31/2009       No objections.    n/a
                                       15          Perfect 10
                                                   Financial
                                       16
                                                   Report
                                       17
                                       18
                                       19
                                       20
                                       21   110    12/31/2010       No objections.    n/a
                                       22          Perfect 10
                                                   Financial
                                       23          Report
                                       24   111    12/31/2011       No objections.    n/a
                                       25          Perfect 10
                                                   Financial
                                       26          Report
                                       27
                                            112    12/31/2012       No objections.    n/a
                                       28          Perfect 10
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            32         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 35 of 161 Page ID
                                                                        #:8982


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Financial
                                        4          Report
                                        5
                                            113    12/31/2014       No objections.    n/a
                                        6          Perfect 10
                                        7          Financial
                                                   Report
                                        8
                                            114    11/30/2014       No objections.    n/a
                                        9          Bank of
                                       10          America
                                                   Account
                                       11          (ending no.
                                       12          4952)
F ENWICK & W ES T LLP




                                                   Summary for
                        LAW




                                       13          November 1,
                         AT
                        ATTO RNEY S




                                       14          2014 to
                                                   November 30,
                                       15
                                                   2014
                                       16
                                       17
                                       18
                                       19
                                       20   115    05/31/2015     No objections.      n/a
                                                   Bank of
                                       21
                                                   America
                                       22          Account
                                                   (ending no.
                                       23
                                                   4952)
                                       24          Summary for
                                                   May 1, 2015 to
                                       25
                                                   May 31, 2015
                                       26
                                            116    09/30/2015       No objections.    n/a
                                       27          Bank of
                                       28          America
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            33         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 36 of 161 Page ID
                                                                        #:8983


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Account
                                        4          (ending no.
                                        5          4952)
                                                   Summary for
                                        6          September 1,
                                        7          2015 to
                                                   September 30,
                                        8          2015
                                        9
                                            117    12/05/2016     No objections.      n/a
                                       10          Perfect 10
                                       11          General Ledger
                                                   as of December
                                       12          31, 2015
F ENWICK & W ES T LLP
                        LAW




                                       13   118    1996 Perfect 10 No objections.     n/a
                         AT
                        ATTO RNEY S




                                       14          Federal Tax
                                                   Return
                                       15
                                       16   119    1997 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                       17          Return
                                       18
                                       19
                                            120    1998 Perfect 10 No objections.     n/a
                                       20          Federal Tax
                                       21          Return
                                       22   121    1999 Perfect 10 No objections.     n/a
                                       23          Federal Tax
                                                   Return
                                       24
                                            122    2000 Perfect 10 No objections.     n/a
                                       25          Federal Tax
                                       26          Return
                                       27   123    2001 Perfect 10 No objections.     n/a
                                       28          Federal Tax
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            34         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 37 of 161 Page ID
                                                                        #:8984


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Return
                                        4
                                        5   124    2002 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                        6          Return
                                        7   125    2003 Perfect 10 No objections.     n/a
                                        8          Federal Tax
                                                   Return
                                        9
                                       10   126    2004 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                       11          Return
                                       12
                                            127    2005 Perfect 10 No objections.     n/a
F ENWICK & W ES T LLP
                        LAW




                                       13          Federal Tax
                         AT




                                                   Return
                        ATTO RNEY S




                                       14
                                       15   128    2006 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                       16          Return
                                       17
                                            129    2007 Perfect 10 No objections.     n/a
                                       18          Federal Tax
                                       19          Return

                                       20   130    2008 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                       21          Return
                                       22
                                            131    2009 Perfect 10 No objections.     n/a
                                       23          Federal Tax
                                       24          Return

                                       25   132    2010 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                       26
                                                   Return
                                       27
                                            133    2011 Perfect 10 No objections.     n/a
                                       28          Federal Tax
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            35         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 38 of 161 Page ID
                                                                        #:8985


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Return
                                        4
                                        5   134    2012 Perfect 10 No objections.     n/a
                                                   Federal Tax
                                        6          Return
                                        7   135    2013 Perfect 10 No objections.     n/a
                                        8          Federal Tax
                                                   Return
                                        9
                                       10   136    12/31/1996       No objections.    n/a
                                                   State Income
                                       11          Inception
                                       12          12.31.1996
F ENWICK & W ES T LLP
                        LAW




                                       13   137    12/31/1997       No objections.    n/a
                         AT




                                                   Perfect 10
                        ATTO RNEY S




                                       14
                                                   Financial
                                       15          Report
                                       16   138    01/31/2000     No objections.      n/a
                                       17          General Ledger
                                                   as of December
                                       18          31, 1999
                                       19
                                            139    03/31/2010       No objections.    n/a
                                       20          2001 03 31
                                       21          Perfect 10
                                                   Financial
                                       22          Report
                                       23   140    12/31/2001       No objections.    n/a
                                       24          2001 12 31
                                                   Perfect 10
                                       25          Financial
                                       26          Report
                                       27   141    12/31/2002       No objections.    n/a
                                       28          2002 12 31
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            36         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 39 of 161 Page ID
                                                                        #:8986


                                        1
                                             Ex.    Description      Objection and             Response       Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                                   Perfect 10
                                        4          Financial
                                        5          Report
                                        6   142    07/31/2010        No objections.      n/a
                                        7          2007 07 31
                                                   Perfect 10
                                        8          Financial
                                        9          Report

                                       10   143    12/31/2013        No objections.      n/a
                                                   Bank of
                                       11          America
                                       12          Account
F ENWICK & W ES T LLP




                                                   (ending no.
                        LAW




                                       13          4952)
                         AT
                        ATTO RNEY S




                                       14          Summary for
                                                   December 1,
                                       15
                                                   2013 to
                                       16          December 31,
                                                   2013
                                       17
                                       18   144    Bank of           No objections.      n/a
                                                   America
                                       19          Account
                                       20          (ending no.
                                                   4952)
                                       21          Summary for
                                       22          April 2014
                                                   through
                                       23          November
                                       24          2015
                                       25   146    11/07/2018 2-     Completely          Relevant to
                                       26          17-cv-07098       irrelevant. (FRE    whether
                                                   Docket Sheet      402, 403, see       Defendants
                                       27          as of 11.7.2018   MIL #3)             should have had
                                       28                                                a reasonable

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               37         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 40 of 161 Page ID
                                                                        #:8987


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                                                      belief that it
                                        4                                             would incur a
                                        5                                             debt beyond its
                                                                                      ability to pay,
                                        6                                             the fact of
                                        7                                             Perfect 10’s
                                                                                      losses, and the
                                        8                                             entry of orders
                                        9                                             memorializing
                                                                                      those losses.
                                       10
                                       11   147    05/14/2015    No objections.       n/a
                                                   Email from B.
                                       12          Hersh to M.
F ENWICK & W ES T LLP




                                                   Poblete re
                        LAW




                                       13
                                                   Sales
                         AT
                        ATTO RNEY S




                                       14
                                            148    07/13/2015       No objections.    n/a
                                       15
                                                   Ellenburg
                                       16          counsel email
                                                   for Perfect 10
                                       17
                                                   Judgement
                                       18          Lien
                                       19   149    12/11/2015 T.    No objections.    n/a
                                       20          Brown to
                                                   Gregorian
                                       21          emails
                                       22
                                            150    06/14/2016     No objections.      n/a
                                       23          Email from M.
                                       24          Poblete to B.
                                                   Hersh re 2015
                                       25          Sales - Orders
                                       26          from
                                                   Shopify.xlsx
                                       27          w/o attachment
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            38         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 41 of 161 Page ID
                                                                        #:8988


                                        1
                                             Ex.    Description      Objection and          Response           Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            151    Excerpt from     Completely          Relevant to
                                        4          Perfect 10’s     irrelevant. (FRE    intent to defraud,
                                        5          American         402, 403, see       improper
                                                   Express          MIL #3)             commingling of
                                        6          statement for                        funds, and Zada
                                        7          account ending                       paying Perfect
                                                   2-34005 for                          10 expenses.
                                        8          February 2014
                                        9
                                            152    Excerpt from     Completely          Relevant to
                                       10          Perfect 10’s     irrelevant. (FRE    intent to defraud,
                                       11          American         402, 403, see       improper
                                                   Express          MIL #3)             commingling of
                                       12          statement for                        funds, and Zada
F ENWICK & W ES T LLP




                                                   account ending                       paying Perfect
                        LAW




                                       13
                                                   2-34005 for                          10 expenses.
                         AT
                        ATTO RNEY S




                                       14          February 2014
                                       15
                                       16
                                       17
                                       18
                                       19   153    Excerpt from     Completely          Relevant to
                                                   Perfect 10’s     irrelevant. (FRE    intent to defraud,
                                       20          American         402, 403, see       improper
                                       21          Express          MIL #3)             commingling of
                                                   statement for                        funds, and Zada
                                       22          account ending                       paying Perfect
                                       23          2-34005 for                          10 expenses.
                                                   February 2014
                                       24
                                            154    Excerpt from     Completely          Relevant to
                                       25
                                                   Perfect 10’s     irrelevant. (FRE    intent to defraud,
                                       26          American         402, 403, see       improper
                                       27          Express          MIL #3)             commingling of
                                                   statement for                        funds, and Zada
                                       28          account ending                       paying Perfect
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              39        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 42 of 161 Page ID
                                                                        #:8989


                                        1
                                             Ex.    Description      Objection and            Response         Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                   2-34005 for                          10 expenses.
                                        4          February 2014
                                        5
                                            155    Excerpt from     Completely          Relevant to
                                        6          Perfect 10’s     irrelevant. (FRE    intent to defraud,
                                        7          American         402, 403, see       improper
                                                   Express          MIL #3)             commingling of
                                        8          statement for                        funds, and Zada
                                        9          account ending                       paying Perfect
                                                   2-35002 for                          10 expenses.
                                       10          April 2014
                                       11   156    Excerpt from     Completely          Relevant to
                                       12          Perfect 10’s     irrelevant. (FRE    intent to defraud,
F ENWICK & W ES T LLP




                                                   American         402, 403, see       improper
                        LAW




                                       13          Express          MIL #3)             commingling of
                         AT
                        ATTO RNEY S




                                       14          statement for                        funds, and Zada
                                                   account ending                       paying Perfect
                                       15
                                                   2-35002 for                          10 expenses.
                                       16          June 2014
                                       17
                                       18
                                            157    Excerpt from     Completely          Relevant to
                                       19          Perfect 10’s     irrelevant. (FRE    intent to defraud,
                                                   American         402, 403, see       improper
                                       20
                                                   Express          MIL #3)             commingling of
                                       21          statement for                        funds, and Zada
                                                   account ending                       paying Perfect
                                       22
                                                   2-35002 for                          10 expenses.
                                       23          November
                                                   2014
                                       24
                                       25   158    04/10/2012       No objections.      n/a
                                                   Certificate of
                                       26          Title for a 2009
                                       27          Lexus
                                                   registered to N.
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              40         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 43 of 161 Page ID
                                                                        #:8990


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Zada
                                        4
                                        5   159    N. Zada’s      No objections.      n/a
                                                   Wells Fargo
                                        6          statement for
                                        7          account
                                                   0814029005
                                        8          for April 2012
                                        9
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                            160    07/01/2014       No objections.    n/a
                                       19
                                                   Email string
                                       20          from N. Zada
                                                   to M. Poblete
                                       21
                                                   re
                                       22          CALIFORNIA
                                                   - 2073355 -
                                       23
                                                   Perfect 10, Inc.
                                       24          vs Giganews -
                                                   6/25/2014 -
                                       25
                                                   forwarding
                                       26          Veritext
                                                   deposition
                                       27
                                                   invoice
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            41         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 44 of 161 Page ID
                                                                        #:8991


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            161    04/13/2016       No objections.    n/a
                                        4          Email string
                                        5          from M.
                                                   Poblete to N.
                                        6          Zada re We are
                                        7          going to need
                                                   to order my
                                        8          veritex debtor's
                                        9          deposition
                                                   transcript
                                       10
                                       11   162    03/03/2017       No objections.    n/a
                                                   Email string
                                       12          from N. Zedah
F ENWICK & W ES T LLP




                                                   to D.
                        LAW




                                       13
                                                   Pasternak, cc to
                         AT
                        ATTO RNEY S




                                       14          S. Sereboff, Z.
                                       15          Lake and M.
                                                   Roman re
                                       16          Perfect 10 v.
                                       17          Giganews

                                       18   163    07/14/2017      No objections.     n/a
                                                   Email string
                                       19
                                                   from N. Zada
                                       20          to D. Pasternak
                                                   re AOL
                                       21
                                       22   164    08/01/2018     No objections.      n/a
                                                   Email string
                                       23          from N. Zada
                                       24          to D.
                                                   Pasternak, R.
                                       25          Diefenbach cc:
                                       26          A. Bridges re
                                                   AOL
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            42         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 45 of 161 Page ID
                                                                        #:8992


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            165    07/16/2015      No objections.     n/a
                                        4          Email from N.
                                        5          Zada to
                                                   Bookings4mari
                                        6          samiller@carte
                                        7          l-
                                                   management.co
                                        8          m re Protecting
                                        9          the photos of
                                                   Marisa Miller
                                       10
                                       11   166    07/16/2015    No objections.       n/a
                                                   Email from M.
                                       12          Poblete to B.
F ENWICK & W ES T LLP




                                                   Hersh re
                        LAW




                                       13
                                                   Perfect 10 v.
                         AT
                        ATTO RNEY S




                                       14          Norm Zada
                                       15
                                       16
                                       17
                                       18
                                       19   167    03/02/2017      No objections.     n/a
                                                   Email string
                                       20          from D.
                                       21          Pasternak to N.
                                                   Zada cc to S.
                                       22          Sereboff, Z.
                                       23          Lake and M.
                                                   Roman re
                                       24          Perfect 10 v.
                                       25          Giganews
                                       26   168    08/01/2018      No objections.     n/a
                                       27          Email string
                                                   from D.
                                       28          Pasternak to R.
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            43         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 46 of 161 Page ID
                                                                        #:8993


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Diefenbach , N.
                                        4          Zada cc: A.
                                        5          Bridges re
                                                   AOL
                                        6
                                        7   169    07/17/2017      No objections.     n/a
                                                   Email string
                                        8          from D.
                                        9          Pasternak to N.
                                                   Zada and M.
                                       10          Mickelson re
                                       11          Giganews's
                                                   false
                                       12          representations
F ENWICK & W ES T LLP




                                                   to the Court
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                            170    03/03/2017      No objections.     n/a
                                       19
                                                   Email string
                                       20          from D.
                                                   Pasternak to N.
                                       21
                                                   Zada cc S.
                                       22          Sereboff, Z.
                                                   Lake and M.
                                       23
                                                   Roman re
                                       24          Perfect 10 v.
                                                   Giganews
                                       25
                                       26   171    09/28/2017      No objections.     n/a
                                                   Email string
                                       27          from D.
                                       28          Pasternak to N.
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            44         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 47 of 161 Page ID
                                                                        #:8994


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Zada cc Z.
                                        4          Lake, M.
                                        5          Mickelson, A.
                                                   Degenford, A.
                                        6          Ford re
                                        7          Purchase of
                                                   Perfect 10
                                        8
                                        9   172    02/10/2015     No objections.      n/a
                                                   Redacted email
                                       10          string from N.
                                       11          Zada to
                                                   SGraham@alm
                                       12          .com re
F ENWICK & W ES T LLP




                                                   Magistrate
                        LAW




                                       13
                                                   Hillman's
                         AT
                        ATTO RNEY S




                                       14          Order
                                       15
                                       16
                                       17
                                       18
                                       19   173    Excerpt from a No objections.      n/a
                                                   UBS Resource
                                       20          Management
                                       21          Account
                                                   statement for
                                       22          April 2015,
                                       23          account JP
                                                   28492 NO
                                       24
                                            174    07/20/2018     No objections.      n/a
                                       25
                                                   Email string
                                       26          from M.
                                       27          Poblete to N.
                                                   Zada, B. Hersh
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            45         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 48 of 161 Page ID
                                                                        #:8995


                                        1
                                             Ex.    Description        Objection and            Response        Date       Date
                                        2
                                             No.                         Reasons                              Identified Admitted
                                        3
                                                   re quickbooks
                                        4
                                        5   176    11/2004             This is simply     Relevant to
                                                   Sheinfeld et al.,   irrelevant         accounting for
                                        6          "Fiduciary          material which     Zada’s
                                        7          Duties of           will confuse the   contributions to
                                                   Directors of a      jury and waste     Perfect 10 and to
                                        8          Corporation in      scarce court       establish
                                        9          the Vicinity of     resources. These   accounting
                                                   Insolvency and      are also not       standards for
                                       10          After Initiation    admissible         determining
                                       11          of a                under a request    solvency; Mr.
                                                   Bankruptcy          for judicial       Boyles will be
                                       12          Case," 60 Bus.      notice.            available to
F ENWICK & W ES T LLP




                                                   Law 79 (2004)       (FRE 402, 403,     testify to the
                        LAW




                                       13
                                                                       902 see MIL #      document’s
                         AT
                        ATTO RNEY S




                                       14                              1, 3)              authenticity at
                                       15                                                 trial.

                                       16
                                       17
                                       18
                                       19   177    2017 Perfect 10 No objections.         n/a
                                                   Corrected
                                       20          Federal Tax
                                       21          Return

                                       22   178    1996 Perfect 10 No objections.         n/a
                                                   California Tax
                                       23
                                                   Return
                                       24
                                            179    04/04/2015          No objections.     n/a
                                       25          Email string
                                       26          from A.
                                                   Bridges to E.
                                       27          Benink, J.
                                       28          Belichick, T.
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               46          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 49 of 161 Page ID
                                                                        #:8996


                                        1
                                             Ex.    Description      Objection and         Response           Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                                   Gregorian, A.
                                        4          Nercessian, J.
                                        5          Wakefield, cc
                                                   David Schultz,
                                        6          L. Davis re
                                        7          Confidential
                                                   Proposal to
                                        8          Satisfy
                                        9          Judgment
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18   180    Bank of          A number of        Defendants have
                                       19          America          these              sufficient time
                                                   Account          statements have    before trial to
                                       20
                                                   (ending no.      not been           provide notice to
                                       21          4952)            sufficiently       those third
                                                   Summary for      redacted and       parties so that
                                       22
                                                   January 2014     contain the        they can seek
                                       23                           names of           relief if actually
                                                                    companies who      necessary.
                                       24
                                                                    have signed
                                       25                           confidential
                                                                    settlement
                                       26
                                                                    agreements
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             47        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 50 of 161 Page ID
                                                                        #:8997


                                        1
                                             Ex.    Description      Objection and         Response           Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                            181    Bank of          A number of        Defendants have
                                        4          America          these              sufficient time
                                        5          Account          statements have    before trial to
                                                   (ending no.      not been           provide notice to
                                        6          4952)            sufficiently       those third
                                        7          Summary for      redacted and       parties so that
                                                   March 2014       contain the        they can seek
                                        8                           names of           relief if actually
                                        9                           companies who      necessary.
                                                                    have signed
                                       10                           confidential
                                       11                           settlement
                                                                    agreements
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                            182    Bank of          A number of        Defendants have
                                       19
                                                   America          these              sufficient time
                                       20          Account          statements have    before trial to
                                                   (ending no.      not been           provide notice to
                                       21
                                                   4952)            sufficiently       those third
                                       22          Summary for      redacted and       parties so that
                                                   April 2015       contain the        they can seek
                                       23
                                                                    names of           relief if actually
                                       24                           companies who      necessary.
                                                                    have signed
                                       25
                                                                    confidential
                                       26                           settlement
                                                                    agreements
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             48        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 51 of 161 Page ID
                                                                        #:8998


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            183    05/15/2015 M. No objections.       n/a
                                        4          Poblete to B.
                                        5          Hersh re Tax
                                                   Payment
                                        6
                                        7   184    05/14/2015 M. No objections.       n/a
                                                   Poblete to B.
                                        8          Hersh re Tax
                                        9          Payment

                                       10   185    01/21/2016 M. No objections.       n/a
                                                   Poblete email
                                       11          to N. Zada, cc
                                       12          B. Hersh reTax
F ENWICK & W ES T LLP




                                                   payment
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                            186    12/19/2016     No objections.      n/a
                                       19          Video: Demo_
                                       20          How to Search
                                                   and Download
                                       21          from Giganews
                                       22          using Mimo
                                                   Newsreader
                                       23          available at
                                       24          https://www.yo
                                                   utube.com/wat
                                       25          ch?v=jMY4VH
                                       26          A-6Dc
                                       27   187    12/17/2016   No objections.        n/a
                                       28          Video: Demo_

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            49         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 52 of 161 Page ID
                                                                        #:8999


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   How to use
                                        4          Giganews'
                                        5          Mimo
                                                   Newsreader to
                                        6          Extract
                                        7          Message-IDs
                                                   available at
                                        8          https://www.yo
                                        9          utube.com/wat
                                                   ch?v=DZp5KT
                                       10          S10y8
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                            188    12/18/2016     No objections.      n/a
                                       19          Video:
                                       20          Demo_How to
                                                   extract
                                       21          Message-IDs
                                       22          using
                                                   Newsrover
                                       23          available at
                                       24          https://www.yo
                                                   utube.com/wat
                                       25          ch?v=BxlE2YF
                                       26          6VE8&t=93s

                                       27   189    About            No objections.    n/a
                                                   Giganews -
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            50         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 53 of 161 Page ID
                                                                        #:9000


                                        1
                                             Ex.    Description      Objection and            Response         Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                   screenshot
                                        4
                                        5   190    Photos of Ron     No objections.     n/a
                                                   and Judy
                                        6          Yokubaitis
                                        7   191    Giganews          Missing            No such
                                        8          webpage           exhibit; it was    exchange is
                                                   screenshot        never provided     required under
                                        9                            to Defendants      the local rules or
                                       10                            and must           the Court’s
                                                                     therefore be       standing orders
                                       11                            stricken.          or trial rules.
                                       12                                               L.R. 16-2.4;
F ENWICK & W ES T LLP




                                                                                        Fed. R. Civ. P.
                        LAW




                                       13                                               26(a)(3)(A)(iii).
                         AT
                        ATTO RNEY S




                                       14                                               Plaintiffs agree
                                                                                        to provide a
                                       15
                                                                                        copy of the
                                       16                                               exhibit.
                                       17   193    11/27/2017        The Court’s        Objection
                                       18          [Dkt. 25] Order   preliminary        mischaracterizes
                                                   on Motion to      orders in this     the order;
                                       19          Dismiss           case are not       relevant to show
                                       20                            evidence and       fraudulent
                                                                     will simply        intent,
                                       21                            prejudice the      specifically
                                       22                            jury. (FRE 402,    Zada’s changing
                                                                     403, see see       justifications of
                                       23                            MIL #3)            his reasons for
                                       24                                               the transfers.
                                       25   194    02/28/2018        The Court’s        Objection
                                       26          [Dkt. 39] Order   preliminary        mischaracterizes
                                                   Denying Defs      orders in this     the order;
                                       27          Motion for        case are not       relevant to show
                                       28          Judgment on       evidence and       fraudulent

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              51         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 54 of 161 Page ID
                                                                        #:9001


                                        1
                                             Ex.    Description      Objection and           Response        Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                   the Pleadings    will simply        intent,
                                        4                           prejudice the      specifically
                                        5                           jury. (FRE 402,    Zada’s changing
                                                                    403, see MIL       justifications of
                                        6                           #3)                his reasons for
                                        7                                              the transfers.
                                        8   197    04/28/2011     No objections.       n/a
                                        9          [Dkt. 26-1]
                                                   Perfect 10 v.
                                       10          Giganews,
                                       11          Complaint,
                                                   Case No. 2:11-
                                       12          cv-0905
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17   198    03/26/2013      No objections.      n/a
                                                   [Dkt. 26-2]
                                       18          Perfect 10 v.
                                       19          Giganews, First
                                                   Amended
                                       20          Complaint,
                                       21          Case No. 2:11-
                                                   cv-07098
                                       22
                                            199    11/14/2014     No objections.       n/a
                                       23
                                                   [Dkt. 26-3]
                                       24          Perfect 10 v.
                                                   Giganews,
                                       25
                                                   Order Granting
                                       26          Defendants
                                       27          Motion for
                                                   Partial
                                       28          Summary
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             52         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 55 of 161 Page ID
                                                                        #:9002


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Judgment on
                                        4          the Issue of
                                        5          Direct
                                                   Copyright
                                        6          Infringement,
                                        7          Case No. 2:11-
                                                   cv-07098
                                        8
                                        9
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16   200    11/14/2014     No objections.      n/a
                                                   [Dkt. 26-4]
                                       17          Perfect 10 v.
                                       18          Giganews,
                                                   Order Granting
                                       19          Defendants
                                       20          Motion for
                                                   Partial
                                       21          Summary
                                       22          Judgment on
                                                   the Issue of
                                       23          InDirect
                                       24          Copyright
                                                   Infringement,
                                       25          Case No. 2:11-
                                       26          cv-07098

                                       27   201    11/26/2014       No objections.    n/a
                                                   [Dkt. 26-5]
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            53         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 56 of 161 Page ID
                                                                        #:9003


                                        1
                                             Ex.    Description      Objection and            Response          Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                   Perfect 10 v.
                                        4          Giganews,
                                        5          Judgment in
                                                   Favor of
                                        6          Defendants,
                                        7          Case No. 2:11-
                                                   cv-07098
                                        8
                                        9
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16   202    03/24/2015        Certain findings     Relevant to
                                                   [Dkt. 26-6]       in this order are    determining
                                       17          Perfect 10 v.     demonstrably         whether
                                       18          Giganews,         false or hotly       Defendants
                                                   Order Granting    contested and        should have had
                                       19          Defendants'       will bias the        a reasonable
                                       20          Motion for        jury. (FRE 402,      belief that
                                                   Attorneys' Fees   403, see MIL #       Perfect 10 would
                                       21          and Costs,        8)                   incur a debt
                                       22          Case No. 2:11-                         beyond its
                                                   cv-07098                               ability to pay;
                                       23                                                 the fact of the
                                       24                                                 order’s existence
                                                                                          cannot be
                                       25                                                 contested, and it
                                       26                                                 has been
                                                                                          affirmed by the
                                       27                                                 Ninth Circuit.
                                       28                                                 The fact of the
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                54        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 57 of 161 Page ID
                                                                        #:9004


                                        1
                                             Ex.    Description      Objection and           Response         Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                                                                       order is
                                        4                                              judicially
                                        5                                              noticeable (FRE
                                                                                       201) and the
                                        6                                              document is
                                        7                                              self-
                                                                                       authenticating
                                        8                                              (FRE 902).
                                        9
                                            203    02/13/2015     No objections.           n/a
                                       10          [Dkt. 26-7]
                                       11          Perfect 10
                                                   General Ledger
                                       12          as of December
F ENWICK & W ES T LLP




                                                   31, 2014
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15   204    Quickbooks       Missing            The parties
                                       16          Perfect 10       exhibit; it was    never agreed to
                                                   native files,    never provided     exchange
                                       17          including, but   to Defendants      exhibits, and no
                                       18          not limited to   and must           such exchange is
                                                   the native       therefore be       required under
                                       19          document         stricken.          the local rules or
                                       20          produced as                         the Court’s
                                                   Perfect102016-                      standing orders
                                       21          9-                                  or trial rules.
                                       22          9(thru2012012)                      L.R. 16-2.4;
                                                   .QBA                                Fed. R. Civ. P.
                                       23                                              26(a)(3)(A)(iii).
                                       24                                              The document
                                                                                       comes from
                                       25                                              Defendants’
                                       26                                              production and
                                                                                       was sufficiently
                                       27                                              identified.
                                       28                                              Plaintiffs can
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             55         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 58 of 161 Page ID
                                                                        #:9005


                                        1
                                             Ex.    Description        Objection and          Response            Date       Date
                                        2
                                             No.                         Reasons                                Identified Admitted
                                        3
                                                                                           provide
                                        4                                                  Defendants a
                                        5                                                  copy if
                                                                                           necessary.
                                        6
                                        7
                                        8
                                        9
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15   205    Quickbooks N.       Missing exhibit;    The parties
                                                   Zada native         it was never        never agreed to
                                       16          files, including,   provided to         exchange
                                       17          but not limited     Defendants and      exhibits, and no
                                                   to the native       must therefore      such exchange is
                                       18          document            be stricken. As     required under
                                       19          produced as         of January 17,      the local rules or
                                                   Norman              2019,               the Court’s
                                       20
                                                   Zadeh.QBW           Defendants still    standing orders
                                       21                              do not know         or trial rules.
                                                                       what is             L.R. 16-2.4;
                                       22
                                                                       contained in        Fed. R. Civ. P.
                                       23                              such files but      26(a)(3)(A)(iii).
                                                                       they suspect that   The document
                                       24
                                                                       they contain all    comes from
                                       25                              sorts of            Defendants’
                                                                       expenses of Dr.     production and
                                       26
                                                                       Zada that are       was sufficiently
                                       27                              personal,           identified.
                                                                       completely          Plaintiffs can
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              56           CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 59 of 161 Page ID
                                                                        #:9006


                                        1
                                             Ex.    Description      Objection and           Response          Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                                    irrelevant, and      provide
                                        4                           which will           Defendants
                                        5                           substantially        copies if
                                                                    bias (See MIL        necessary.
                                        6                           #6)
                                        7
                                        8
                                        9
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14   206    08/18/2014       Plaintiffs           Relevant to
                                       15          [Dkt. 356]       should not be        show intent of
                                                   Defendants'      allowed to           transfers,
                                       16
                                                   Motion to        show the jury        reasonable belief
                                       17          Compel           such a denied,       that Perfect 10
                                                   Discovery        vacated and          would incur a
                                       18
                                                   Compliance       mistake-ridden       debt it could not
                                       19          and for          order, or related    pay, and fact of
                                                   Sanctions        allegations.         pending
                                       20
                                                                    That would bias      sanctions for
                                       21                           the jury and         discovery
                                                                    require              abuses; not
                                       22
                                                                    Defendants to        hearsay to prove
                                       23                           spend scarce         the fact that
                                                                    Court resources      Perfect 10 and
                                       24
                                                                    to refute such       Zada anticipated
                                       25                           unfounded            a monetary
                                                                    claims. (FRE         sanction to
                                       26
                                                                    402, 403, 802;       follow. (FRE
                                       27                           see MIL #4)          801).
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               57        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 60 of 161 Page ID
                                                                        #:9007


                                        1
                                             Ex.    Description      Objection and           Response          Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            207    08/18/2014       Plaintiffs           Same as 206. In
                                        4          [Dkt. 388]       should not be        addition,
                                        5          Joint Stip. re   allowed to           Defendants are
                                                   Defendants'      show the jury        parties against
                                        6          Motion to        such a denied,       whom the
                                        7          Compel           vacated and          admissions in
                                                   Discovery        mistake-ridden       the joint
                                        8          Compliance       order, or related    stipulation are
                                        9          and for          allegations.         offered and have
                                                   Sanctions        That would bias      personal
                                       10                           the jury and         knowledge of
                                       11                           require              the contents of
                                                                    Defendants to        sections they
                                       12                           spend scarce         submitted to the
F ENWICK & W ES T LLP




                                                                    Court resources      Court.
                        LAW




                                       13
                         AT




                                                                    to refute such
                        ATTO RNEY S




                                       14                           unfounded
                                       15                           claims. (FRE
                                                                    402, 403, 802;
                                       16                           see MIL #4)
                                       17
                                            208    08/18/2014       Plaintiffs           Same as 206.
                                       18          [Dkt. 389]       should not be        Relevant to
                                       19          Gregorian        allowed to           show a basis for
                                                   Decl. ISO        show the jury        reasonable belief
                                       20          Defendants'      such a denied,       that Perfect 10
                                       21          Motion to        vacated and          would incur
                                                   Compel           mistake-ridden       debts beyond its
                                       22          Discovery        order, or related    ability to pay.
                                       23          Compliance       allegations.
                                                   and for          That would bias
                                       24          Sanctions        the jury and
                                       25                           require
                                                                    Defendants to
                                       26                           spend scarce
                                       27                           Court resources
                                                                    to refute such
                                       28                           unfounded
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               58        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 61 of 161 Page ID
                                                                        #:9008


                                        1
                                             Ex.    Description      Objection and            Response          Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                                     claims. (FRE
                                        4                            402, 403, 802;
                                        5                            see MIL #4)
                                        6
                                        7
                                        8   209    08/18/2014        Plaintiffs           Same as 206.
                                        9          [Dkt. 394] Tran   should not be        Relevant to
                                                   Decl. ISO         allowed to           show a basis for
                                       10          Defendants'       show the jury        reasonable belief
                                       11          Motion to         such a denied,       that Perfect 10
                                                   Compel            vacated and          would incur
                                       12          Discovery         mistake-ridden       debts beyond its
F ENWICK & W ES T LLP




                                                   Compliance        order, or related    ability to pay.
                        LAW




                                       13
                         AT




                                                   and for           allegations.
                        ATTO RNEY S




                                       14          Sanctions         That would bias
                                       15                            the jury and
                                                                     require
                                       16                            Defendants to
                                       17                            spend scarce
                                                                     Court resources
                                       18
                                                                     to refute such
                                       19                            unfounded
                                                                     claims. (FRE
                                       20
                                                                     402, 403, 802;
                                       21                            see MIL #4)
                                       22   210    08/18/2014        Plaintiffs           Same as 206.
                                       23          [Dkt. 395]        should not be        Relevant to
                                                   Belichick Decl.   allowed to           show a basis for
                                       24          ISO               show the jury        reasonable belief
                                       25          Defendants'       such a denied,       that Perfect 10
                                                   Motion to         vacated and          would incur
                                       26          Compel            mistake-ridden       debts beyond its
                                       27          Discovery         order, or related    ability to pay.
                                                   Compliance        allegations.
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                59        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 62 of 161 Page ID
                                                                        #:9009


                                        1
                                             Ex.    Description      Objection and            Response          Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                   and for           That would bias
                                        4          Sanctions         the jury and
                                        5                            require
                                                                     Defendants to
                                        6                            spend scarce
                                        7                            Court resources
                                                                     to refute such
                                        8                            unfounded
                                        9                            claims. (FRE
                                                                     402, 403, 802;
                                       10                            see MIL #4)
                                       11
                                            211    01/16/2015        Plaintiffs           Same as 206.
                                       12          [Dkt. 653]        should not be        Relevant to
F ENWICK & W ES T LLP




                                                   Belichick Decl.   allowed to           show a basis for
                        LAW




                                       13
                                                   ISO Motion for    show the jury        reasonable belief
                         AT
                        ATTO RNEY S




                                       14          Sanctions         such a denied,       that Perfect 10
                                       15                            vacated and          would incur
                                                                     mistake-ridden       debts beyond its
                                       16                            order, or related    ability to pay.
                                       17                            allegations.
                                                                     That would bias
                                       18                            the jury and
                                       19                            require
                                                                     Defendants to
                                       20                            spend scarce
                                       21                            Court resources
                                                                     to refute such
                                       22                            unfounded
                                       23                            claims. (FRE
                                                                     402, 403, 802;
                                       24                            see MIL #4)
                                       25
                                            212    02/03/2015        Plaintiffs           Same as 206.
                                       26          [Dkt. 672]        should not be        Relevant to
                                                   Defendants'       allowed to           show a basis for
                                       27
                                                   Response to       show the jury        reasonable belief
                                       28          Perfect 10        such a denied,       that Perfect 10
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                60        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 63 of 161 Page ID
                                                                        #:9010


                                        1
                                             Ex.    Description      Objection and            Response        Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                                   Objections re    vacated and       would incur
                                        4          Sanctions        mistake-ridden debts beyond its
                                        5                           order, or related ability to pay.
                                                                    allegations.
                                        6                           That would bias
                                        7                           the jury and
                                                                    require
                                        8                           Defendants to
                                        9                           spend scarce
                                                                    Court resources
                                       10                           to refute such
                                       11                           unfounded
                                                                    claims. (FRE
                                       12                           402, 403, 802;
F ENWICK & W ES T LLP




                                                                    see MIL #4)
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14   213    BOFA            No objections.           n/a
                                       15          statement for
                                                   period 3-21-13
                                       16          through 4-19-
                                       17          13 for acct.
                                                   ending in 0277,
                                       18          pp. 1-3
                                       19
                                            214    10/28/2015       This document       Relevant to
                                       20          [Dkt. 749]       serves no           show a basis for
                                                   Court order to   purpose other       reasonable belief
                                       21
                                                   appear for       than to bias the    that Perfect 10
                                       22          examination      jury (FRE 402,      would incur
                                                                    403, see MIL        debts beyond its
                                       23
                                                                    #3)                 ability to pay;
                                       24                                               relevant context
                                                                                        for jury to
                                       25
                                                                                        understand
                                       26                                               debtor
                                                                                        examination
                                       27
                                                                                        testimony
                                       28                                               including
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              61         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 64 of 161 Page ID
                                                                        #:9011


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                                                      admissions to
                                        4                                             fraudulent
                                        5                                             transfers;
                                                                                      judicially
                                        6                                             noticeable (FRE
                                        7                                             201).
                                        8   215    10/13/2015       No objections.    n/a
                                        9          Subpoena to
                                                   Perfect 10
                                       10          produce
                                       11          documents

                                       12   216    10/31/2014       No objections.    n/a
F ENWICK & W ES T LLP




                                                   Bank of
                        LAW




                                       13          America
                         AT
                        ATTO RNEY S




                                       14          Account
                                                   (ending no.
                                       15
                                                   4952)
                                       16          Summary for
                                                   October 1,
                                       17
                                                   2014 to
                                       18          October 31,
                                                   2014
                                       19
                                       20   217    03/31/2015    No objections.       n/a
                                                   Bank of
                                       21          America
                                       22          Account
                                                   (ending no.
                                       23          4952)
                                       24          Summary for
                                                   March 1, 2015
                                       25          to March 31,
                                       26          2015
                                       27   218    01/31/2015       No objections.    n/a
                                       28          Bank of

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            62         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 65 of 161 Page ID
                                                                        #:9012


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   America
                                        4          Account
                                        5          (ending no.
                                                   4952)
                                        6          Summary for
                                        7          January 1,
                                                   2015 to
                                        8          January 31,
                                        9          2015
                                       10   219    08/31/2015     No objections.      n/a
                                       11          Bank of
                                                   America
                                       12          Account
F ENWICK & W ES T LLP




                                                   (ending no.
                        LAW




                                       13
                                                   4952)
                         AT
                        ATTO RNEY S




                                       14          Summary for
                                       15          August 1, 2015
                                                   to August 31,
                                       16          2015
                                       17
                                            220    10/31/2012       No objections.    n/a
                                       18          Morgan
                                                   Stanley
                                       19
                                                   account
                                       20          statement for
                                                   October 1-31,
                                       21
                                                   2012
                                       22
                                            221    08/31/2012     No objections.      n/a
                                       23          Wells Fargo
                                       24          bank statement
                                                   for account
                                       25          ending in 5312
                                       26          for August 1-
                                                   31, 2012
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            63         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 66 of 161 Page ID
                                                                        #:9013


                                        1
                                             Ex.    Description      Objection and            Response       Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                            222    Bank of        No objections.        n/a
                                        4          America
                                        5          Account
                                                   Activity
                                        6          Transaction
                                        7          Details for
                                                   account ending
                                        8          in 0277
                                        9
                                            223    2013 Perfect 10 No objections.       n/a
                                       10          Federal and
                                       11          California tax
                                                   documents
                                       12
F ENWICK & W ES T LLP




                                            224    List of          No objections.      n/a
                        LAW




                                       13          copyright
                         AT
                        ATTO RNEY S




                                       14          registrations
                                       15   225    Trademark        No objections.      n/a
                                       16          registrations

                                       17   226    Action chart     No objections.      n/a
                                       18   227    Domain name      This document       Relevant to
                                       19          registrations    contains a list     show Perfect
                                                                    of websites that    10’s assets and
                                       20                           Perfect 10          address
                                       21                           received as part    Defendants
                                                                    of a settlement     arguments
                                       22                           as the defendant    regarding the
                                       23                           had few other       value of its
                                                                    assets. It is       intellectual
                                       24                           inflammatory        property,
                                       25                           and no              business
                                                                    relevance to the    expenditures,
                                       26                           case. It is also    and cash on
                                       27                           hearsay. (FRE       hand, all of
                                                                    402, 403, 802       which are
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              64         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 67 of 161 Page ID
                                                                        #:9014


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                                    see MIL #3)       relevant to
                                        4                                             solvency
                                        5                                             analysis.
                                        6   228    Document         No objections.    n/a
                                        7          from
                                                   Register.com
                                        8
                                            229    GoDaddy          No objections.    n/a
                                        9
                                                   receipt
                                       10
                                            230    Model database No objections.      n/a
                                       11
                                       12   231    04/28/2016     No objections.      n/a
                                                   Third Party
F ENWICK & W ES T LLP
                        LAW




                                       13          Bruce Hersh's
                         AT




                                                   Response to
                        ATTO RNEY S




                                       14
                                                   Defendant
                                       15          Giganews,
                                       16          Inc.'s Request
                                                   for Production
                                       17          of Documents
                                       18          Pursuant to
                                                   Subpoena
                                       19
                                            232    05/11/2015      No objections.     n/a
                                       20
                                                   [Dkt. 714-1]
                                       21          Declaration of
                                                   Bruce Hersh in
                                       22
                                                   Opposition to
                                       23          Defendants'
                                                   Motion to Alter
                                       24
                                                   or Amend
                                       25          Judgment to
                                                   add Dr.
                                       26
                                                   Norman Zada
                                       27          as Judgment
                                       28          Debtor, Case

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            65         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 68 of 161 Page ID
                                                                        #:9015


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   No. 2:11-cv-
                                        4          07098
                                        5
                                            233    06/30/2009       No objections.    n/a
                                        6          Perfect 10, Inc.
                                        7          Financial
                                                   Report
                                        8
                                            234    08/31/2009       No objections.    n/a
                                        9          Perfect 10, Inc.
                                       10          Financial
                                                   Report
                                       11
                                       12   235    10/04/2013 E- No objections.       n/a
F ENWICK & W ES T LLP




                                                   mail to Bruce
                        LAW




                                       13          Hersh from M.
                         AT




                                                   Poblete re
                        ATTO RNEY S




                                       14
                                                   1099s,
                                       15          w/attachments
                                       16
                                            236    12/06/2012 E- No objections.       n/a
                                       17          mail to Melanie
                                                   Poblete from
                                       18
                                                   B. Hersh re
                                       19          Ultima Partners
                                       20   237    08/29/2013 E- No objections.       n/a
                                       21          mail to Bruce
                                                   Hersh from M.
                                       22          Poblete re NZ
                                       23          Personal
                                                   Checking,
                                       24          w/attachments
                                       25
                                            238    03/21/2014 E- No objections.       n/a
                                       26          mail to Melanie
                                       27          Poblete from
                                                   B. Hersh re
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            66         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 69 of 161 Page ID
                                                                        #:9016


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Solar
                                        4
                                        5   239    05/13/2014 E- No objections.       n/a
                                                   mail to Melanie
                                        6          Poblete from
                                        7          B. Hersh re
                                                   Changes File
                                        8
                                            240    02/04/2013 E- No objections.       n/a
                                        9          mail to Melanie
                                       10          Poblete from
                                                   B. Hersh re QB
                                       11          file to import
                                       12
F ENWICK & W ES T LLP




                                            241    01/09/2013 E- No objections.       n/a
                        LAW




                                       13          mail to Bruce
                         AT




                                                   Hersh from M.
                        ATTO RNEY S




                                       14
                                                   Poblete re QB,
                                       15          w/attachments
                                       16
                                            242    08/25/2016       No objections.    n/a
                                       17          Subpoena to
                                                   M. Poblete
                                       18
                                                   produce
                                       19          documents
                                       20   243    11/17/2016     No objections.      n/a
                                       21          Amended
                                                   Response of M.
                                       22          Poblete to
                                       23          Giganews'
                                                   Subpoena to
                                       24          produce
                                       25          Documents
                                       26   244    12/05/2016     No objections.      n/a
                                       27          Perfect 10
                                                   Profit & Loss
                                       28          Detail January
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            67         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 70 of 161 Page ID
                                                                        #:9017


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   through
                                        4          December
                                        5          2015
                                        6   245    10/29/2015 M. No objections.       n/a
                                        7          Poblete signed
                                                   Certificate of
                                        8          Service re
                                        9          Appellant's
                                                   Excerpts of
                                       10          Record Vol. 11
                                       11          of 13

                                       12   246    06/16/2015 M. No objections.       n/a
F ENWICK & W ES T LLP




                                                   Poblete email
                        LAW




                                       13          string to B.
                         AT
                        ATTO RNEY S




                                       14          Hersh re
                                                   Employment
                                       15
                                       16   247    09/06/2016 M. No objections.       n/a
                                                   Poblete email
                                       17          string to B.
                                       18          Hersh re
                                                   Perfect 10 LLC
                                       19          & Perfect 10
                                       20          Inc SOS
                                       21   248    Index of      No objections.       n/a
                                       22          Amazon orders

                                       23   249    M. Poblete W2 No objections.       n/a
                                                   and Schedule C
                                       24          forms
                                       25
                                            250    10/21/2013     No objections.      n/a
                                       26          Letter from M.
                                       27          Poblete to A.
                                                   Bridges re
                                       28          Perfect 10 v.
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            68         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 71 of 161 Page ID
                                                                        #:9018


                                        1
                                             Ex.    Description      Objection and             Response         Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                   Giganews
                                        4
                                        5   251    09/26/2012       No purpose           Relevant to
                                                   Email from J.    other than to        intent in making
                                        6          Morganelli to    bias the jury. It    the transfers and
                                        7          M. Poblete re    is also hearsay.     foreseeability of
                                                   Usenet Piracy    (FRE 402, 403,       Perfect 10
                                        8                           802 see MIL          liabilities;
                                        9                           #3)                  Melanie Poblete
                                                                                         will be able to
                                       10                                                authenticate the
                                       11                                                document during
                                                                                         her testimony at
                                       12                                                trial; not offered
F ENWICK & W ES T LLP




                                                                                         for a hearsay
                        LAW




                                       13
                                                                                         purpose;
                         AT
                        ATTO RNEY S




                                       14                                                relevant to show
                                       15                                                then existing
                                                                                         state of mind.
                                       16
                                            252    07/11/2011     No objections.             n/a
                                       17
                                                   [Dkt. 21]
                                       18          Declaration of
                                                   M. Poblete in
                                       19
                                                   support of
                                       20          Perfect 10's
                                                   motion for
                                       21
                                                   Preliminary
                                       22          Injunction and
                                                   Exs., Case No.
                                       23
                                                   2:11-cv-07098
                                       24
                                            253    Perfect 10s    This is an             The version
                                       25          Production Log improper 1 ½           Plaintiffs submit
                                       26                         page truncated         was the version
                                                                  version of the         marked at Ms.
                                       27                         actual 6 page          Poblete’s April
                                       28                         multi-colored          23, 2014
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               69         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 72 of 161 Page ID
                                                                        #:9019


                                        1
                                             Ex.    Description      Objection and           Response        Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                    document.          deposition; the
                                        4                           (FRE 106.)         additional pages
                                        5                                              add nothing of
                                                                                       substance, and
                                        6                                              need not be
                                        7                                              considered at the
                                                                                       same time.
                                        8                                              (FRE 106).
                                        9
                                            254    04/01/2014       No objections.     n/a
                                       10          Subpoena to
                                       11          M. Poblete
                                                   produce
                                       12          documents
F ENWICK & W ES T LLP
                        LAW




                                       13   255    07/23/2011     No objections.       n/a
                         AT
                        ATTO RNEY S




                                       14          Email string
                                                   from M.
                                       15
                                                   Poblete to p
                                       16          [vilnius@centr
                                                   um.cz re
                                       17
                                                   Veronika
                                       18          Zemanova
                                                   w/attachment
                                       19
                                       20   256    07/29/2011       No objections.     n/a
                                                   Copyright
                                       21          application
                                       22
                                       23
                                       24
                                       25   257    Norm Zada        Material from a    Relevant to
                                                   Demo Reel        decade-old         show nature of
                                       26          (video           Perfect 10         Perfect 10’s
                                       27          available at     promo video has    business and its
                                                   https://www.yo   no relevance to    associated
                                       28          utube.com/wat    this case and is   expenses and
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            70          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 73 of 161 Page ID
                                                                        #:9020


                                        1
                                             Ex.    Description      Objection and             Response        Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                   ch?v=QHXm6t      simply included      finances, which
                                        4          uslOE&ab_cha     in an attempt to     is relevant to
                                        5          nnel=broseprod   bias the jury.       reasonable
                                                   uctions)         It is also           expenses for
                                        6                           hearsay.             solvency
                                        7                           (FRE 402, 403,       analysis; hearsay
                                                                    802 see MIL          exception as
                                        8                           #3)                  then-existing
                                        9                                                mental or
                                                                                         emotional
                                       10                                                condition (FRE
                                       11                                                803); party
                                                                                         admission.
                                       12
F ENWICK & W ES T LLP




                                            258    10/29/2013        No objections.      n/a
                        LAW




                                       13
                                                   TBMBM Inc.
                         AT
                        ATTO RNEY S




                                       14          Invoice
                                       15
                                            259    Video - How'd    Material from a      Relevant to
                                       16          You Get to Be    decade-old TV        show nature of
                                                   So Rich          episode has no       Perfect 10’s
                                       17
                                                   episode          relevance to this    business and its
                                       18                           case and is          associated
                                                                    simply included      expenses and
                                       19
                                                                    in an attempt to     finances, which
                                       20                           bias the jury.       is relevant to
                                                                    It is also           reasonable
                                       21
                                                                    hearsay.             expenses for
                                       22                           (FRE 402, 403,       solvency
                                                                    802 see MIL          analysis; hearsay
                                       23
                                                                    #3, 6)               exception as
                                       24                                                then-existing
                                                                                         mental or
                                       25
                                                                                         emotional
                                       26                                                condition (FRE
                                                                                         803); party
                                       27
                                                                                         admission.
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               71         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 74 of 161 Page ID
                                                                        #:9021


                                        1
                                             Ex.    Description      Objection and             Response       Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                            260    03/31/2013       No objections.       n/a
                                        4          Perfect 10, Inc.
                                        5          Financial
                                                   Report
                                        6
                                        7   261    05/10/2012       No objections.       n/a
                                                   Alison
                                        8          Frankel's On
                                        9          the Case "
                                                   Perfect 10
                                       10          CEO: Porno
                                       11          Troll or
                                                   Copyright
                                       12          Crusader (or
F ENWICK & W ES T LLP




                                                   both)?,
                        LAW




                                       13
                                                   Thomson
                         AT
                        ATTO RNEY S




                                       14          Reuters
                                       15
                                            262    05/07/2012    No objections.          n/a
                                       16          Rhett Pardon,
                                                   "Perfect 10
                                       17
                                                   Sues Tumblr
                                       18          Over Posted
                                                   Images," Xbiz
                                       19
                                                   News Report
                                       20
                                       21
                                       22
                                       23
                                       24   263    04/16/2014       This is an           The notice is
                                                   DMCA Notice      intentionally        legible; this is
                                       25
                                                   signed by        degraded             the version
                                       26          Norm Zada        version of the       marked as an
                                       27                           actual notice. It    exhibit at Mr.
                                                                    is also violative    Zada’s April 25,
                                       28                           of the best          2014 deposition,
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               72         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 75 of 161 Page ID
                                                                        #:9022


                                        1
                                             Ex.    Description      Objection and          Response         Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                    evidence rule.    and thus the one
                                        4                           (FRE 402, 403,    he has already
                                        5                           106, See MIL      authenticated as
                                                                    #3)               having personal
                                        6                                             knowledge of;
                                        7                                             Mr. Zada will be
                                                                                      able to
                                        8                                             authenticate it at
                                        9                                             trial.
                                       10   264    06/03/2014      No objections.     n/a
                                       11          Letter from
                                                   Lynell Davis to
                                       12          counsel for
F ENWICK & W ES T LLP




                                                   Giganews re
                        LAW




                                       13
                                                   Perfect 10 v.
                         AT
                        ATTO RNEY S




                                       14          Giganews -
                                       15          Meet & Confer
                                                   Re Motion for
                                       16          Sanctions
                                       17
                                            265    Sample videos No objections.       n/a
                                       18          1 diva, 2 abpe
                                                   scanmaster, 3
                                       19
                                                   sample notice 1
                                       20          and 2 use and 4
                                                   andmore
                                       21
                                       22
                                       23   266    07/03/2014    No objections.       n/a
                                                   Sample Notice
                                       24
                                                   3 video
                                       25
                                            267    07/18/2011     No objections.      n/a
                                       26          [Dkt. 32-8]
                                       27          Declaration of
                                                   G. Augustine
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            73         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 76 of 161 Page ID
                                                                        #:9023


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   in support of
                                        4          Perfect 10's
                                        5          Opposition to
                                                   Motion to
                                        6          Change venue,
                                        7          Case No. 2:11-
                                                   cv-07098
                                        8
                                        9   268    07/11/2011     No objections.      n/a
                                                   [Dkt. 18]
                                       10          Declaration of
                                       11          Sheena Chou in
                                                   support of
                                       12          Perfect 10's
F ENWICK & W ES T LLP




                                                   Motion for
                        LAW




                                       13
                                                   Preliminary
                         AT
                        ATTO RNEY S




                                       14          Injunction,
                                       15          Case No. 2:11-
                                                   cv-07098
                                       16
                                            269    07/11/2011     No objections.      n/a
                                       17
                                                   [Dkt. 20]
                                       18          Declaration of
                                                   Sean Chumura
                                       19
                                                   in support of
                                       20          Perfect 10's
                                                   Motion for
                                       21
                                                   Preliminary
                                       22          Injunction,
                                                   Case No. 11
                                       23
                                                   CV 0905
                                       24
                                            270    05/10/2014     No objections.      n/a
                                       25          Declaration of
                                       26          Mike Saz and
                                                   Exhibits
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            74         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 77 of 161 Page ID
                                                                        #:9024


                                        1
                                             Ex.    Description      Objection and           Response          Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            271    01/29/2001       Material from a      Relevant to
                                        4          Howard Stern     decade-old           show nature of
                                        5          Show Audio       Howard Stern         Perfect 10’s
                                                                    show has no          business and its
                                        6                           relevance to this    associated
                                        7                           case and is          expenses and
                                                                    simply included      finances, which
                                        8                           in an attempt to     is relevant to
                                        9                           bias the jury. It    reasonable
                                                                    is also hearsay.     expenses for
                                       10                           (FRE 402, 403,       solvency
                                       11                           802 see MIL          analysis; hearsay
                                                                    #3, 6)               exception as
                                       12                                                then-existing
F ENWICK & W ES T LLP




                                                                                         mental or
                        LAW




                                       13
                         AT




                                                                                         emotional
                        ATTO RNEY S




                                       14                                                condition (FRE
                                       15                                                803); party
                                                                                         admission.
                                       16
                                       17   272    04/08/2002       Material from a      Relevant to
                                                   Howard Stern     decade-old           show nature of
                                       18          Show Audio       Howard Stern         Perfect 10’s
                                       19                           show has no          business and its
                                                                    relevance to this    associated
                                       20                           case and is          expenses and
                                       21                           simply included      finances, which
                                                                    in an attempt to     is relevant to
                                       22                           bias the jury. It    reasonable
                                       23                           is also hearsay.     expenses for
                                                                    (FRE 402, 403,       solvency
                                       24                           802 see MIL          analysis; hearsay
                                       25                           #3, 6)               exception as
                                                                                         then-existing
                                       26                                                mental or
                                       27                                                emotional
                                                                                         condition (FRE
                                       28                                                803); party
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               75        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 78 of 161 Page ID
                                                                        #:9025


                                        1
                                             Ex.    Description      Objection and           Response          Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                                                         admission.
                                        4
                                        5
                                            273    04/11/2002       Material from a      Relevant to
                                        6          Howard Stern     decade-old           show nature of
                                        7          Show Audio       Howard Stern         Perfect 10’s
                                                                    show has no          business and its
                                        8                           relevance to this    associated
                                        9                           case and is          expenses and
                                                                    simply included      finances, which
                                       10                           in an attempt to     is relevant to
                                       11                           bias the jury. It    reasonable
                                                                    is also hearsay.     expenses for
                                       12                           (FRE 402, 403,       solvency
F ENWICK & W ES T LLP




                                                                    802 see MIL          analysis; hearsay
                        LAW




                                       13
                         AT




                                                                    #3, 6)               exception as
                        ATTO RNEY S




                                       14                                                then-existing
                                       15                                                mental or
                                                                                         emotional
                                       16                                                condition (FRE
                                       17                                                803); party
                                                                                         admission.
                                       18
                                       19   274    10/27/2003       Material from a      Relevant to
                                                   Howard Stern     decade-old           show nature of
                                       20          Show Audio       Howard Stern         Perfect 10’s
                                       21                           show has no          business and its
                                                                    relevance to this    associated
                                       22                           case and is          expenses and
                                       23                           simply included      finances, which
                                                                    in an attempt to     is relevant to
                                       24                           bias the jury. It    reasonable
                                       25                           is also hearsay.     expenses for
                                                                    (FRE 402, 403,       solvency
                                       26                           802 see MIL          analysis; hearsay
                                       27                           #3, 6)               exception as
                                                                                         then-existing
                                       28                                                mental or
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               76        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 79 of 161 Page ID
                                                                        #:9026


                                        1
                                             Ex.    Description      Objection and             Response        Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                                                         emotional
                                        4                                                condition (FRE
                                        5                                                803); party
                                                                                         admission.
                                        6
                                        7   275    10/31/2003       Material from a      Relevant to
                                                   Howard Stern     decade-old           show nature of
                                        8          Show Audio       Howard Stern         Perfect 10’s
                                        9                           show has no          business and its
                                                                    relevance to this    associated
                                       10                           case and is          expenses and
                                       11                           simply included      finances, which
                                                                    in an attempt to     is relevant to
                                       12                           bias the jury. It    reasonable
F ENWICK & W ES T LLP




                                                                    is also hearsay.     expenses for
                        LAW




                                       13
                                                                    (FRE 402, 403,       solvency
                         AT
                        ATTO RNEY S




                                       14                           802 see MIL          analysis; hearsay
                                       15                           #3, 6)               exception as
                                                                                         then-existing
                                       16                                                mental or
                                       17                                                emotional
                                                                                         condition (FRE
                                       18                                                803); party
                                       19                                                admission.

                                       20   276    11/23/2008     No objections.         n/a
                                                   Perfect 10 v.
                                       21
                                                   Amazon, Inc.,
                                       22          Case No. 2:05-
                                                   cv-04753-
                                       23
                                                   AHM-SH,
                                       24          Reply
                                                   Declaration of
                                       25
                                                   N. Zada in
                                       26          Support of
                                                   Perfect 10's
                                       27
                                                   Motion for
                                       28          Partial
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               77         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 80 of 161 Page ID
                                                                        #:9027


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                                   Summary
                                        4          Judgment
                                        5
                                            277    06/13/2013     No objections.      n/a
                                        6          Perfect 10 v.
                                        7          Yandex N.V.,
                                                   Case No. 3:12-
                                        8          cv-01521-WH,
                                        9          Declaration of
                                                   N. Zada in
                                       10          Support of
                                       11          Perfect 10's
                                                   Opposition to
                                       12          Defendants'
F ENWICK & W ES T LLP




                                                   Motion for
                        LAW




                                       13
                                                   Partial
                         AT
                        ATTO RNEY S




                                       14          Summary
                                       15          Judgment

                                       16   278    03/08/2013      No objections.     n/a
                                                   [Dkt. 97] Order
                                       17
                                                   Granting
                                       18          Defendants'
                                                   Motion to
                                       19
                                                   Dismiss in
                                       20          Part, Case No.
                                                   2:11-cv-07098
                                       21
                                       22   279    07/10/2013     No objections.      n/a
                                                   [Dkt. 129]
                                       23          Order Granting
                                       24          Defendants'
                                                   Motion to
                                       25          Dismiss in
                                       26          Part, Case No.
                                                   2:11-cv-07098
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            78         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 81 of 161 Page ID
                                                                        #:9028


                                        1
                                             Ex.    Description      Objection and             Response        Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                            280    03/24/2015       Plaintiffs           Same as 206.
                                        4          [Dkt. 685]       should not be        Relevant to
                                        5          Order Denying    allowed to           show a basis for
                                                   Discovery        show the jury        reasonable belief
                                        6          Sanctions        such a denied,       that Perfect 10
                                        7          Motion, Case     vacated and          would incur
                                                   No. 2:11-cv-     mistake-ridden       debts beyond its
                                        8          07098            order, or related    ability to pay;
                                        9                           allegations.         relevant to show
                                                                    That would bias      that the Court
                                       10                           the jury and         denied sanctions
                                       11                           require              for mootness,
                                                                    Defendants to        i.e., in absence
                                       12                           spend scarce         of a fee award
F ENWICK & W ES T LLP




                                                                    Court resources      Perfect 10 still
                        LAW




                                       13
                         AT




                                                                    to refute such       would have had
                        ATTO RNEY S




                                       14                           unfounded            a multimillion
                                       15                           claims. (FRE         dollar liability
                                                                    402, 403, 802;       that rendered it
                                       16                           see MIL #4)          insolvent.
                                       17
                                            281    01/11/2018      No objections.        n/a
                                       18          Email string
                                       19          from D.
                                                   Pasternak to N.
                                       20          Zada, R. van
                                       21          Eendenburg,
                                                   CC Mickelson
                                       22          re AOL
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               79         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 82 of 161 Page ID
                                                                        #:9029


                                        1
                                             Ex.    Description      Objection and          Response       Date       Date
                                        2
                                             No.                       Reasons                           Identified Admitted
                                        3
                                            282    09/27/2017      No objections.     n/a
                                        4          Email string
                                        5          from D.
                                                   Pasternak to N.
                                        6          Zada, Z. Lake,
                                        7          Mickelson re
                                                   purchase of
                                        8          Perfect 10
                                        9
                                            283    09/28/2017      No objections.     n/a
                                       10          Email string
                                       11          from D.
                                                   Pasternak to A.
                                       12          Bridges re
F ENWICK & W ES T LLP




                                                   purchase of
                        LAW




                                       13
                                                   Perfect 10
                         AT
                        ATTO RNEY S




                                       14
                                            284    09/26/2017      No objections.     n/a
                                       15
                                                   Email string
                                       16          from D.
                                                   Pasternak to A.
                                       17
                                                   Bridges re
                                       18          Perfect 10
                                       19   285    10/24/2018      No objections.     n/a
                                       20          Email string
                                                   from D.
                                       21          Pasternak to N.
                                       22          Zada, CC R.
                                                   Diefenbach, A.
                                       23          Bridges re
                                       24          AOL
                                       25   286    10/13/2017      No objections.     n/a
                                       26          Email string
                                                   from D.
                                       27          Pasternak to A.
                                       28          Bridges, CC J.

                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            80         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 83 of 161 Page ID
                                                                        #:9030


                                        1
                                             Ex.    Description      Objection and            Response         Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                   Wakefield, T.
                                        4          Gregorian re
                                        5          Perfect 10
                                        6   287    Spreadsheet  No objections.          n/a
                                        7          entitled
                                                   "Perfect 10
                                        8          domains
                                        9          RWR_1491345
                                                   933_2017-04-
                                       10          04"
                                       11   288    Spreadsheet      This document       Mischaracterizes
                                       12          entitled "Zada   contains a list     exhibit—the
F ENWICK & W ES T LLP




                                                   domains          of websites that    parties reached
                        LAW




                                       13          RWR_1491345      Perfect 10          no settlement in
                         AT
                        ATTO RNEY S




                                       14          519_2017-04-     received as part    this or the
                                                   04"              of a settlement     underlying case;
                                       15
                                                                    as the defendant    relevant to
                                       16                           had few other       valuation of
                                                                    assets. It is       Perfect 10
                                       17
                                                                    inflammatory        assets, and
                                       18                           and has no          Perfect 10
                                                                    relevance to the    business
                                       19
                                                                    case. It is also    expenditures and
                                       20                           hearsay. (FRE       finances,
                                                                    402, 403, 802       including
                                       21
                                                                    see See MIL         solvency; Zada
                                       22                           #3)                 will be able to
                                                                                        authenticate at
                                       23
                                                                                        trial; not hearsay
                                       24                                               as record of
                                                                                        regularly
                                       25
                                                                                        conducted
                                       26                                               activity—
                                                                                        keeping track of
                                       27
                                                                                        domain names
                                       28                                               and IP (FRE
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              81         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 84 of 161 Page ID
                                                                        #:9031


                                        1
                                             Ex.    Description      Objection and              Response        Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                                                          803).
                                        4
                                        5
                                        6   289    04/04/2017      No objections.         n/a
                                        7          Email string
                                                   from A.
                                        8          Bridges to D.
                                        9          Pasternak, S.
                                                   Sereboff, J.
                                       10          Kluewer, CC
                                       11          R. Slates, J.
                                                   Wakefield, T.
                                       12          Gregorian, K.
F ENWICK & W ES T LLP




                                                   Sarvaiya, S.
                        LAW




                                       13
                         AT




                                                   Menking, J.
                        ATTO RNEY S




                                       14          Weinstein re
                                       15          Giganews/Perf
                                                   ect 10 --
                                       16          enforcement --
                                       17          Due Diligence
                                                   of Perfect 10's
                                       18          IP Portfolio
                                       19          [P245-G17374
                                                   - Domains
                                       20          w/attachments
                                       21
                                            290    09/02/2014        Plaintiffs           Same as 206.
                                       22          [Dkt. 425]        should not be        Relevant to
                                       23          Defendants'       allowed to           show a basis for
                                                   Supplemental      show the jury        reasonable belief
                                       24          Memo in           such a denied,       that Perfect 10
                                       25          Support of        vacated and          would incur
                                                   Sanctions, Case   mistake-ridden       debts beyond its
                                       26          No. 2:11-cv-      order, or related    ability to pay.
                                       27          07098             allegations.
                                                                     That would bias
                                       28                            the jury and
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                82         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 85 of 161 Page ID
                                                                        #:9032


                                        1
                                             Ex.    Description      Objection and            Response          Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                                     require
                                        4                            Defendants to
                                        5                            spend scarce
                                                                     Court resources
                                        6                            to refute such
                                        7                            unfounded
                                                                     claims. (FRE
                                        8                            402, 403, 802;
                                        9                            see MIL #4)
                                       10   291    09/02/2014        Plaintiffs           Same as 206.
                                       11          [Dkt. 427]        should not be        Relevant to
                                                   Belichick         allowed to           show a basis for
                                       12          Declaration in    show the jury        reasonable belief
F ENWICK & W ES T LLP




                                                   Support of        such a denied,       that Perfect 10
                        LAW




                                       13
                                                   Defendants'       vacated and          would incur
                         AT
                        ATTO RNEY S




                                       14          Supplemental      mistake-ridden       debts beyond its
                                       15          Memo in           order, or related    ability to pay.
                                                   Support of        allegations.
                                       16          Sanctions, Case   That would bias
                                       17          No. 2:11-cv-      the jury and
                                                   07098             require
                                       18                            Defendants to
                                       19                            spend scarce
                                                                     Court resources
                                       20                            to refute such
                                       21                            unfounded
                                                                     claims. (FRE
                                       22                            402, 403, 802;
                                       23                            see MIL #4)

                                       24   292    09/02/2014        Plaintiffs           Same as 206.
                                                   [Dkt. 424]        should not be        Relevant to
                                       25
                                                   Gregorian         allowed to           show a basis for
                                       26          Declaration in    show the jury        reasonable belief
                                                   Support of        such a denied,       that Perfect 10
                                       27
                                                   Defendants'       vacated and          would incur
                                       28          Supplemental      mistake-ridden       debts beyond its
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                83        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 86 of 161 Page ID
                                                                        #:9033


                                        1
                                             Ex.    Description      Objection and              Response        Date       Date
                                        2
                                             No.                       Reasons                                Identified Admitted
                                        3
                                                   Memo in           order, or related ability to pay.
                                        4          Support of        allegations.
                                        5          Sanctions, Case   That would bias
                                                   No. 2:11-cv-      the jury and
                                        6          07098             require
                                        7                            Defendants to
                                                                     spend scarce
                                        8                            Court resources
                                        9                            to refute such
                                                                     unfounded
                                       10                            claims. (FRE
                                       11                            402, 403, 802;
                                                                     see MIL #4)
                                       12
F ENWICK & W ES T LLP




                                            293    12/31/2008       No objections.            n/a
                        LAW




                                       13
                                                   Perfect 10, Inc.
                         AT
                        ATTO RNEY S




                                       14          Financial
                                       15          Report

                                       16
                                       17
                                       18
                                       19
                                            294    Redacted bank     I; M. Plaintiffs     The additional
                                       20          statements        will stipulate to    bank statements
                                       21          showing           a complete           that Plaintiffs
                                                   $70,000 and       unredacted           request to put
                                       22          $454,002 wires    copy of PN-          into evidence are
                                       23          into Perfect 10   BOA-NZ1-             not properly
                                                   from Zada         0001-0004.           redacted and
                                       24          account                                display Dr.
                                       25                                                 Zada’s complete
                                                                                          personal bank
                                       26                                                 account number,
                                       27                                                 are violative of
                                                                                          his privacy, may
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                84         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 87 of 161 Page ID
                                                                        #:9034


                                        1
                                             Ex.    Description      Objection and        Response           Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                                      bias the jury,
                                        4                                             and are
                                        5                                             completely
                                                                                      irrelevant.
                                        6
                                        7   295    Documents      AU; I; IC; M;       These
                                                   showing Dr.    R.                  documents show
                                        8          Zada purchased                     that Dr. Zada
                                        9          Lexus in 2012                      already owned
                                                   with his own                       the Lexus when
                                       10          funds                              he mistakenly
                                       11                                             purchased it
                                                                                      from Perfect 10
                                       12                                             and support his
F ENWICK & W ES T LLP




                                                                                      testimony that
                        LAW




                                       13
                                                                                      he intentionally
                         AT
                        ATTO RNEY S




                                       14                                             overpaid for
                                       15                                             Perfect 10’s
                                                                                      assets in a futile
                                       16                                             attempt to the
                                       17                                             avoid the exact
                                                                                      allegations
                                       18                                             Plaintiffs are
                                       19                                             making now.

                                       20   296    Email dated     AU; R; P; H.       This is relevant
                                                   8/10/2018 from                     and irrefutable
                                       21
                                                   receiver to Dr.                    evidence that the
                                       22          Zada advising                      11 year old
                                                   that 2004                          scanner was
                                       23
                                                   scanner has                        essentially
                                       24          little if any                      worthless when
                                                   value                              Dr. Zada
                                       25
                                                                                      purchased it
                                       26                                             from Perfect 10
                                                                                      in 2015.
                                       27
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            85         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 88 of 161 Page ID
                                                                        #:9035


                                        1
                                             Ex.    Description      Objection and         Response           Date       Date
                                        2
                                             No.                       Reasons                              Identified Admitted
                                        3
                                            297    Documents     AU; R; P; B; F;       These
                                        4          showing value I; IC; H.             documents show
                                        5          of items from                       the prices that
                                                   Ebay                                used couches,
                                        6                                              printers, and
                                        7                                              computers fetch
                                                                                       on Ebay similar
                                        8                                              to the ones
                                        9                                              purchased from
                                                                                       Perfect 10, and
                                       10                                              are thus highly
                                       11                                              relevant in
                                                                                       determining the
                                       12                                              fair value of the
F ENWICK & W ES T LLP




                                                                                       physical assets
                        LAW




                                       13
                         AT




                                                                                       that were
                        ATTO RNEY S




                                       14                                              transferred to
                                       15                                              Dr. Zada.
                                       16   298    Email            AU; F; R; P; H.    It is highly
                                       17          exchange dated                      relevant that the
                                                   8/10/18 for                         Receiver has
                                       18          receiver to pick                    apparently been
                                       19          up 1,000                            unable to sell the
                                                   Perfect 10 back                     1,000 back
                                       20          issues                              issues provided
                                       21                                              to him by
                                                                                       Perfect 10 for
                                       22                                              anything.
                                       23
                                            299    Excerpts from    MIL; R; P; S;      Relevant to Dr.
                                       24          7/11/18 Zada     H; ND; I.          Zada’s state of
                                                   Depo                                mind regarding
                                       25
                                                   Transcript                          Perfect 10
                                       26                                              winning the
                                                                                       Related Case, as
                                       27
                                                                                       well as
                                       28                                              determining
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                             86        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 89 of 161 Page ID
                                                                        #:9036


                                        1
                                             Ex.    Description      Objection and        Response          Date       Date
                                        2
                                             No.                       Reasons                            Identified Admitted
                                        3
                                                                                      exactly what Dr.
                                        4                                             Zada purchased
                                        5                                             from Perfect 10;
                                                                                      not offered for
                                        6                                             truth of matter
                                        7                                             asserted, and
                                                                                      therefore not
                                        8                                             hearsay.
                                        9
                                            300    Excerpts from MIL; R; P; H;        Relevant to Dr.
                                       10          10/31/18 Zada ND; I.               Zada’s state of
                                       11          Depo                               mind regarding
                                                   Transcript                         Perfect 10
                                       12                                             winning the
F ENWICK & W ES T LLP




                                                                                      Related Case; as
                        LAW




                                       13
                                                                                      well as
                         AT
                        ATTO RNEY S




                                       14                                             determining
                                       15                                             exactly what Dr.
                                                                                      Zada purchased
                                       16                                             form Perfect 10;
                                       17                                             not offered for
                                                                                      truth of matter
                                       18                                             asserted, and
                                       19                                             therefore not
                                                                                      hearsay.
                                       20
                                            301    Offer to settle   MIL; R; P; S.    It is extremely
                                       21
                                                   from Benink                        relevant that
                                       22                                             Defendants
                                                                                      offered to pay
                                       23
                                                                                      the award in full
                                       24                                             days after it was
                                                                                      entered.
                                       25
                                                                                      Defendants are
                                       26                                             unaware of any
                                                                                      successful
                                       27
                                                                                      prosecution for
                                       28                                             unlawful transfer
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            87        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 90 of 161 Page ID
                                                                        #:9037


                                        1
                                             Ex.    Description      Objection and           Response            Date       Date
                                        2
                                             No.                       Reasons                                 Identified Admitted
                                        3
                                                                                         after the Plaintiff
                                        4                                                had rejected a
                                        5                                                full priced offer.
                                                                                         Relevant to Dr.
                                        6                                                Zada’s state of
                                        7                                                mind re
                                                                                         transfers; not
                                        8                                                offered for truth
                                        9                                                of matter
                                                                                         asserted, and
                                       10                                                therefore not
                                       11                                                hearsay.
                                       12   302    Bank             AU; IC; I; M;        Relevant to
F ENWICK & W ES T LLP




                                                   statements       ND; R                typicality of
                        LAW




                                       13
                                                   showing          (including           transfers and
                         AT
                        ATTO RNEY S




                                       14          transfers in     because              therefore to Dr.
                                       15          2001 and 2002    Defendants           Zada’s mental
                                                   from P10 to      sought and           state in making
                                       16          Zada totaling    received a time      them, and to Dr.
                                       17          $5.4 million     limitation on        Zada’s
                                                                    discovery); P;       entitlement to
                                       18                           B.                   funds.
                                       19
                                            303    Bank             AU; R; P; IC; I;     It is highly
                                       20          statements       M; B. Plaintiffs     relevant that Dr.
                                                   showing          will stipulate to    Zada left over a
                                       21
                                                   settlements      the complete,        million dollars
                                       22          received in      original,            in the Perfect 10
                                                   2013 and 2014    unredacted, and      bank account
                                       23
                                                   and amounts      unmarked             after the first set
                                       24          left after       copies of the        of $900,000 in
                                                   transfers        bank                 disputed
                                       25
                                                                    statements.          transfers, which
                                       26                                                demonstrated
                                                                                         that Perfect 10
                                       27
                                                                                         was left with the
                                       28                                                ability to pay
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                               88         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 91 of 161 Page ID
                                                                        #:9038


                                        1
                                             Ex.    Description       Objection and            Response          Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                                           reasonably
                                        4                                                  expected debts.
                                        5                                                  The complete set
                                                                                           of documents
                                        6                                                  that Plaintiffs
                                        7                                                  seek have highly
                                                                                           confidential
                                        8                                                  account numbers
                                        9                                                  and names of
                                                                                           parties involved
                                       10                                                  in confidential
                                       11                                                  settlements and
                                                                                           irrelevant
                                       12                                                  materials that
F ENWICK & W ES T LLP




                                                                                           may bias the
                        LAW




                                       13
                         AT




                                                                                           jury.
                        ATTO RNEY S




                                       14
                                       15   304    Redacted bank      AU; R; P; IC; I;     These
                                                   statements         M; B. Plaintiffs     statements are
                                       16          showing            will stipulate to    relevant because
                                       17          amounts in         the complete,        they show that
                                                   Zada personal      original,            Dr. Zada had
                                       18          account prior to   unredacted, and      little money in
                                       19          transfers          unmarked             his account
                                                                      copies of the        when the
                                       20                             bank                 transfers were
                                       21                             statements.          made, which
                                                                                           argues against
                                       22                                                  claims that he
                                       23                                                  was transferring
                                                                                           monies to keep
                                       24                                                  them from
                                       25                                                  Plaintiffs. The
                                                                                           full version that
                                       26                                                  Plaintiffs seek
                                       27                                                  contains highly
                                                                                           confidential as
                                       28                                                  well as
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                 89        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 92 of 161 Page ID
                                                                        #:9039


                                        1
                                             Ex.    Description      Objection and            Response            Date       Date
                                        2
                                             No.                       Reasons                                  Identified Admitted
                                        3
                                                                                          irrelevant and
                                        4                                                 possibly
                                        5                                                 inflammatory
                                                                                          information.
                                        6
                                        7   305    Redacted bank     AU; R; P; IC; I;     It is highly
                                                   statements and    M; B. Plaintiffs     relevant that
                                        8          financial         will stipulate to    when Dr. Zada
                                        9          statements        the complete,        removed the
                                                   showing           original,            disputed
                                       10          quarterly         unredacted, and      $850,000, he left
                                       11          Perfect 10 bank   unmarked             approximately
                                                   balances          copies of the        $338,000 in
                                       12                            bank                 Perfect 10’s
F ENWICK & W ES T LLP




                                                                     statements.          account, which
                        LAW




                                       13
                                                                                          was roughly its
                         AT
                        ATTO RNEY S




                                       14                                                 historical
                                       15                                                 average balance.
                                                                                          The pages that
                                       16                                                 Defendants
                                       17                                                 provide were
                                                                                          redacted to
                                       18                                                 remove highly
                                       19                                                 confidential as
                                                                                          well as
                                       20                                                 irrelevant
                                       21                                                 information.

                                       22   306    Redacted bank     AU; R; P; IC; I;     Relevant to Dr.
                                                   statements        M; B. Plaintiffs     Zada’s mental
                                       23
                                                   showing           will stipulate to    state re transfers,
                                       24          additions and     the complete,        his entitlement
                                                   withdrawals       original,            to funds, and
                                       25
                                                                     unredacted, and      Perfect 10’s
                                       26                            unmarked             ability to pay its
                                                                     copies of the        debts. The full
                                       27
                                                                     bank                 version that
                                       28                                                 Plaintiffs seek
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                90         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 93 of 161 Page ID
                                                                        #:9040


                                        1
                                             Ex.    Description       Objection and            Response          Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                      statements.          contains highly
                                        4                                                  confidential
                                        5                                                  information such
                                                                                           as the identities
                                        6                                                  of parties who
                                        7                                                  made
                                                                                           confidential
                                        8                                                  settlements as
                                        9                                                  well as
                                                                                           irrelevant and
                                       10                                                  possibly
                                       11                                                  inflammatory
                                                                                           information.
                                       12
F ENWICK & W ES T LLP




                                            307    Redacted bank      AU; R; P; IC; I;     Plaintiffs cannot
                        LAW




                                       13
                                                   statements         M; B. Plaintiffs     be allowed to
                         AT
                        ATTO RNEY S




                                       14          showing direct     will stipulate to    object to
                                       15          payment of         the complete,        evidence on
                                                   Perfect 10 bills   original,            various grounds
                                       16          by Zada            unredacted, and      and
                                       17                             unmarked             simultaneously
                                                                      copies of the        seek the full
                                       18                             bank                 unredacted
                                       19                             statements.          versions.
                                                                                           Plaintiffs should
                                       20                                                  not be allowed
                                       21                                                  to show
                                                                                           confidential and
                                       22                                                  inflammatory
                                       23                                                  materials to the
                                                                                           jury when they
                                       24                                                  have no
                                       25                                                  relevance to the
                                                                                           case.
                                       26
                                            309    Signed         IC; I                    Plaintiffs are
                                       27
                                                   promissory     (incomplete              asking that
                                       28          notes from P10 version of
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                                 91         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 94 of 161 Page ID
                                                                        #:9041


                                        1
                                             Ex.    Description      Objection and          Response           Date       Date
                                        2
                                             No.                       Reasons                               Identified Admitted
                                        3
                                                   to Zada totaling Plaintiffs’ Ex.     Defendants be
                                        4          over $1.655      7. This has an      required to use
                                        5          million          extra cover         Plaintiffs
                                                                    page that is not    exhibit, which
                                        6                           a promissory        combines
                                        7                           note.               unsigned unused
                                                                    Duplicative, but    notes with
                                        8                           not complete as     signed notes.
                                        9                           to 7); M.           This is improper,
                                                                                        as Defendants
                                       10                                               have not used
                                       11                                               the unsigned
                                                                                        notes for any
                                       12                                               purpose in this
F ENWICK & W ES T LLP




                                                                                        case.
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14   310    Documents        MIL; R; P; F;       This case is
                                       15          describing       B; AU; IC; I.       about Dr. Zada’s
                                                   Giganews                             interpretations of
                                       16                                               certain
                                       17                                               documents,
                                                                                        whether those
                                       18                                               interpretations
                                       19                                               are correct or
                                                                                        not. The
                                       20                                               documents at
                                       21                                               issue were part
                                                                                        of the reason Dr.
                                       22                                               Zada expected
                                       23                                               Perfect 10 to
                                                                                        prevail. They are
                                       24                                               not offered for
                                       25                                               truth of matter
                                                                                        asserted, and
                                       26                                               therefore not
                                       27                                               hearsay; Dr.
                                                                                        Zada will
                                       28                                               confirm on
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                              92        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 95 of 161 Page ID
                                                                        #:9042


                                        1
                                             Ex.    Description      Objection and        Response           Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                                      direct that he
                                        4                                             read and was
                                        5                                             aware of such
                                                                                      documents
                                        6                                             during the
                                        7                                             pendency of the
                                                                                      Related Case.
                                        8
                                        9   311    Article that    MIL; R; P; F;      This case is
                                                   Usenet Site     H; AU.             about Dr. Zada’s
                                       10          agreed to pay                      interpretations of
                                       11          MPAA $15                           certain
                                                   million in 2006                    documents,
                                       12                                             whether those
F ENWICK & W ES T LLP




                                                                                      interpretations
                        LAW




                                       13
                                                                                      are correct or
                         AT
                        ATTO RNEY S




                                       14                                             not. The
                                       15                                             documents at
                                                                                      issue were part
                                       16                                             of the reason Dr.
                                       17                                             Zada expected
                                                                                      Perfect 10 to
                                       18                                             prevail. They are
                                       19                                             not offered for
                                                                                      truth of matter
                                       20                                             asserted, and
                                       21                                             therefore not
                                                                                      hearsay; Dr.
                                       22                                             Zada will
                                       23                                             confirm on
                                                                                      direct that he
                                       24                                             read and was
                                       25                                             aware of such
                                                                                      documents
                                       26                                             during the
                                       27                                             pendency of the
                                                                                      Related Case.
                                       28
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            93        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 96 of 161 Page ID
                                                                        #:9043


                                        1
                                             Ex.    Description      Objection and        Response           Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                            312    Warning from     MIL; R; P; F;     This case is
                                        4          DOJ that it is   H; AU.            about Dr. Zada’s
                                        5          unlawful to                        interpretations of
                                                   reproduce                          certain
                                        6          copyrighted                        documents,
                                        7          materials                          whether those
                                                   without                            interpretations
                                        8          authorization                      are correct or
                                        9                                             not. The
                                                                                      documents at
                                       10                                             issue were part
                                       11                                             of the reason Dr.
                                                                                      Zada expected
                                       12                                             Perfect 10 to
F ENWICK & W ES T LLP




                                                                                      prevail. They are
                        LAW




                                       13
                         AT




                                                                                      not offered for
                        ATTO RNEY S




                                       14                                             truth of matter
                                       15                                             asserted, and
                                                                                      therefore not
                                       16                                             hearsay; Dr.
                                       17                                             Zada will
                                                                                      confirm on
                                       18                                             direct that he
                                       19                                             read and was
                                                                                      aware of such
                                       20
                                                                                      documents
                                       21                                             during the
                                                                                      pendency of the
                                       22
                                                                                      Related Case.
                                       23
                                            313    Congress’       MIL; R; P; F;      This case is
                                       24          definition of a H; AU.             about Dr. Zada’s
                                       25          pirate website                     interpretations of
                                                   as offering                        certain
                                       26          movies and                         documents,
                                       27          other obviously                    whether those
                                                   pirated                            interpretations
                                       28          materials for                      are correct or
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            94        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 97 of 161 Page ID
                                                                        #:9044


                                        1
                                             Ex.    Description      Objection and        Response           Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                   download                           not. The
                                        4                                             documents at
                                        5                                             issue were part
                                                                                      of the reason Dr.
                                        6                                             Zada expected
                                        7                                             Perfect 10 to
                                                                                      prevail. They are
                                        8                                             not offered for
                                        9                                             truth of matter
                                                                                      asserted, and
                                       10                                             therefore not
                                       11                                             hearsay; Dr.
                                                                                      Zada will
                                       12                                             confirm on
F ENWICK & W ES T LLP




                                                                                      direct that he
                        LAW




                                       13
                         AT




                                                                                      read and was
                        ATTO RNEY S




                                       14                                             aware of such
                                       15                                             documents
                                                                                      during the
                                       16                                             pendency of the
                                       17                                             Related Case.
                                       18   314    International   MIL; R; P; F;      This case is
                                       19          Anti-piracy     H; AU.             about Dr. Zada’s
                                                   caucus news                        interpretations of
                                       20          release dated                      certain
                                       21          May 19th,                          documents,
                                                   2010 stating                       whether those
                                       22          that copyright                     interpretations
                                       23          holders must be                    are correct or
                                                   paid for their                     not. The
                                       24          works                              documents at
                                       25                                             issue were part
                                                                                      of the reason Dr.
                                       26                                             Zada expected
                                       27                                             Perfect 10 to
                                                                                      prevail. They are
                                       28                                             not offered for
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            95        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 98 of 161 Page ID
                                                                        #:9045


                                        1
                                             Ex.    Description      Objection and        Response           Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                                      truth of matter
                                        4                                             asserted, and
                                        5                                             therefore not
                                                                                      hearsay; Dr.
                                        6                                             Zada will
                                        7                                             confirm on
                                                                                      direct that he
                                        8                                             read and was
                                        9                                             aware of such
                                                                                      documents
                                       10                                             during the
                                       11                                             pendency of the
                                                                                      Related Case.
                                       12
F ENWICK & W ES T LLP




                                            315    Comparison of MIL; R; P; F;        This case is
                        LAW




                                       13
                                                   full length    H; AU; M.           about Dr. Zada’s
                         AT
                        ATTO RNEY S




                                       14          movies offered                     interpretations of
                                       15          by Giganews                        certain
                                                   vs.                                documents,
                                       16          Megaupload                         whether those
                                       17          (Related Case                      interpretations
                                                   Docket No.                         are correct or
                                       18          508-2.)                            not. The
                                       19                                             documents at
                                                                                      issue were part
                                       20                                             of the reason Dr.
                                       21                                             Zada expected
                                                                                      Perfect 10 to
                                       22                                             prevail. They are
                                       23                                             not offered for
                                                                                      truth of matter
                                       24                                             asserted, and
                                       25                                             therefore not
                                                                                      hearsay; Dr.
                                       26                                             Zada will
                                       27                                             confirm on
                                                                                      direct that he
                                       28                                             created such
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            96        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 99 of 161 Page ID
                                                                        #:9046


                                        1
                                             Ex.    Description      Objection and        Response           Date       Date
                                        2
                                             No.                       Reasons                             Identified Admitted
                                        3
                                                                                      documents and
                                        4                                             was therefore
                                        5                                             fully aware of
                                                                                      them during the
                                        6                                             pendency of the
                                        7                                             Related Case.
                                        8   316    Examples of     MIL; R; P; F;      This case is
                                        9          unlicensed      AU; M; ND.         about Dr. Zada’s
                                                   movies, TV                         interpretations of
                                       10          shows, and                         certain
                                       11          songs, offered                     documents,
                                                   by Giganews                        whether those
                                       12          introduced into                    interpretations
F ENWICK & W ES T LLP




                                                   evidence in                        are correct or
                        LAW




                                       13
                                                   Related Case                       not. The
                         AT
                        ATTO RNEY S




                                       14                                             documents at
                                       15                                             issue were part
                                                                                      of the reason Dr.
                                       16                                             Zada expected
                                       17                                             Perfect 10 to
                                                                                      prevail. Whether
                                       18                                             there were
                                       19                                             actually movies
                                                                                      being offered by
                                       20                                             Giganews is
                                       21                                             irrelevant, as
                                                                                      long as Dr. Zada
                                       22                                             believed that
                                       23                                             there were. The
                                                                                      documents in
                                       24                                             dispute are not
                                       25                                             offered for truth
                                                                                      of matter
                                       26                                             asserted, and
                                       27                                             therefore not
                                                                                      hearsay; Dr.
                                       28                                             Zada will
                                            JOINT EXHIBIT LIST WITH OBJECTIONS
                                            AND RESPONSES                            97        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 100 of 161 Page ID
                                                                         #:9047


                                        1
                                             Ex.     Description      Objection and        Response           Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       confirm on
                                        4                                              direct that he
                                        5                                              read and was
                                                                                       aware of such
                                        6                                              documents
                                        7                                              during the
                                                                                       pendency of the
                                        8                                              Related Case.
                                        9
                                             317    Examples of     MIL; R; P; F;      This case is
                                       10           infringement of AU; M; ND.         about Dr. Zada’s
                                       11           music on                           interpretations of
                                                    Giganews                           certain
                                       12           server                             documents,
F ENWICK & W ES T LLP




                                                    containing the                     whether those
                        LAW




                                       13
                                                    term “bootleg”                     interpretations
                         AT
                        ATTO RNEY S




                                       14           in the title                       are correct or
                                       15                                              not. The
                                                                                       documents at
                                       16                                              issue were part
                                       17                                              of the reason Dr.
                                                                                       Zada expected
                                       18                                              Perfect 10 to
                                       19                                              prevail. Whether
                                                                                       there were
                                       20                                              actually
                                       21                                              thousands of
                                                                                       pirated songs
                                       22                                              being offered by
                                       23                                              Giganews is
                                                                                       irrelevant, as
                                       24                                              long as Dr. Zada
                                       25                                              believed that
                                                                                       there were. The
                                       26                                              documents in
                                       27                                              dispute are not
                                                                                       offered for truth
                                       28                                              of matter
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            98        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 101 of 161 Page ID
                                                                         #:9048


                                        1
                                             Ex.     Description      Objection and        Response           Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       asserted, and
                                        4                                              therefore not
                                        5                                              hearsay; Dr.
                                                                                       Zada will
                                        6                                              confirm on
                                        7                                              direct that he
                                                                                       read and created
                                        8                                              such documents
                                        9                                              and was
                                                                                       therefore aware
                                       10                                              of such
                                       11                                              documents
                                                                                       during the
                                       12                                              pendency of the
F ENWICK & W ES T LLP




                                                                                       Related Case.
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14    318    Takedown       MIL; R; P; F;       This case is
                                       15           notices to     AU; I; IC; M;       about Dr. Zada’s
                                                    Giganews from B.                   interpretations of
                                       16           Warner                             certain
                                       17           Brothers, HBO,                     documents,
                                                    and Lionsgate                      whether those
                                       18                                              interpretations
                                       19                                              are correct or
                                                                                       not. The
                                       20                                              documents at
                                       21                                              issue were part
                                                                                       of the reason Dr.
                                       22                                              Zada expected
                                       23                                              Perfect 10 to
                                                                                       prevail. Whether
                                       24                                              there were
                                       25                                              actually
                                                                                       thousands of
                                       26                                              pirated movies
                                       27                                              and TV series
                                                                                       being offered by
                                       28                                              Giganews is
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            99        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 102 of 161 Page ID
                                                                         #:9049


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       irrelevant, as
                                        4                                              long as Dr. Zada
                                        5                                              believed that
                                                                                       there were. The
                                        6                                              documents in
                                        7                                              dispute are not
                                                                                       offered for truth
                                        8                                              of matter
                                        9                                              asserted, and
                                                                                       therefore not
                                       10                                              hearsay; Dr.
                                       11                                              Zada will
                                                                                       confirm on
                                       12                                              direct that he
F ENWICK & W ES T LLP




                                                                                       read and was
                        LAW




                                       13
                         AT




                                                                                       aware of such
                        ATTO RNEY S




                                       14                                              documents
                                       15                                              during the
                                                                                       pendency of the
                                       16                                              Related Case.
                                       17
                                             319    Movies and TV MIL; R; P; F;        This case is
                                       18           shows that      AU; IC; M.         about Dr. Zada’s
                                       19           Giganews                           interpretations of
                                                    continued to                       certain
                                       20           offer on its                       documents,
                                       21           server despite                     whether those
                                                    repeated notice                    interpretations
                                       22                                              are correct or
                                       23                                              not. The
                                                                                       documents at
                                       24                                              issue were part
                                       25                                              of the reason Dr.
                                                                                       Zada expected
                                       26                                              Perfect 10 to
                                       27                                              prevail, as they
                                                                                       showed that
                                       28                                              Giganews was
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            100       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 103 of 161 Page ID
                                                                         #:9050


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       clearly, in Dr.
                                        4                                              Zada’s view,
                                        5                                              engaged in
                                                                                       blatant criminal
                                        6                                              copyright
                                        7                                              infringement.
                                                                                       Based on
                                        8                                              everything that
                                        9                                              Dr. Zada knew,
                                                                                       people engaged
                                       10                                              in obvious
                                       11                                              criminal activity
                                                                                       don’t win
                                       12                                              lawsuits, let
F ENWICK & W ES T LLP




                                                                                       alone get
                        LAW




                                       13
                         AT




                                                                                       awarded
                        ATTO RNEY S




                                       14                                              attorneys fees.
                                       15                                              Dr. Zada will
                                                                                       confirm on
                                       16                                              direct that he
                                       17                                              created such
                                                                                       documents
                                       18                                              during the
                                       19                                              pendency of the
                                                                                       Related Case,
                                       20
                                                                                       and was thus
                                       21                                              very aware of
                                                                                       them.
                                       22
                                       23    320    Judge Birotte    MIL; R; P; AU; This is highly
                                                    (while U.S.      F; H.          relevant to Dr.
                                       24           Attorney)                       Zada’s
                                       25           issues press                    expectations that
                                                    release                         Perfect 10 would
                                       26           regarding the                   prevail. The
                                       27           jailing of                      validity of the
                                                    Gilberto                        press release is
                                       28           Sanchez for a                   irrelevant. What
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            101       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 104 of 161 Page ID
                                                                         #:9051


                                        1
                                             Ex.     Description      Objection and         Response           Date       Date
                                        2
                                             No.                        Reasons                              Identified Admitted
                                        3
                                                    year for                           is relevant is that
                                        4           uploading one                      Dr. Zada read it
                                        5           copy of X men                      and believed it.
                                                    origins,                           From Dr. Zada’s
                                        6           wolverine to                       standpoint,
                                        7           megaupload.co                      Giganews was
                                                    m servers                          profitting from
                                        8                                              the efforts of
                                        9                                              thousands of
                                                                                       uploaders like
                                       10                                              Mr. Sanchez.
                                       11                                              The press
                                                                                       release showed
                                       12                                              that the
F ENWICK & W ES T LLP




                                                                                       government
                        LAW




                                       13
                         AT




                                                                                       viewed such
                        ATTO RNEY S




                                       14                                              uploaders as
                                       15                                              criminals. To
                                                                                       Dr. Zada, that
                                       16                                              meant that
                                       17                                              Giganews was
                                                                                       engaged in a
                                       18                                              criminal
                                       19                                              conspiracy to
                                                                                       infringe
                                       20
                                                                                       copyright, as it
                                       21                                              was profiting
                                                                                       from the
                                       22
                                                                                       uploading efforts
                                       23                                              of thousands of
                                                                                       similar
                                       24
                                                                                       criminals. The
                                       25                                              disputed
                                                                                       document is not
                                       26
                                                                                       offered for truth
                                       27                                              of matter
                                                                                       asserted, and is
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            102        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 105 of 161 Page ID
                                                                         #:9052


                                        1
                                             Ex.     Description      Objection and         Response           Date       Date
                                        2
                                             No.                        Reasons                              Identified Admitted
                                        3
                                                                                       therefore not
                                        4                                              hearsay.
                                        5
                                             321    Documents        MIL; R; P; F;     This is highly
                                        6           showing          AU; IC; M; B.     relevant to Dr.
                                        7           Giganews                           Zada’s
                                                    offered many                       expectations that
                                        8           copies of X                        Perfect 10 would
                                        9           men origins,                       prevail. X Men
                                                    wolverine in                       Origins was the
                                       10           2014                               same movie that
                                       11                                              Gilberto
                                                                                       Sanchez was
                                       12                                              jailed for a year
F ENWICK & W ES T LLP




                                                                                       for uploading to
                        LAW




                                       13
                                                                                       megaupload.com
                         AT
                        ATTO RNEY S




                                       14                                              servers. Whether
                                       15                                              Giganews was
                                                                                       actually offering
                                       16                                              multiple pirated
                                       17                                              copies of that
                                                                                       movie is
                                       18                                              irrelevant. What
                                       19                                              is relevant is that
                                                                                       Dr. Zada
                                       20                                              believed
                                       21                                              Giganews was,
                                                                                       which in Dr.
                                       22                                              Zada’s mind,
                                       23                                              meant that
                                                                                       Giganews was
                                       24                                              engaged in
                                       25                                              obvious criminal
                                                                                       copyright
                                       26                                              infringement and
                                       27                                              would thus
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            103        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 106 of 161 Page ID
                                                                         #:9053


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       certainly lose the
                                        4                                              related case.
                                        5
                                             322    Email from    MIL; R; P; F; I;     Again, what
                                        6           Giganews      AU; M; H.            matters is what
                                        7           subscriber                         Dr. Zada thought
                                                    advising                           when he saw the
                                        8           Giganews that                      disputed
                                        9           almost                             document, not
                                                    everything it                      whether the
                                       10           offered was                        document is
                                       11           pirated                            authentic or
                                                                                       truthful. The
                                       12                                              disputed
F ENWICK & W ES T LLP




                                                                                       document is not
                        LAW




                                       13
                                                                                       offered for truth
                         AT
                        ATTO RNEY S




                                       14                                              of matter
                                       15                                              asserted, and is
                                                                                       therefore not
                                       16                                              hearsay; Dr.
                                       17                                              Zada will
                                                                                       confirm on
                                       18                                              direct that he
                                       19                                              was aware of the
                                                                                       document during
                                       20                                              pendency of the
                                       21                                              Related Case.

                                       22    323    E-mail from a MIL; R; P; F; I;     Again, what
                                                    Giganews      AU; M; H.            matters is what
                                       23
                                                    subscriber                         Dr. Zada thought
                                       24           saying that                        when he saw the
                                                    virtually                          disputed
                                       25
                                                    everything                         document, not
                                       26           offered by                         whether the
                                                    Giganews was                       document is
                                       27
                                                    stolen                             authentic or
                                       28                                              truthful. The
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            104       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 107 of 161 Page ID
                                                                         #:9054


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       disputed
                                        4                                              document is not
                                        5                                              offered for truth
                                                                                       of matter
                                        6                                              asserted, and is
                                        7                                              therefore not
                                                                                       hearsay; Dr.
                                        8                                              Zada will
                                        9                                              confirm on
                                                                                       direct that he
                                       10                                              was aware of the
                                       11                                              document during
                                                                                       pendency of the
                                       12                                              Related Case.
F ENWICK & W ES T LLP
                        LAW




                                       13
                                             324    Excerpts from    MIL; R; P; I; H; It is hard to
                         AT
                        ATTO RNEY S




                                       14           Dr. Zada’s       ND.              understand the
                                       15           4/24/14                           basis for
                                                    deposition                        Plaintiffs’
                                       16                                             objections when
                                       17                                             they cite to
                                                                                      multiple portions
                                       18                                             of that same
                                       19                                             deposition in
                                                                                      their deposition
                                       20                                             designations. Dr.
                                       21                                             Zada’s
                                                                                      testimony during
                                       22                                             the pendency of
                                       23                                             the related case
                                                                                      is highly
                                       24                                             relevant in
                                       25                                             supporting
                                                                                      consistent
                                       26                                             testimony he
                                       27                                             will provide at
                                                                                      trial; this
                                       28                                             evidence is
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            105       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 108 of 161 Page ID
                                                                         #:9055


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       therefore not
                                        4                                              used to prove the
                                        5                                              truth of the
                                                                                       matters asserted
                                        6                                              by Dr. Zada
                                        7                                              during his
                                                                                       deposition, but
                                        8                                              to prove that his
                                        9                                              mental state has
                                                                                       been consistent
                                       10                                              throughout both
                                       11                                              the Related Case
                                                                                       and this case.
                                       12
F ENWICK & W ES T LLP




                                             325    Excerpts from    MIL; R; P; I; H; It is hard to
                        LAW




                                       13
                                                    Dr. Zada’s       ND.              understand the
                         AT
                        ATTO RNEY S




                                       14           6/30/14                           basis for
                                       15           deposition                        Plaintiffs’
                                                                                      objections when
                                       16                                             they cite to
                                       17                                             multiple portions
                                                                                      of that same
                                       18                                             deposition in
                                       19                                             their deposition
                                                                                      designations. Dr.
                                       20                                             Zada’s
                                       21                                             testimony during
                                                                                      the pendency of
                                       22                                             the related case
                                       23                                             is highly
                                                                                      relevant in
                                       24                                             supporting
                                       25                                             consistent
                                                                                      testimony he
                                       26                                             will provide at
                                       27                                             trial; this
                                                                                      evidence is
                                       28                                             therefore not
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            106       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 109 of 161 Page ID
                                                                         #:9056


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       used to prove the
                                        4                                              truth of the
                                        5                                              matters asserted
                                                                                       by Dr. Zada
                                        6                                              during his
                                        7                                              deposition, but
                                                                                       to prove that his
                                        8                                              mental state has
                                        9                                              been consistent
                                                                                       throughout both
                                       10                                              the Related Case
                                       11                                              and this case.
                                       12    326    Rosenblatt       MIL; R; P; I; B. Mr. Rosenblatt
F ENWICK & W ES T LLP




                                                    Declaration                       testified in his
                        LAW




                                       13
                                                    from Related                      declaration that
                         AT
                        ATTO RNEY S




                                       14           Case                              Perfect 10 could
                                       15                                             easily write a
                                                                                      program to
                                       16                                             automatically
                                       17                                             create DMCA
                                                                                      notices with
                                       18                                             machine
                                       19                                             readable
                                                                                      Message-IDs,
                                       20                                             but then
                                       21                                             admitted in his
                                                                                      deposition that
                                       22                                             he had no idea
                                       23                                             how to do that
                                                                                      and was not a
                                       24                                             competent
                                       25                                             programmer. It
                                                                                      is absolutely
                                       26                                             essential to a fair
                                       27                                             resolution of this
                                                                                      case, that
                                       28                                             Defendants be
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            107        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 110 of 161 Page ID
                                                                         #:9057


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       allowed point
                                        4                                              out such
                                        5                                              inconsistencies
                                                                                       to the jury
                                        6                                              between the
                                        7                                              declarations
                                                                                       submitted by
                                        8                                              Giganews and
                                        9                                              their deponent’s
                                                                                       deposition
                                       10                                              testimony. Such
                                       11                                              evidence
                                                                                       supports Dr.
                                       12                                              Zada’s
F ENWICK & W ES T LLP




                                                                                       testimony that
                        LAW




                                       13
                         AT




                                                                                       he expected
                        ATTO RNEY S




                                       14                                              Perfect 10 would
                                       15                                              win in part
                                                                                       because he could
                                       16                                              prove that
                                       17                                              Giganews’
                                                                                       declarants had
                                       18                                              filed false and
                                       19                                              misleading
                                                                                       declarations with
                                       20
                                                                                       the Court.
                                       21
                                             327    Documents     MIL; R; P; F;        Such evidence
                                       22           showing that  AU; I; IC; M;        explains in part
                                       23           Message-IDs B.                     why Perfect 10
                                                    are                                expected to win
                                       24           incomprehensi                      the Related Case
                                       25           ble,                               and is consistent
                                                    unsearchable,                      with Professor
                                       26           and do not                         Robert Lind’s
                                       27           prove the                          opinion that the
                                                    infringing                         Perfect 10
                                       28           content was                        DMCA notice
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            108       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 111 of 161 Page ID
                                                                         #:9058


                                        1
                                             Ex.     Description      Objection and         Response        Date       Date
                                        2
                                             No.                        Reasons                           Identified Admitted
                                        3
                                                    ever on                            he examined
                                        4           Giganews’s                         was DMCA-
                                        5           servers or when                    compliant
                                                                                       whereas
                                        6                                              Giganew’s
                                        7                                              Message-ID
                                                                                       requirements
                                        8                                              were “contrary
                                        9                                              to the statutory
                                                                                       notice and
                                       10                                              takedown
                                       11                                              provisions as
                                                                                       described in
                                       12                                              §512(c)(3).”
F ENWICK & W ES T LLP




                                                                                       Lind Report p.
                        LAW




                                       13
                         AT




                                                                                       12 (Conclusion).
                        ATTO RNEY S




                                       14
                                       15    328    Documents         MIL; R; P; H;    Such evidence
                                                    showing           AU; M; I         explains in part
                                       16           notices similar   (including       why Perfect 10
                                       17           to notice sent    improper         expected to win
                                                    to Giganews in    redactions);     the Related
                                       18           Related Case      ND.              Case. If other
                                       19           were processed                     Usenet
                                                    by other Usenet                    Operators were
                                       20           Operators                          able to process
                                       21                                              Perfect 10’s
                                                                                       notices, then
                                       22                                              they must have
                                       23                                              been sufficient
                                                                                       to allow the
                                       24                                              Usenet Operator
                                       25                                              to locate the
                                                                                       allegedly
                                       26                                              infringing
                                       27                                              material. These
                                                                                       documents are
                                       28                                              relevant to Dr.
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            109       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 112 of 161 Page ID
                                                                         #:9059


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       Zada’s mental
                                        4                                              state re Perfect
                                        5                                              10’s prospects
                                                                                       for winning the
                                        6                                              Related Case;
                                        7                                              they are not
                                                                                       offered for the
                                        8                                              truth of the
                                        9                                              matter asserted,
                                                                                       and therefore not
                                       10                                              hearsay; Dr.
                                       11                                              Zada will
                                                                                       confirm on
                                       12                                              direct that he
F ENWICK & W ES T LLP




                                                                                       created the
                        LAW




                                       13
                         AT




                                                                                       notices at issue
                        ATTO RNEY S




                                       14                                              and was fully
                                       15                                              aware that other
                                                                                       Usenet
                                       16                                              Operators
                                       17                                              processed them.
                                       18    329    Perfect 10       MIL; R; P; H;     This evidence
                                       19           notices          AU; M; I          simply supports
                                                    processed by     (including        Dr. Zada’s
                                       20           Facebook and     improper          beliefs and
                                       21           Yahoo            redactions);      testimony that
                                                                     ND.               Perfect 10’s
                                       22                                              notices were
                                       23                                              DMCA
                                                                                       compliant and
                                       24                                              were not
                                       25                                              intentionally
                                                                                       deficient as
                                       26                                              Plaintiffs
                                       27                                              claimed. The
                                                                                       notices and the
                                       28                                              fact that they
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            110       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 113 of 161 Page ID
                                                                         #:9060


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       were quickly
                                        4                                              processed are
                                        5                                              certainly not
                                                                                       hearsay, as Dr.
                                        6                                              Zada created the
                                        7                                              notices and sent
                                                                                       them out, and
                                        8                                              created the
                                        9                                              exhibits showing
                                                                                       they were
                                       10                                              processed. These
                                       11                                              documents are
                                                                                       relevant to Dr.
                                       12                                              Zada’s mental
F ENWICK & W ES T LLP




                                                                                       state re Perfect
                        LAW




                                       13
                         AT




                                                                                       10’s prospects
                        ATTO RNEY S




                                       14                                              for winning the
                                       15                                              Related Case;
                                                                                       they are not
                                       16                                              offered for the
                                       17                                              truth of the
                                                                                       matter asserted,
                                       18                                              and therefore not
                                       19                                              hearsay; Dr.
                                                                                       Zada will
                                       20
                                                                                       confirm on
                                       21                                              direct that
                                                                                       created the
                                       22
                                                                                       notices at issue
                                       23                                              and was fully
                                                                                       aware that
                                       24
                                                                                       Facebook and
                                       25                                              Yahoo had
                                                                                       processed them.
                                       26
                                       27    330    Email         MIL; R; P; AU; Relevant to Dr.
                                                    exchange with F; H; B.       Zada’s mental
                                       28           Dr. Zada’s                   state re Perfect
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            111       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 114 of 161 Page ID
                                                                         #:9061


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                    father dated                       10’s prospects of
                                        4           2/11/2014                          winning the
                                        5                                              Related Case;
                                                                                       not offered for
                                        6                                              truth of matter
                                        7                                              asserted, and
                                                                                       therefore not
                                        8                                              hearsay.
                                        9
                                             331    RIAA Amicus MIL; R; P; F;          The RIAA
                                       10           brief filed in B; H.               Amicus brief is
                                       11           support of                         highly relevant
                                                    Perfect 10’s                       because the
                                       12           appeal to the                      arguments made
F ENWICK & W ES T LLP




                                                    Ninth Circuit                      by the RIAA in
                        LAW




                                       13
                                                                                       its Amicus Brief
                         AT
                        ATTO RNEY S




                                       14                                              largely match
                                       15                                              the arguments
                                                                                       made by Perfect
                                       16                                              10 before the
                                       17                                              District Court.
                                                                                       For example,
                                       18                                              both Perfect 10
                                       19                                              and the RIAA
                                                                                       make the
                                       20                                              argument that
                                       21                                              automation is
                                                                                       not a defense
                                       22                                              against direct
                                       23                                              copyright
                                                                                       infringement. If
                                       24                                              the RIAA, who
                                       25                                              is an
                                                                                       acknowledged
                                       26                                              expert on
                                       27                                              copyright,
                                                                                       believed that
                                       28                                              Perfect 10
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            112       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 115 of 161 Page ID
                                                                         #:9062


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       should have won
                                        4                                              the Related
                                        5                                              Case, and
                                                                                       Perfect 10 made
                                        6                                              the same
                                        7                                              arguments, then
                                                                                       it is completely
                                        8                                              reasonable that
                                        9                                              Perfect 10
                                                                                       expected to win
                                       10                                              as well.
                                       11                                              Furthermore, it
                                                                                       could not have
                                       12                                              been
F ENWICK & W ES T LLP




                                                                                       “reasonably
                        LAW




                                       13
                         AT




                                                                                       apparent” early
                        ATTO RNEY S




                                       14                                              on, as Plaintiffs
                                       15                                              contend, that
                                                                                       Perfect 10 or
                                       16                                              anyone else
                                       17                                              would have
                                                                                       expected Perfect
                                       18                                              10 to lose.
                                       19
                                             332    MPAA Amicus MIL; R; P; F;          The MPAA
                                       20           brief filed in B; H.               Amicus brief is
                                       21           support of                         highly relevant
                                                    Perfect 10’s                       because the
                                       22           appeal to the                      arguments made
                                       23           Ninth Circuit                      by the MPAA
                                                                                       regarding direct
                                       24                                              financial benefit,
                                       25                                              largely match
                                                                                       the arguments
                                       26                                              made by Perfect
                                       27                                              10 before the
                                                                                       District Court.
                                       28                                              The MPAA
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            113       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 116 of 161 Page ID
                                                                         #:9063


                                        1
                                             Ex.     Description      Objection and         Response        Date       Date
                                        2
                                             No.                        Reasons                           Identified Admitted
                                        3
                                                                                       must get all six
                                        4                                              movie studios to
                                        5                                              vote in favor of
                                                                                       submitting any
                                        6                                              Amicus brief.
                                        7                                              That means,
                                                                                       among other
                                        8                                              things, that
                                        9                                              Perfect 10’s
                                                                                       lawsuit could
                                       10                                              not have been
                                       11                                              objectively
                                                                                       unreasonable, if
                                       12                                              all six studios
F ENWICK & W ES T LLP




                                                                                       would vote in
                        LAW




                                       13
                         AT




                                                                                       favor of
                        ATTO RNEY S




                                       14                                              supporting a
                                       15                                              creator of adult
                                                                                       images. Because
                                       16                                              attorney’s fees
                                       17                                              have rarely been
                                                                                       awarded when
                                       18                                              the underlying
                                       19                                              case was
                                                                                       objectively
                                       20
                                                                                       reasonable, that
                                       21                                              is yet more
                                                                                       evidence
                                       22
                                                                                       supporting Dr.
                                       23                                              Zada’s claim
                                                                                       that he never
                                       24
                                                                                       expected a fee
                                       25                                              award in the
                                                                                       Related Case.
                                       26
                                       27    333    Certified      MIL; R; P; F;       That Usenet
                                                    translation of AU; H.              Operators who
                                       28           Frankfurt Main                     have enchanged
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            114       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 117 of 161 Page ID
                                                                         #:9064


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                    Attorney                           content with
                                        4           General’s                          Giganews have
                                        5           Office release                     been arrested, is
                                                    regarding                          highly relevant,
                                        6           arrests of                         as it supports Dr.
                                        7           Usenet                             Zada’s ongoing
                                                    Operators,                         belief that
                                        8           dated                              Giganews is
                                        9           11/10/2017                         involved in
                                                                                       massive criminal
                                       10                                              copyright
                                       11                                              infringement,
                                                                                       and never should
                                       12                                              have won the
F ENWICK & W ES T LLP




                                                                                       Related Case,
                        LAW




                                       13
                         AT




                                                                                       yet alone been
                        ATTO RNEY S




                                       14                                              granted fees.
                                       15
                                             334    News articles MIL; R; P; F;        That Usenet
                                       16           regarding the H; IC.               Operators who
                                       17           German arrests                     have enchanged
                                                                                       content with
                                       18                                              Giganews have
                                       19                                              been arrested, is
                                                                                       highly relevant,
                                       20                                              as it supports Dr.
                                       21                                              Zada’s ongoing
                                                                                       belief that
                                       22                                              Giganews is
                                       23                                              involved in
                                                                                       massive criminal
                                       24                                              copyright
                                       25                                              infringement,
                                                                                       and never should
                                       26                                              have won the
                                       27                                              Related Case,
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            115       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 118 of 161 Page ID
                                                                         #:9065


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       yet alone been
                                        4                                              granted fees.
                                        5
                                             335    Evidence that MIL; R; P; F;        That Usenet
                                        6           Giganews       AU.                 Operators who
                                        7           copied content                     have enchanged
                                                    from Usenet                        content with
                                        8           Operators who                      Giganews have
                                        9           were arrested                      been arrested, is
                                                    in Europe                          highly relevant,
                                       10                                              as it supports Dr.
                                       11                                              Zada’s ongoing
                                                                                       belief that
                                       12                                              Giganews is
F ENWICK & W ES T LLP




                                                                                       involved in
                        LAW




                                       13
                                                                                       massive criminal
                         AT
                        ATTO RNEY S




                                       14                                              copyright
                                       15                                              infringement,
                                                                                       and never should
                                       16                                              have won the
                                       17                                              Related Case,
                                                                                       yet alone been
                                       18                                              granted fees.
                                       19
                                             336    Excerpts of     MIL; R; P; I;      That a senior
                                       20           email exchange AU; H; I.           official of the
                                                    with Jason Gull                    Justice
                                       21
                                                    of the DOJ,                        Department
                                       22           dated,                             spent 90 minutes
                                                    7/23/2018                          speaking to Dr.
                                       23
                                                                                       Zada, and asked
                                       24                                              him to help DOJ
                                                                                       criminally
                                       25
                                                                                       prosecute
                                       26                                              Giganews,
                                                                                       simply confirms
                                       27
                                                                                       Dr. Zada’s
                                       28                                              testimony that
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            116       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 119 of 161 Page ID
                                                                         #:9066


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       he believed that
                                        4                                              Giganews was
                                        5                                              unquestionably
                                                                                       involved in
                                        6                                              massive criminal
                                        7                                              copyright
                                                                                       infringement,
                                        8                                              and never should
                                        9                                              have won the
                                                                                       Related Case, let
                                       10                                              alone been
                                       11                                              awarded fees.
                                       12    337    Lani Hicks      MIL; R; P; AU;     This is positive
F ENWICK & W ES T LLP




                                                    documents       F; H; B; IC.       proof that
                        LAW




                                       13
                                                    showing                            Perfect 10
                         AT
                        ATTO RNEY S




                                       14           Perfect 10                         expected to win
                                       15           attempt to buy                     as Dr. Zada
                                                    1 mil plus film                    would never
                                       16           in November                        have considered
                                       17           2014                               buying more
                                                                                       than $1 million
                                       18                                              in new film if
                                       19                                              Perfect 10
                                                                                       anticipated a
                                       20                                              loss.
                                       21
                                             338    Documents        MIL; R; P; F;     Relevant to Dr.
                                       22           showing          H; AU; I; B.      Zada’s mental
                                                    Fantasy                            state re
                                       23
                                                    Records                            Plaintiffs’
                                       24           revenues                           receiving an
                                                                                       attorney fee
                                       25
                                                                                       award in the
                                       26                                              Related Case;
                                                                                       not offered for
                                       27
                                                                                       truth of matter
                                       28                                              asserted, and
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            117       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 120 of 161 Page ID
                                                                         #:9067


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       therefore not
                                        4                                              hearsay; Dr.
                                        5                                              Zada will
                                                                                       confirm on
                                        6                                              direct that he
                                        7                                              was aware that
                                                                                       Fantasy records
                                        8                                              could easily pay
                                        9                                              the award that
                                                                                       was granted
                                       10                                              during pendency
                                       11                                              of the Related
                                                                                       Case.
                                       12
F ENWICK & W ES T LLP




                                             339    Documents      MIL; R; P; F;       Relevant to Dr.
                        LAW




                                       13
                                                    showing Mattel H; AU; I; B.        Zada’s mental
                         AT
                        ATTO RNEY S




                                       14           Revenues                           state re
                                       15                                              Plaintiffs’
                                                                                       receiving an
                                       16                                              attorney fee
                                       17                                              award in the
                                                                                       Related Case;
                                       18                                              not offered for
                                       19                                              truth of matter
                                                                                       asserted, and
                                       20                                              therefore not
                                       21                                              hearsay; Dr.
                                                                                       Zada will
                                       22                                              confirm on
                                       23                                              direct that he
                                                                                       was aware
                                       24                                              during the
                                       25                                              pendency of the
                                                                                       related case, that
                                       26                                              Mattel’s
                                       27                                              revenues were
                                                                                       much greater
                                       28                                              than the award it
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            118        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 121 of 161 Page ID
                                                                         #:9068


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       was ordered to
                                        4                                              pay.
                                        5
                                             340    Giganews,        M; R; I; ND.      These response
                                        6           Inc.’s                             are highly
                                        7           responses to                       relevant because
                                                    Defendant                          Perfect 10 and
                                        8           Perfect 10,                        Dr. Zada asked
                                        9           Inc.’s Special                     Giganews to
                                                    Interrogatories,                   identify cases
                                       10           Set One                            where a Usenet
                                       11                                              Operator won, or
                                                                                       where a fee
                                       12                                              exceeding the
F ENWICK & W ES T LLP




                                                                                       losers’ yearly
                        LAW




                                       13
                                                                                       sales was
                         AT
                        ATTO RNEY S




                                       14                                              awarded, and
                                       15                                              related requests,
                                                                                       and Giganews
                                       16                                              refused to
                                       17                                              provide any
                                                                                       cases at all for
                                       18                                              any of the
                                       19                                              requests. Unless
                                                                                       Giganews can
                                       20                                              provide a case
                                       21                                              where a fee
                                                                                       award against a
                                       22                                              copyright holder
                                       23                                              exceeded the
                                                                                       copyright
                                       24                                              holders yearly
                                       25                                              sales (which it
                                                                                       apparently
                                       26                                              cannot), it
                                       27                                              should not be
                                                                                       allowed to
                                       28                                              contend that
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            119       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 122 of 161 Page ID
                                                                         #:9069


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                        Perfect 10 could
                                        4                                               have reasonably
                                        5                                               expected to be
                                                                                        ordered to pay a
                                        6                                               fee award that
                                        7                                               was more than
                                                                                        140 times sales.
                                        8
                                        9    341* Locke              MIL; R; P; I; F;   The Locke
                                                  Declaration        H; AU; IC;         Declaration
                                       10         from Related       improper expert    supports Dr.
                                       11         Case listing       opinion.           Zada’s
                                                  cases where                           testimony and
                                       12         fees were                             belief that fees
F ENWICK & W ES T LLP




                                                  sought                                had never
                        LAW




                                       13
                                                                                        previously been
                         AT
                        ATTO RNEY S




                                       14                                               awarded to
                                       15                                               parties who used
                                                                                        other’s people
                                       16                                               property for
                                       17                                               commercial
                                                                                        gain. The
                                       18                                               document is not
                                       19                                               being offered for
                                                                                        the truth of the
                                       20                                               matter asserted,
                                       21                                               and therefore not
                                                                                        hearsay. Dr.
                                       22                                               Zada will
                                       23                                               confirm on
                                                                                        direct that he
                                       24                                               was familiar
                                       25                                               with the general
                                                                                        basis on which
                                       26                                               fees could be
                                       27                                               awarded, based
                                                                                        on Perfect 10’s
                                       28                                               successful
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            120        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 123 of 161 Page ID
                                                                         #:9070


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       defense against
                                        4                                              fee motions in
                                        5                                              the past.
                                        6    342* MPAA Amicus MIL; R; P; F;            The MPAA
                                        7         brief in Spanski H; B.               Amicus brief in
                                                  case                                 Spanski s highly
                                        8                                              relevant because
                                        9                                              the arguments
                                                                                       made by the
                                       10                                              MPAA
                                       11                                              regarding direct
                                                                                       infringement
                                       12                                              liability largely
F ENWICK & W ES T LLP




                                                                                       match the
                        LAW




                                       13
                                                                                       arguments made
                         AT
                        ATTO RNEY S




                                       14                                              by Perfect 10
                                       15                                              before the
                                                                                       District Court.
                                       16                                              For example,
                                       17                                              both Perfect 10
                                                                                       and the MPAA
                                       18                                              make the
                                       19                                              argument that
                                                                                       automation is
                                       20                                              not a defense
                                       21                                              against direct
                                                                                       copyright
                                       22                                              infringement. If
                                       23                                              the MPAA, who
                                                                                       is an
                                       24                                              acknowledged
                                       25                                              expert on
                                                                                       copyright,
                                       26                                              believed that
                                       27                                              Perfect 10
                                                                                       should have won
                                       28                                              the Related
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            121       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 124 of 161 Page ID
                                                                         #:9071


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       Case, then it is
                                        4                                              completely
                                        5                                              reasonable that
                                                                                       Perfect 10
                                        6                                              expected to win
                                        7                                              as well.
                                                                                       Furthermore, it
                                        8                                              could not have
                                        9                                              been
                                                                                       “reasonably
                                       10                                              apparent” early
                                       11                                              on, as Plaintiffs
                                                                                       contend, that
                                       12                                              Perfect 10 or
F ENWICK & W ES T LLP




                                                                                       anyone else
                        LAW




                                       13
                         AT




                                                                                       would have
                        ATTO RNEY S




                                       14                                              expected Perfect
                                       15                                              10 to lose.
                                       16    343* DOJ brief in       MIL; R; P; F;     The DOJ and
                                       17         Spanski            H; B.             Copyright Office
                                                                                       Amicus brief in
                                       18                                              Spanski is
                                       19                                              highly relevant
                                                                                       because the
                                       20                                              arguments made
                                       21                                              by the DOJ and
                                                                                       the Copyright
                                       22                                              Office regarding
                                       23                                              direct
                                                                                       infringement
                                       24                                              liability largely
                                       25                                              match the
                                                                                       arguments made
                                       26                                              by Perfect 10
                                       27                                              before the
                                                                                       District Court.
                                       28                                              For example,
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            122       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 125 of 161 Page ID
                                                                         #:9072


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       both Perfect 10
                                        4                                              and the
                                        5                                              DOJ/Copyright
                                                                                       Office make the
                                        6                                              argument that
                                        7                                              copyright
                                                                                       infringement is
                                        8                                              essentially a
                                        9                                              strict liability
                                                                                       tort. What that
                                       10                                              means, is that
                                       11                                              the only issue is
                                                                                       whether a copy
                                       12                                              was made
F ENWICK & W ES T LLP




                                                                                       without the
                        LAW




                                       13
                         AT




                                                                                       permission of
                        ATTO RNEY S




                                       14                                              the copyright
                                       15                                              holder. It doesn’t
                                                                                       matter whether
                                       16                                              the copy was
                                       17                                              made in an
                                                                                       automated way,
                                       18                                              or whether
                                       19                                              everything was
                                                                                       copied at once,
                                       20
                                                                                       including the
                                       21                                              allegedly
                                                                                       infringing copy
                                       22
                                                                                       (content neutral
                                       23                                              copying). The
                                                                                       District Court
                                       24
                                                                                       and the Ninth
                                       25                                              Circuit seemed
                                                                                       to feel that
                                       26
                                                                                       automated
                                       27                                              copying was
                                                                                       inactionable, as
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            123       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 126 of 161 Page ID
                                                                         #:9073


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       was copying a
                                        4                                              large number of
                                        5                                              unauthorized
                                                                                       works at the
                                        6                                              same time.
                                        7                                              Perfect 10 and
                                                                                       the DOJ and
                                        8                                              Copyright Office
                                        9                                              disagreed, as did
                                                                                       the RIAA and
                                       10                                              MPAA. The
                                       11                                              bottom line is
                                                                                       that the
                                       12                                              DOJ/Copyright
F ENWICK & W ES T LLP




                                                                                       Office Amicus
                        LAW




                                       13
                         AT




                                                                                       brief is further
                        ATTO RNEY S




                                       14                                              evidence that it
                                       15                                              was not at all
                                                                                       apparent that
                                       16                                              Perfect 10 would
                                       17                                              lose the Related
                                                                                       Case.
                                       18
                                       19    344* Email           R; H.                Relevant to
                                                  regarding flood                      reasons why
                                       20         in P10                               unsigned
                                       21         basement,                            promissory notes
                                                  dated October                        and repayment
                                       22         18, 2014                             notes were
                                       23                                              probably
                                                                                       drafted.
                                       24
                                             345    Files            MIL; R; P; AU; Relevant to Dr.
                                       25
                                                    suggestive of    F; M.          Zada’s mental
                                       26           child                           state re Perfect
                                                    pornography                     10’s prospects of
                                       27
                                                    offered by                      winning the
                                       28           Giganews in                     Related Case;
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            124       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 127 of 161 Page ID
                                                                         #:9074


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                    2014                               not offered for
                                        4                                              truth of matter
                                        5                                              asserted, and
                                                                                       therefore not
                                        6                                              hearsay; Dr.
                                        7                                              Zada will
                                                                                       confirm on
                                        8                                              direct that he
                                        9                                              was aware of
                                                                                       such files being
                                       10                                              offered by
                                       11                                              Giganews during
                                                                                       the pendency of
                                       12                                              the Related
F ENWICK & W ES T LLP




                                                                                       Case.
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14    346* 6 page multi   MIL; R; P.            This will only be
                                       15         color                                relevant if the
                                                  production log                       jury is allowed
                                       16         provided to                          to see the denied
                                       17         Plaintifs in                         and vacated
                                                  Related Case                         sanctions order
                                       18                                              or related
                                       19                                              allegations. In
                                                                                       that event,
                                       20                                              Defendants
                                       21                                              should have the
                                                                                       right to
                                       22                                              challenge the
                                       23                                              accuracy of that
                                                                                       denied and
                                       24                                              vacated order.
                                       25                                              That challenge
                                                                                       will in part note
                                       26                                              that Defendants
                                       27                                              provided almost
                                                                                       30 times as
                                       28                                              much discovery,
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            125       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 128 of 161 Page ID
                                                                         #:9075


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       along with a six
                                        4                                              page multi-
                                        5                                              colored log.
                                                                                       Plaintiffs have a
                                        6                                              truncated log (1
                                        7                                              ½ pages) which
                                                                                       is of low
                                        8                                              resolution in
                                        9                                              their exhibits as
                                                                                       Ex. 253. If any
                                       10                                              production log is
                                       11                                              provided to the
                                                                                       jury, it should be
                                       12                                              the higher
F ENWICK & W ES T LLP




                                                                                       resolution
                        LAW




                                       13
                         AT




                                                                                       version.
                        ATTO RNEY S




                                       14
                                       15    347* Laven Decl.    MIL; R; P; F.         This will only be
                                                  stating                              relevant if the
                                       16         Giganews’s                           jury is allowed
                                       17         production was                       to see the denied
                                                  defective                            and vacated
                                       18                                              sanctions order
                                       19                                              or related
                                                                                       allegations. In
                                       20                                              that case,
                                       21                                              Defendants
                                                                                       should have the
                                       22                                              right to
                                       23                                              challenge the
                                                                                       accuracy of that
                                       24                                              denied and
                                       25                                              vacated order.
                                                                                       That challenge
                                       26                                              will in part note
                                       27                                              that Defendants
                                                                                       provided almost
                                       28                                              30 times as
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            126       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 129 of 161 Page ID
                                                                         #:9076


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       much discovery,
                                        4                                              and that
                                        5                                              Plaintiffs
                                                                                       production was
                                        6                                              deficient as
                                        7                                              explained in Mr.
                                                                                       Laven’s
                                        8                                              declaration, of
                                        9                                              which Dr. Zada
                                                                                       was fully aware.
                                       10
                                       11    348* Related Case MIL; R; P; F;           This will only be
                                                  response to   H; ND; I.              relevant if the
                                       12         Giganews RFP                         jury is allowed
F ENWICK & W ES T LLP




                                                  No. 2,                               to see the denied
                        LAW




                                       13
                                                  containing 33                        and vacated
                         AT
                        ATTO RNEY S




                                       14         pages list of                        sanctions order
                                       15         websites that                        or related
                                                  infringed                            allegations. In
                                       16         Perfect 10’s                         that case,
                                       17         content                              Defendants
                                                                                       should have the
                                       18                                              right to
                                       19                                              challenge the
                                                                                       accuracy of that
                                       20                                              denied and
                                       21                                              vacated order.
                                                                                       That challenge
                                       22                                              will in part note
                                       23                                              the amount of
                                                                                       work that
                                       24                                              Defendants did
                                       25                                              to create the 33
                                                                                       page list of
                                       26                                              websites that
                                       27                                              infringed Perfect
                                                                                       10’s content
                                       28                                              shown in the
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            127       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 130 of 161 Page ID
                                                                         #:9077


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       disputed RFP
                                        4                                              response. These
                                        5                                              documents are
                                                                                       relevant to Dr.
                                        6                                              Zada’s mental
                                        7                                              state re Perfect
                                                                                       10’s prospects
                                        8                                              for winning the
                                        9                                              Related Case;
                                                                                       they are not
                                       10                                              offered for the
                                       11                                              truth of the
                                                                                       matter asserted,
                                       12                                              and therefore not
F ENWICK & W ES T LLP




                                                                                       hearsay; Dr.
                        LAW




                                       13
                         AT




                                                                                       Zada will
                        ATTO RNEY S




                                       14                                              confirm on
                                       15                                              direct that he
                                                                                       created the
                                       16                                              response to RFP
                                       17                                              No. 2.
                                       18    349* Perfect 10      MIL; R; P; F;        This will only be
                                       19         response to     H; ND.               relevant if the
                                                  second set of                        jury is allowed
                                       20         interrogatories                      to see the denied
                                       21         in Related Case                      and vacated
                                                                                       sanctions order
                                       22                                              or related
                                       23                                              allegations. In
                                                                                       that instance,
                                       24                                              Defendants
                                       25                                              should have the
                                                                                       right to
                                       26                                              challenge the
                                       27                                              accuracy of that
                                                                                       denied and
                                       28                                              vacated order.
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            128       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 131 of 161 Page ID
                                                                         #:9078


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       That challenge
                                        4                                              will in part note
                                        5                                              the amount of
                                                                                       work that
                                        6                                              Defendants did
                                        7                                              to respond to the
                                                                                       second set of
                                        8                                              interrogatories in
                                        9                                              the Related
                                                                                       Case.own in the
                                       10                                              disputed RFP
                                       11                                              response. These
                                                                                       documents are
                                       12                                              relevant to Dr.
F ENWICK & W ES T LLP




                                                                                       Zada’s mental
                        LAW




                                       13
                         AT




                                                                                       state re Perfect
                        ATTO RNEY S




                                       14                                              10’s prospects
                                       15                                              for winning the
                                                                                       Related Case;
                                       16                                              they are not
                                       17                                              offered for the
                                                                                       truth of the
                                       18                                              matter asserted,
                                       19                                              and therefore not
                                                                                       hearsay; Dr.
                                       20
                                                                                       Zada will
                                       21                                              confirm on
                                                                                       direct that he
                                       22
                                                                                       wrote the
                                       23                                              interrogatory
                                                                                       responses at
                                       24
                                                                                       issue.
                                       25
                                             350* Discovery to   MIL; R; P; B.         This will only be
                                       26         Eileen Koch in                       relevant if the
                                       27         Related Case                         jury is allowed
                                                                                       to see the denied
                                       28                                              and vacated
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            129       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 132 of 161 Page ID
                                                                         #:9079


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       sanctions order
                                        4                                              or related
                                        5                                              allegations. In
                                                                                       that instance,
                                        6                                              Defendants
                                        7                                              should have the
                                                                                       right to
                                        8                                              challenge the
                                        9                                              accuracy of that
                                                                                       denied and
                                       10                                              vacated order,
                                       11                                              and show the
                                                                                       extent to which
                                       12                                              Plaintiffs heeped
F ENWICK & W ES T LLP




                                                                                       abusive
                        LAW




                                       13
                         AT




                                                                                       discovery
                        ATTO RNEY S




                                       14                                              requests on
                                       15                                              Perfect 10’s
                                                                                       former publicity
                                       16                                              agent, who had
                                       17                                              not worked for
                                                                                       Perfect 10 for
                                       18                                              seven years.
                                       19
                                             351* Perfect 10      MIL; R; P; F;        This will only be
                                       20         objections to   H.                   relevant if the
                                       21         interim                              jury is allowed
                                                  sanctions order                      to see the denied
                                       22         in Related Case                      and vacated
                                       23         (Dkt. 681.)                          sanctions order
                                                                                       or related
                                       24                                              allegations. In
                                       25                                              that instance,
                                                                                       Defendants
                                       26                                              should have the
                                       27                                              right to
                                                                                       challenge the
                                       28                                              accuracy of that
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            130       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 133 of 161 Page ID
                                                                         #:9080


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       denied and
                                        4                                              vacated order.
                                        5
                                             352* List of repeat     MIL; R; P; F;     This will only be
                                        6         infringers of      H; AU; IC;        relevant if the
                                        7         Perfect 10         improper expert   jury is allowed
                                                  content in         opinion.          to see the denied
                                        8         Related Case                         and vacated
                                        9                                              sanctions order
                                                                                       or related
                                       10                                              allegations. In
                                       11                                              that instance,
                                                                                       Defendants
                                       12                                              should have the
F ENWICK & W ES T LLP




                                                                                       right to
                        LAW




                                       13
                                                                                       challenge the
                         AT
                        ATTO RNEY S




                                       14                                              accuracy of that
                                       15                                              denied and
                                                                                       vacated order,
                                       16                                              and show, for
                                       17                                              example, that
                                                                                       Plaintiffs failed
                                       18                                              to provide the
                                       19                                              real identities of
                                                                                       parties who were
                                       20                                              alleged to have
                                       21                                              infringed Perfect
                                                                                       10’s copyrights,
                                       22                                              as shown by the
                                       23                                              disputed exhibit.
                                                                                       These
                                       24                                              documents are
                                       25                                              relevant to Dr.
                                                                                       Zada’s mental
                                       26                                              state re Perfect
                                       27                                              10’s prospects
                                                                                       for winning the
                                       28                                              Related Case;
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            131       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 134 of 161 Page ID
                                                                         #:9081


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       they are not
                                        4                                              offered for the
                                        5                                              truth of the
                                                                                       matter asserted,
                                        6                                              and therefore not
                                        7                                              hearsay; Dr.
                                                                                       Zada will
                                        8                                              confirm on
                                        9                                              direct that he
                                                                                       create the list of
                                       10                                              repeat infringers
                                       11                                              at issue.
                                       12    353* Perfect 10      MIL; R; P; F;        This
F ENWICK & W ES T LLP




                                                  response to     H; ND.               interrogatory
                        LAW




                                       13
                                                  third set of                         response proves
                         AT
                        ATTO RNEY S




                                       14         interrogatories                      a that Perfect 10
                                       15         in Related Case                      did in fact
                                                                                       provide
                                       16                                              Giganews with
                                       17                                              over 39,000
                                                                                       pages of full
                                       18                                              message headers
                                       19                                              which contained
                                                                                       close to 54,000
                                       20                                              machine
                                       21                                              readable
                                                                                       Message-IDs, at
                                       22                                              P-FH000001-
                                       23                                              39771.
                                                                                       Giganews
                                       24                                              submitted a false
                                       25                                              declaration by
                                                                                       Philip Molter
                                       26                                              (see in particular
                                       27                                              Dkt. 442, ¶ 39),
                                                                                       where he lied
                                       28                                              about this fact.
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            132       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 135 of 161 Page ID
                                                                         #:9082


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       In retrospect,
                                        4                                              that lie may very
                                        5                                              well have won
                                                                                       the Related Case
                                        6                                              for Giganews.
                                        7                                              These
                                                                                       documents are
                                        8                                              relevant to Dr.
                                        9                                              Zada’s mental
                                                                                       state re Perfect
                                       10                                              10’s prospects
                                       11                                              for winning the
                                                                                       Related Case;
                                       12                                              they are not
F ENWICK & W ES T LLP




                                                                                       offered for the
                        LAW




                                       13
                         AT




                                                                                       truth of the
                        ATTO RNEY S




                                       14                                              matter asserted,
                                       15                                              and therefore not
                                                                                       hearsay; Dr.
                                       16                                              Zada will
                                       17                                              confirm on
                                                                                       direct that he
                                       18                                              wrote Perfect
                                       19                                              10’s
                                                                                       interrogatory
                                       20
                                                                                       responses.
                                       21
                                             354* Zada Decl. in MIL; R; P; M;          This is another
                                       22         opposition to H.                     critical piece of
                                       23         attorneys fee                        evidence that
                                                  motion in                            Perfect 10 did in
                                       24         Related Case                         fact provide
                                       25         showing                              Giganews with
                                                  examples of the                      54,000 machine
                                       26         54,000                               readable
                                       27         machine                              Message-IDs
                                                  readable                             which Giganews
                                       28         Message-IDs                          lied about. (See
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            133       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 136 of 161 Page ID
                                                                         #:9083


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                    provided by                        Dkt. 442, ¶ 39.)
                                        4           Perfect 10 to                      The evidence is
                                        5           Giganews in                        clearly not
                                                    June 2014,                         hearsay as Dr.
                                        6           which                              Zada created all
                                        7           Giganews did                       of the machine
                                                    not process                        readable
                                        8                                              Message-IDs
                                        9                                              and provided
                                                                                       them to Fenwick
                                       10                                              and West.
                                       11
                                             355* Additional      MIL; R; P; AU;       This is just more
                                       12         examples of the F; ND.               evidence that
F ENWICK & W ES T LLP




                                                  54,000                               Fenwick and
                        LAW




                                       13
                                                  machine                              West deponents,
                         AT
                        ATTO RNEY S




                                       14         readable                             as well as
                                       15         Message-IDs                          Fenwick and
                                                  that were                            West attorneys,
                                       16         provided to                          grossly misled
                                       17         Giganews in                          the Court. The
                                                  June of 2014                         Court can search
                                       18                                              the sample
                                       19                                              message-IDs
                                                                                       provided in the
                                       20                                              exhibit to see
                                       21                                              that they are
                                                                                       completely
                                       22                                              machine
                                       23                                              readable. In
                                                                                       other words,
                                       24                                              Giganews
                                       25                                              actually had all
                                                                                       the machine
                                       26                                              readable
                                       27                                              message-IDs it
                                                                                       requested, it just
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            134        CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 137 of 161 Page ID
                                                                         #:9084


                                        1
                                             Ex.     Description      Objection and         Response        Date       Date
                                        2
                                             No.                        Reasons                           Identified Admitted
                                        3
                                                                                       never processed
                                        4                                              them.
                                        5
                                             356* Davis              MIL; R; P; M;     Yet more
                                        6         declaration        I; H; F.          reasons why Dr.
                                        7         detailing lies                       Zada expected
                                                  told by                              that Perfect 10
                                        8         Giganews                             would win the
                                        9         deponents                            Related Case.
                                                                                       Such evidence is
                                       10                                              not hearsay
                                       11                                              because Dr.
                                                                                       Zada attended
                                       12                                              the depositions
F ENWICK & W ES T LLP




                                                                                       and was very
                        LAW




                                       13
                                                                                       aware of the
                         AT
                        ATTO RNEY S




                                       14                                              content of
                                       15                                              Giganews’s
                                                                                       declarations.
                                       16
                                             357* Molter          MIL; R; P; I; B;     These
                                       17
                                                  Declarations in H; F; AU.            declarations are
                                       18         Related Case                         highly relevant
                                                  (Dkt. 442)                           to Dr. Zada’s
                                       19
                                                                                       mental state,
                                       20                                              because Dr.
                                                                                       Zada knew that
                                       21
                                                                                       Molter’s
                                       22                                              deposition
                                                                                       testimony
                                       23
                                                                                       conflicted with
                                       24                                              the declarations
                                                                                       Molter
                                       25
                                                                                       submitted to the
                                       26                                              Court. Dr. Zada
                                                                                       expected Perfect
                                       27
                                                                                       10 would win
                                       28                                              easily in part
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            135       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 138 of 161 Page ID
                                                                         #:9085


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       because he
                                        4                                              believed that
                                        5                                              Perfect 10 could
                                                                                       readily
                                        6                                              demonstrate that
                                        7                                              Giganews’s
                                                                                       witnesses filed
                                        8                                              multiple false
                                        9                                              and misleading
                                                                                       declarations with
                                       10                                              the Court. These
                                       11                                              documents are
                                                                                       relevant to Dr.
                                       12                                              Zada’s mental
F ENWICK & W ES T LLP




                                                                                       state re Perfect
                        LAW




                                       13
                         AT




                                                                                       10’s prospects
                        ATTO RNEY S




                                       14                                              for winning the
                                       15                                              Related Case;
                                                                                       they are not
                                       16                                              offered for the
                                       17                                              truth of the
                                                                                       matter asserted,
                                       18                                              and therefore not
                                       19                                              hearsay; Dr.
                                                                                       Zada will
                                       20
                                                                                       confirm on
                                       21                                              direct that was
                                                                                       fully aware of
                                       22
                                                                                       these
                                       23                                              declarations
                                                                                       during pendency
                                       24
                                                                                       of the Related
                                       25                                              Case.
                                       26    358* Ron Yokubaitis MIL R; P.             This declaration
                                       27         Declaration                          is highly
                                                                                       relevant to Dr.
                                       28                                              Zada’s mental
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            136       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 139 of 161 Page ID
                                                                         #:9086


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       state, because
                                        4                                              Dr. Zada knew
                                        5                                              that Mr.
                                                                                       Yokubaitis’
                                        6                                              deposition
                                        7                                              testimony
                                                                                       conflicted with
                                        8                                              his declarations.
                                        9                                              Dr. Zada
                                                                                       expected Perfect
                                       10                                              10 would win
                                       11                                              easily in part
                                                                                       because he
                                       12                                              believed that
F ENWICK & W ES T LLP




                                                                                       Perfect 10 could
                        LAW




                                       13
                         AT




                                                                                       demonstrate that
                        ATTO RNEY S




                                       14                                              Giganews’s
                                       15                                              witnesses filed
                                                                                       multiple false
                                       16                                              and misleading
                                       17                                              declarations with
                                                                                       the Court.
                                       18
                                       19    359* Excerpts of      MIL; R; P; I.       Relevant to Dr.
                                                  Perfect 10                           Zada’s mental
                                       20         expert                               state re Perfect
                                       21         Professor                            10’s prospects of
                                                  Douglas Tygar                        winning the
                                       22         declarations                         Related Case;
                                       23         which contend                        not offered for
                                                  that Giganews                        truth of matter
                                       24         copies content                       asserted, and
                                       25         and that Perfect                     therefore not
                                                  10’s notices                         hearsay; Dr.
                                       26         were compliant                       Zada will
                                       27                                              confirm on
                                                                                       direct that he
                                       28                                              read this during
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            137       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 140 of 161 Page ID
                                                                         #:9087


                                        1
                                             Ex.     Description      Objection and           Response         Date       Date
                                        2
                                             No.                        Reasons                              Identified Admitted
                                        3
                                                                                         pendency of the
                                        4                                                Related Case.
                                        5
                                             360* Ron             MIL; R; P.             The document is
                                        6         Youkubaitis                            highly relevant
                                        7         emails saying                          to Dr. Zada’s
                                                  Giganews has                           expectation that
                                        8         145 employees                          Perfect 10 would
                                        9         which                                  win. When Mr.
                                                  contradicts his                        Yokubaitis was
                                       10         deposition                             deposed, he
                                       11         testimony                              testified that he
                                                                                         did not know if
                                       12                                                Giganews had
F ENWICK & W ES T LLP




                                                                                         more than 20
                        LAW




                                       13
                                                                                         employees.
                         AT
                        ATTO RNEY S




                                       14
                                             361 Amended             IC (same Bates      Plaintiffs want
                                       15
                                                 Perfect 10 tax      ranges carrying     to include
                                       16        return              different docket    portions of
                                                                     stamps;             Perfect 10’s
                                       17
                                                                     duplicative of      return that
                                       18                            Plaintiffs’ Ex.     Defendants
                                                                     177)                believe are
                                       19
                                                                                         irrelevant.
                                       20
                                             362    Expert report    MIL; R; P; H.       Professor
                                       21           issued by                            Lichtman’s
                                       22           Professor                            report supports
                                                    Lichtman                             Dr. Zada’s
                                       23                                                testimony that
                                       24                                                he expected
                                                                                         Perfect 10 to win
                                       25                                                the Related Case
                                       26                                                and that it was
                                                                                         not “reasonably
                                       27                                                apparent” that
                                       28                                                Perfect 10 would
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                              138       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 141 of 161 Page ID
                                                                         #:9088


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       lose the Related
                                        4                                              Case.
                                        5
                                             363    Expert report MIL; R; P; H.        Professor Lind’s
                                        6           issued by                          report states that
                                        7           Professor Lind                     the Perfect 10
                                                                                       notice he
                                        8                                              examined was
                                        9                                              DMCA
                                                                                       compliant, and
                                       10                                              also states that
                                       11                                              Giganew’s
                                                                                       Message-ID
                                       12                                              requirements
F ENWICK & W ES T LLP




                                                                                       were “contrary
                        LAW




                                       13
                                                                                       to the statutory
                         AT
                        ATTO RNEY S




                                       14                                              notice and
                                       15                                              takedown
                                                                                       provisions as
                                       16                                              described in
                                       17                                              §512(c)(3).”
                                                                                       Lind Report p.
                                       18                                              12 (Conclusion).
                                       19                                              This report is
                                                                                       critically
                                       20                                              important and
                                       21                                              highly relevant
                                                                                       because it
                                       22                                              supports Dr.
                                       23                                              Zada’s
                                                                                       contention that
                                       24                                              he believed that
                                       25                                              Perfect 10’s
                                                                                       DMCA notices
                                       26                                              were compliant
                                       27                                              and Message-
                                                                                       IDs were not.
                                       28                                              The report also
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            139       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 142 of 161 Page ID
                                                                         #:9089


                                        1
                                             Ex.     Description      Objection and         Response       Date       Date
                                        2
                                             No.                        Reasons                          Identified Admitted
                                        3
                                                                                       supports Dr.
                                        4                                              Zada’s
                                        5                                              contention that
                                                                                       Fenwick and
                                        6                                              West won the
                                        7                                              case by
                                                                                       submitting
                                        8                                              multiple false
                                        9                                              and misleading
                                                                                       declarations
                                       10                                              written by
                                       11                                              Fenwick and
                                                                                       West attorneys
                                       12                                              which
F ENWICK & W ES T LLP




                                                                                       substantially
                        LAW




                                       13
                         AT




                                                                                       misled the
                        ATTO RNEY S




                                       14                                              Court.
                                       15
                                             364    Notice         MIL; R; P; M.       The notice is
                                       16           Professor Lind                     highly relevant
                                       17           Reviewed and                       because
                                                    opined was                         Professor Lind
                                       18           DMCA                               opined that it
                                       19           compliant                          was DMCA
                                                    which                              compliant and
                                       20           Giganews                           the notice is
                                       21           belatedly                          similar to most
                                                    processed                          of the other
                                       22                                              notices that
                                       23                                              Perfect 10 sent
                                                                                       to Giganews.
                                       24                                              This supports
                                       25                                              Dr. Zada’s
                                                                                       testimony that
                                       26                                              he fully
                                       27                                              expected that
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            140       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 143 of 161 Page ID
                                                                         #:9090


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       Perfect 10 would
                                        4                                              win the case.
                                        5
                                             365    Cooper Expert MIL; R; P; H.        Relevant to
                                        6           Report                             reasonably
                                        7                                              equivalent value
                                                                                       received by
                                        8                                              Perfect 10 from
                                        9                                              Dr. Zada and to
                                                                                       rebut assertions
                                       10                                              made by Steven
                                       11                                              Boyles

                                       12    366    Misc financial IC; I.              Relevant to
F ENWICK & W ES T LLP




                                                    documents                          various transfers
                        LAW




                                       13                                              and other
                         AT
                        ATTO RNEY S




                                       14                                              financial issues.
                                       15    367* Tax documents R; I; B.               This document
                                       16         showing Zada                         will be needed if
                                                  had no income                        Defendants are
                                       17         to offset by                         unsuccessful in
                                       18         Perfect 10                           their Motion in
                                                  losses                               Limine to
                                       19                                              prevent the jury
                                       20                                              from hearing
                                                                                       certain findings
                                       21                                              in the fee award
                                       22                                              that Defendants
                                                                                       strenuously
                                       23                                              disagree with, in
                                       24                                              particular, the
                                                                                       finding that Dr.
                                       25                                              Zada benefitted
                                       26                                              from Perfect
                                                                                       10’s losses, a
                                       27                                              finding which
                                       28                                              was simply not
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            141       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 144 of 161 Page ID
                                                                         #:9091


                                        1
                                             Ex.     Description      Objection and         Response         Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                                       correct and
                                        4                                              based on
                                        5                                              misleading
                                                                                       statements made
                                        6                                              by Plaintiffs.
                                        7
                                             368    Order denying R; P; B.             This order is
                                        8           alter ego                          relevant to the
                                        9           motion in                          issue of whether
                                                    Related Case                       Perfect 10 was
                                       10           (Dkt. 734)                         able to pay
                                       11                                              reasonably
                                                                                       expected debts
                                       12                                              as they became
F ENWICK & W ES T LLP




                                                                                       due.
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14    369    Excerpts from MIL; I.              This order is
                                                    Ninth Circuit                      relevant to the
                                       15
                                                    ruling in appeal                   issue of whether
                                       16           of Related Case                    Perfect 10 was
                                                                                       able to pay
                                       17
                                                                                       reasonably
                                       18                                              expected debts
                                                                                       as they became
                                       19
                                                                                       due.
                                       20
                                             370    Bank of          No objections.     n/a
                                       21           America
                                       22           Account
                                                    (ending in
                                       23           0277)
                                       24           statements
                                                    from March
                                       25           2015 through
                                       26           August 2018
                                       27    371* Chaney related R; P; B; H; IC;       This evidence
                                       28                        I (including          will be needed to

                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            142       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 145 of 161 Page ID
                                                                         #:9092


                                        1
                                             Ex.     Description      Objection and          Response         Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                     improper           refute Ms.
                                        4                            redactions);       Chaney’s
                                        5                            AU; Fed. R.        testimony if Ms.
                                                                     Civ. P. 5.2; ND    Chaney is
                                        6                                               allowed to
                                        7                                               testify or
                                                                                        portions of her
                                        8                                               video are played
                                        9                                               to the jugy.
                                       10    372    01/10/2019 N. R; P; IC; AU;         No response
                                       11           Zada          M; ND                 served.
                                                    Quickbooks
                                       12           Find Report
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                             373    09/08/2014     R; P; MIL;           This document
                                       15           [Dkt. 436]     FUS; ND; AU          is needed to
                                       16           Perfect 10's                        demonstrate that
                                                    Opposition to                       Perfect 10’s
                                       17           Defendants'                         arguments in the
                                       18           Motion for                          Related Case
                                                    Partial                             were similar to
                                       19           Summary                             the arguments
                                       20           Judgment of                         made by the
                                                    No Direct                           RIAA, MPAA,
                                       21           Infringement,                       DOJ and
                                       22           Case No. 2:11-                      Copyright Office
                                                    cv-07098                            before the Ninth
                                       23                                               Circuit and/or in
                                       24                                               the D.C.
                                                                                        Appelate court
                                       25                                               in Spanski. In
                                       26                                               other words, it
                                                                                        demonstrates
                                       27                                               that it was not
                                       28                                               “reasonably
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                             143       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 146 of 161 Page ID
                                                                         #:9093


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                                       apparent” to
                                        4                                              either the RIAA,
                                        5                                              MPAA, DOJ, or
                                                                                       Copyright Office
                                        6                                              that Perfect 10
                                        7                                              would lose the
                                                                                       Related Case.
                                        8                                              These
                                        9                                              documents are
                                                                                       relevant to Dr.
                                       10                                              Zada’s mental
                                       11                                              state re Perfect
                                                                                       10’s prospects
                                       12                                              for winning the
F ENWICK & W ES T LLP




                                                                                       Related Case;
                        LAW




                                       13
                         AT




                                                                                       they are not
                        ATTO RNEY S




                                       14                                              offered for the
                                       15                                              truth of the
                                                                                       matter asserted,
                                       16                                              and therefore not
                                       17                                              hearsay; Dr.
                                                                                       Zada will
                                       18                                              confirm on
                                       19                                              direct that he co-
                                                                                       drafted Perfect
                                       20
                                                                                       10’s opposition.
                                       21
                                             374    10/06/2014       R; P; MIL;        This document
                                       22           [Dkt. 536]       FUS; ND; AU       is needed to
                                       23           Perfect 10's                       demonstrate that
                                                    Opposition to                      Perfect 10’s
                                       24           Defendants'                        arguments in the
                                       25           Motion for                         Related Case,
                                                    Partial                            were similar to
                                       26           Summary                            the arguments
                                       27           Judgment of                        made by the
                                                    No Indirect                        RIAA, and
                                       28           Infringement,                      MPAA, before
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            144       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 147 of 161 Page ID
                                                                         #:9094


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                    Case No. 2:11-                     the Ninth Circuit
                                        4           cv-07098                           as well as
                                        5                                              Professor
                                                                                       Lichtman in his
                                        6                                              expert report. In
                                        7                                              other words, it
                                                                                       demonstrates
                                        8                                              that it was not
                                        9                                              “reasonably
                                                                                       apparent” to
                                       10                                              either the RIAA,
                                       11                                              MPAA, or
                                                                                       Professor
                                       12                                              Lichtman, that
F ENWICK & W ES T LLP




                                                                                       Perfect 10 would
                        LAW




                                       13
                         AT




                                                                                       lose the Related
                        ATTO RNEY S




                                       14                                              Case. These
                                       15                                              documents are
                                                                                       relevant to Dr.
                                       16                                              Zada’s mental
                                       17                                              state re Perfect
                                                                                       10’s prospects
                                       18                                              for winning the
                                       19                                              Related Case;
                                                                                       they are not
                                       20
                                                                                       offered for the
                                       21                                              truth of the
                                                                                       matter asserted,
                                       22
                                                                                       and therefore not
                                       23                                              hearsay; Dr.
                                                                                       Zada will
                                       24
                                                                                       confirm on
                                       25                                              direct that he co-
                                                                                       drafted Perfect
                                       26
                                                                                       10’s opposition.
                                       27
                                             375    10/20/2014       R; P; MIL; ND; This document
                                       28           [Dkt. 550]                      is needed to
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            145       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 148 of 161 Page ID
                                                                         #:9095


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                    Perfect 10's    AU; M              demonstrate that
                                        4           Opposition to                      Perfect 10’s
                                        5           Motion for                         arguments in the
                                                    Partial                            Related Case,
                                        6           Summary                            were similar to
                                        7           Judgment on                        the opinions
                                                    Inadequacy of                      expressed by
                                        8           Perfect 10's                       Professor Robert
                                        9           Notices Under                      Lind. These
                                                    the Section 512                    documents are
                                       10           Safe Harbor,                       relevant to Dr.
                                       11           Case No. 2:11-                     Zada’s mental
                                                    cv-07098                           state re Perfect
                                       12                                              10’s prospects
F ENWICK & W ES T LLP




                                                                                       for winning the
                        LAW




                                       13
                         AT




                                                                                       Related Case;
                        ATTO RNEY S




                                       14                                              they are not
                                       15                                              offered for the
                                                                                       truth of the
                                       16                                              matter asserted,
                                       17                                              and therefore not
                                                                                       hearsay; Dr.
                                       18                                              Zada will
                                       19                                              confirm on
                                                                                       direct that he co-
                                       20
                                                                                       drafted Perfect
                                       21                                              10’s opposition.
                                       22    376    01/12/2015      ND; R; P; MIL      This document
                                       23           [Dkt. 650]                         will support Dr.
                                                    Perfect 10's                       Zada’s
                                       24           Opposition to                      testimony as to
                                       25           Motion for                         why Perfect 10
                                                    Award of                           did not expect to
                                       26           Attorney's Fees                    be ordered to
                                       27           and Expenses                       pay any of
                                                                                       Giganews’s
                                       28                                              attorneys fees.
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            146       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 149 of 161 Page ID
                                                                         #:9096


                                        1
                                             Ex.     Description      Objection and          Response            Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                                          These
                                        4                                                 documents are
                                        5                                                 relevant to Dr.
                                                                                          Zada’s mental
                                        6                                                 state re Perfect
                                        7                                                 10’s prospects
                                                                                          for winning the
                                        8                                                 Related Case;
                                        9                                                 they are not
                                                                                          offered for the
                                       10                                                 truth of the
                                       11                                                 matter asserted,
                                                                                          and therefore not
                                       12                                                 hearsay; Dr.
F ENWICK & W ES T LLP




                                                                                          Zada will
                        LAW




                                       13
                         AT




                                                                                          confirm on
                        ATTO RNEY S




                                       14                                                 direct that he co-
                                       15                                                 drafted Perfect
                                                                                          10’s Opposition.
                                       16
                                       17    377    Beverly Park     This is an           Relevant to
                                                    Images           irrelevant           show nature of
                                       18                            document which       Perfect 10’s
                                       19                            will simply          business and its
                                                                     mislead the jury     associated
                                       20                            into                 expenses and
                                       21                            overestimating       finances, which
                                                                     Dr. Zada’s net       is relevant to
                                       22                            worth. It is also    reasonable
                                       23                            hearsy, its origin   expenses for
                                                                     and provenance       solvency
                                       24                            are not              analysis; trial
                                       25                            explained and it     witnesses will
                                                                     is thus              authenticate;
                                       26                            inadmissible         exhibit is not
                                       27                            because it isnot     testimonial in
                                                                     authorized or        nature/includes
                                       28                            properly             no “statements”
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            147          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 150 of 161 Page ID
                                                                         #:9097


                                        1
                                             Ex.     Description      Objection and          Response          Date       Date
                                        2
                                             No.                        Reasons                              Identified Admitted
                                        3
                                                                     identified. It was   and therefore is
                                        4                            also not             not offered for
                                        5                            produced by          the truth of any
                                                                     Plaintiffs in        matter asserted.
                                        6                            discovery and is
                                        7                            thus
                                                                     inadmissible.
                                        8                            (FRE 402, 403,
                                        9                            802, 901, see
                                                                     also MIL #3, 6)
                                       10
                                       11    378    Norfield Court This is an             Relevant to
                                                    Images         irrelevant             show nature of
                                       12                          document               Perfect 10’s
F ENWICK & W ES T LLP




                                                                                          business and its
                        LAW




                                       13                            which will           associated
                         AT
                        ATTO RNEY S




                                       14                            simply mislead       expenses and
                                                                     the jury into        finances, which
                                       15                            overestimating       is relevant to
                                       16                            Dr. Zada’s net       reasonable
                                                                     worth. It is also    expenses for
                                       17
                                                                     hearsy, its origin   solvency
                                       18                            and provenance       analysis; trial
                                                                     are not              witnesses will
                                       19
                                                                     explained and it     authenticate;
                                       20                            is thus              exhibit is not
                                                                     inadmissible         testimonial in
                                       21
                                                                     because it isnot     nature/includes
                                       22                            authorized or        no “statements”
                                                                     properly             and therefore is
                                       23
                                                                     identified. It was   not offered for
                                       24                            also not             the truth of any
                                                                     produced by          matter asserted.
                                       25
                                                                     Plaintiffs in
                                       26                            discovery and is
                                                                     thus
                                       27
                                                                     inadmissible.
                                       28                            (FRE 402, 403,
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            148          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 151 of 161 Page ID
                                                                         #:9098


                                        1
                                             Ex.     Description      Objection and          Response            Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                     802, 901, see
                                        4                            also MIL #3, 6)
                                        5
                                             379    3/17/2014        This document        Relevant to
                                        6           Related Dkt.     is completely        determining
                                        7           No. 223, Order   irrelevant and       fraudulent intent
                                                    re Motion to     will be              and whether
                                        8           Compel           incomprehensibl      Defendants
                                        9                            e to the jury as     should have had
                                                                     the interrogatory    a reasonable
                                       10                            and document         belief that
                                       11                            requests that are    Perfect 10 would
                                                                     ordered are not      incur a debt
                                       12                            listed. Plaintiffs   beyond its
F ENWICK & W ES T LLP




                                                                     seek to              ability to pay;
                        LAW




                                       13
                                                                     improperly use       offered to prove
                         AT
                        ATTO RNEY S




                                       14                            such                 that the threat of
                                       15                            incomprehensibl      a significant
                                                                     e and irrelevant     discovery
                                       16                            materials for        sanction was
                                       17                            one purpose and      known to Zada
                                                                     one purpose          early in the case.
                                       18                            only, to smear
                                       19                            Dr. Zada. If
                                                                     such materials
                                       20                            are allowed to
                                       21                            be shown to the
                                                                     jury, Defendants
                                       22                            will be forced to
                                       23                            spend
                                                                     substantial time
                                       24                            proving to the
                                       25                            jury that it was
                                                                     in fact Plaintiffs
                                       26                            who were guilty
                                       27                            of discovery
                                                                     violations, not
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                             149         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 152 of 161 Page ID
                                                                         #:9099


                                        1
                                             Ex.     Description      Objection and          Response            Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                     Defendants. See
                                        4                            MIL #3.
                                        5
                                             380    4/24/2017        This document        Relevant to
                                        6           Related Dkt.     is completely        determining
                                        7           No. 254, Order   irrelevant and       fraudulent intent
                                                    re Motion to     will be              and whether
                                        8           Compel           incomprehensibl      Defendants
                                        9                            e to the jury as     should have had
                                                                     the interrogatory    a reasonable
                                       10                            and document         belief that
                                       11                            requests that are    Perfect 10 would
                                                                     ordered are not      incur a debt
                                       12                            listed. Plaintiffs   beyond its
F ENWICK & W ES T LLP




                                                                     seek to              ability to pay;
                        LAW




                                       13
                                                                     improperly use       offered to prove
                         AT
                        ATTO RNEY S




                                       14                            such                 that the threat of
                                       15                            incomprehensibl      a significant
                                                                     e and irrelevant     discovery
                                       16                            materials for        sanction was
                                       17                            one purpose and      known to Zada
                                                                     one purpose          early in the case.
                                       18                            only, to smear
                                       19                            Dr. Zada. If
                                                                     such materials
                                       20                            are allowed to
                                       21                            be shown to the
                                                                     jury, Defendants
                                       22                            will be forced to
                                       23                            spend
                                                                     substantial time
                                       24                            proving to the
                                       25                            jury that it was
                                                                     in fact Plaintiffs
                                       26                            who were guilty
                                       27                            of discovery
                                                                     violations, not
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            150          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 153 of 161 Page ID
                                                                         #:9100


                                        1
                                             Ex.     Description      Objection and          Response            Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                     Defendants. See
                                        4                            MIL #3.
                                        5
                                             381    6/5/2014         This document        Relevant to
                                        6           Related Dkt.     is completely        determining
                                        7           No. 312, Order   irrelevant and       fraudulent intent
                                                    re Motion to     will be              and whether
                                        8           Compel           incomprehensibl      Defendants
                                        9                            e to the jury as     should have had
                                                                     the interrogatory    a reasonable
                                       10                            and document         belief that
                                       11                            requests that are    Perfect 10 would
                                                                     ordered are not      incur a debt
                                       12                            listed. Plaintiffs   beyond its
F ENWICK & W ES T LLP




                                                                     seek to              ability to pay;
                        LAW




                                       13
                                                                     improperly use       offered to prove
                         AT
                        ATTO RNEY S




                                       14                            such                 that the threat of
                                       15                            incomprehensibl      a significant
                                                                     e and irrelevant     discovery
                                       16                            materials for        sanction was
                                       17                            one purpose and      known to Zada
                                                                     one purpose          early in the case.
                                       18                            only, to smear
                                       19                            Dr. Zada. If
                                                                     such materials
                                       20                            are allowed to
                                       21                            be shown to the
                                                                     jury, Defendants
                                       22                            will be forced to
                                       23                            spend
                                                                     substantial time
                                       24                            proving to the
                                       25                            jury that it was
                                                                     in fact Plaintiffs
                                       26                            who were guilty
                                       27                            of discovery
                                                                     violations, not
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            151          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 154 of 161 Page ID
                                                                         #:9101


                                        1
                                             Ex.     Description      Objection and          Response            Date       Date
                                        2
                                             No.                        Reasons                                Identified Admitted
                                        3
                                                                     Defendants. See
                                        4                            MIL #3.
                                        5
                                             382    6/23/2014        This document        Relevant to
                                        6           Related Dkt.     is completely        determining
                                        7           No. 326, Order   irrelevant and       fraudulent intent
                                                    re Motion to     will be              and whether
                                        8           Compel           incomprehensibl      Defendants
                                        9                            e to the jury as     should have had
                                                                     the interrogatory    a reasonable
                                       10                            and document         belief that
                                       11                            requests that are    Perfect 10 would
                                                                     ordered are not      incur a debt
                                       12                            listed. Plaintiffs   beyond its
F ENWICK & W ES T LLP




                                                                     seek to              ability to pay;
                        LAW




                                       13
                                                                     improperly use       offered to prove
                         AT
                        ATTO RNEY S




                                       14                            such                 that the threat of
                                       15                            incomprehensibl      a significant
                                                                     e and irrelevant     discovery
                                       16                            materials for        sanction was
                                       17                            one purpose and      known to Zada
                                                                     one purpose          early in the case.
                                       18                            only, to smear
                                       19                            Dr. Zada. If
                                                                     such materials
                                       20                            are allowed to
                                       21                            be shown to the
                                                                     jury, Defendants
                                       22                            will be forced to
                                       23                            spend
                                                                     substantial time
                                       24                            proving to the
                                       25                            jury that it was
                                                                     in fact Plaintiffs
                                       26                            who were guilty
                                       27                            of discovery
                                                                     violations, not
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            152          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 155 of 161 Page ID
                                                                         #:9102


                                        1
                                             Ex.     Description      Objection and           Response       Date       Date
                                        2
                                             No.                        Reasons                            Identified Admitted
                                        3
                                                                     Defendants. See
                                        4                            MIL #3.
                                        5
                                             383    11/14/2014     No objection.        n/a
                                        6           Related Dkt.
                                        7           No. 619, Order
                                                    Granting
                                        8           Defendants’
                                        9           Motion for
                                                    Partial
                                       10           Summary
                                       11           Judgment on
                                                    the Issue of
                                       12           Direct
F ENWICK & W ES T LLP




                                                    Copyright
                        LAW




                                       13
                                                    Infringement
                         AT
                        ATTO RNEY S




                                       14
                                             384    11/14/2014     No objection.        n/a
                                       15
                                                    Related Dkt.
                                       16           No. 620, Order
                                                    Granting
                                       17
                                                    Defendants’
                                       18           Motion for
                                                    Partial
                                       19
                                                    Summary
                                       20           Judgment on
                                                    the Issue of
                                       21
                                                    InDirect
                                       22           Copyright
                                                    Infringement
                                       23
                                       24    385    11/26/2014       No objections.     n/a
                                                    Related Dkt.
                                       25           No. 628,
                                       26           Judgment in
                                                    Favor of
                                       27           Giganews and
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            153         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 156 of 161 Page ID
                                                                         #:9103


                                        1
                                             Ex.     Description      Objection and            Response         Date       Date
                                        2
                                             No.                        Reasons                               Identified Admitted
                                        3
                                                    Livewire
                                        4
                                        5    386    3/6/2015       No objections.        n/a
                                                    Related Dkt.
                                        6           No. 682, Order
                                        7           Denying
                                                    Plaintiff’s
                                        8           Motion for
                                        9           Reconsideratio
                                                    n
                                       10
                                             387    3/24/2015        Certain findings    Relevant to
                                       11           Related Dkt.     in this order are   determining
                                       12           No. 686,         demonstrably        fraudulent intent
F ENWICK & W ES T LLP




                                                    Amended          false or hotly      and whether
                        LAW




                                       13           Order Granting   contested and       Defendants
                         AT
                        ATTO RNEY S




                                       14           Defendants’      will bias the       should have had
                                                    Motion for       jury. (FRE 402,     a reasonable
                                       15
                                                    Attorney’s       403, see MIL #      belief that
                                       16           Fees and Costs   8)                  Perfect 10 would
                                                                                         incur a debt
                                       17
                                                                                         beyond its
                                       18                                                ability to pay;
                                                                                         Plaintiffs are
                                       19
                                                                                         collaterally
                                       20                                                estopped from
                                                                                         challenging the
                                       21
                                                                                         Court’s ruling;
                                       22                                                any
                                                                                         inflammatory
                                       23
                                                                                         effect on the jury
                                       24                                                would be
                                                                                         legitimate as the
                                       25
                                                                                         misconduct
                                       26                                                described is
                                                                                         directly relevant
                                       27
                                                                                         to the claims in
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            154          CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 157 of 161 Page ID
                                                                         #:9104


                                        1
                                             Ex.     Description      Objection and            Response         Date       Date
                                        2
                                             No.                        Reasons                               Identified Admitted
                                        3
                                                                                         the case.
                                        4
                                        5    388    1/23/2017        No objections.      n/a
                                                    Perfect 10, Inc.
                                        6           v. Giganews,
                                        7           Inc., et al.,
                                                    D.C. Nos. 15-
                                        8           55500, -55523,
                                        9           Opinion (9th
                                                    Cir.)
                                       10
                                             389    9/14/2018        Plaintiffs are      Statements in
                                       11           Defendants’      improperly          the document
                                       12           Motion for       seeking to put      are relevant to
F ENWICK & W ES T LLP




                                                    Summary          Defendants’         show fraudulent
                        LAW




                                       13           Judgment (Dkt.   pleading before     intent,
                         AT
                        ATTO RNEY S




                                       14           67)              the jury and then   specifically
                                                                     note that the       Zada’s shifting
                                       15
                                                                     Court rejected      explanations for
                                       16                            them. Such          his reasons for
                                                                     pleadings are       the transfers.
                                       17
                                                                     irrelevant, and
                                       18                            will likely
                                                                     confuse and bias
                                       19
                                                                     the jury. See
                                       20                            MIL #3)
                                       21    390    11/30/2018       Plaintiffs are      Statements in
                                       22           Defendants’      improperly          the document
                                                    Reply in         seeking to put      are relevant to
                                       23           Support of       Defendants’         show fraudulent
                                       24           Motion for       pleading before     intent,
                                                    Summary          the jury and then   specifically
                                       25           Judgment (Dkt.   note that the       Zada’s shifting
                                       26           121)             Court rejected      explanations for
                                                                     them. Such          his reasons for
                                       27                            pleadings are       the transfers.
                                       28                            irrelevant, and
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            155            CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 158 of 161 Page ID
                                                                         #:9105


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                                                     will likely
                                        4                            confuse and bias
                                        5                            the jury. See
                                                                     MIL #3)
                                        6
                                        7    391    9/5/2017         Plaintiffs are      Statements in
                                                    Defendants’      improperly          the document
                                        8           Motion to        seeking to put      are relevant to
                                        9           Dismiss (Dkt.    Defendants’         show fraudulent
                                                    12)              pleading before     intent,
                                       10                            the jury and then   specifically
                                       11                            note that the       Zada’s shifting
                                                                     Court rejected      explanations for
                                       12                            them. Such          his reasons for
F ENWICK & W ES T LLP




                                                                     pleadings are       the transfers.
                        LAW




                                       13
                                                                     irrelevant, and
                         AT
                        ATTO RNEY S




                                       14                            will likely
                                       15                            confuse and bias
                                                                     the jury. See
                                       16                            MIL #3)
                                       17
                                             392    10/6/2017        Plaintiffs are      Statements in
                                       18           Defendants’      improperly          the document
                                                    Reply in         seeking to put      are relevant to
                                       19
                                                    Support of       Defendants’         show fraudulent
                                       20           Motion to        pleading before     intent,
                                                    Dismiss (Dkt.    the jury and then   specifically
                                       21
                                                    19)              note that the       Zada’s shifting
                                       22                            Court rejected      explanations for
                                                                     them. Such          his reasons for
                                       23
                                                                     pleadings are       the transfers.
                                       24                            irrelevant, and
                                                                     will likely
                                       25
                                                                     confuse and bias
                                       26                            the jury. See
                                                                     MIL #3)
                                       27
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            156         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 159 of 161 Page ID
                                                                         #:9106


                                        1
                                             Ex.     Description      Objection and         Response          Date       Date
                                        2
                                             No.                        Reasons                             Identified Admitted
                                        3
                                             393    2/2/2018         Plaintiffs are      Statements in
                                        4           Defendants’      improperly          the document
                                        5           Motion for       seeking to put      are relevant to
                                                    Judgment on      Defendants’         show fraudulent
                                        6           the Pleadings    pleading before     intent,
                                        7           (Dkt. 33)        the jury and then   specifically
                                                                     note that the       Zada’s shifting
                                        8                            Court rejected      explanations for
                                        9                            them. Such          his reasons for
                                                                     pleadings are       the transfers.
                                       10                            irrelevant, and
                                       11                            will likely
                                                                     confuse and bias
                                       12                            the jury. See
F ENWICK & W ES T LLP




                                                                     MIL #3)
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14    394    2/16/2018        Plaintiffs are      Statements in
                                       15           Defendants’      improperly          the document
                                                    Reply in         seeking to put      are relevant to
                                       16           Support of       Defendants’         show fraudulent
                                       17           Motion for       pleading before     intent,
                                                    Judgment on      the jury and then   specifically
                                       18           the Pleadings    note that the       Zada’s shifting
                                       19           (Dkt. 37)        Court rejected      explanations for
                                                                     them. Such          his reasons for
                                       20                            pleadings are       the transfers.
                                       21                            irrelevant, and
                                                                     will likely
                                       22                            confuse and bias
                                       23                            the jury. See
                                                                     MIL #3)
                                       24
                                       25
                                       26
                                       27
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            157         CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 160 of 161 Page ID
                                                                         #:9107


                                        1
                                             Ex.     Description      Objection and         Response        Date       Date
                                        2
                                             No.                        Reasons                           Identified Admitted
                                        3
                                             395    Additional    ND; R; P; B;         These
                                        4           payments of   AU                   documents show
                                        5           Perfect 10                         other Perfect 10
                                                    expenses made                      legal expenses
                                        6           by Norman                          paid for by Dr.
                                        7           Zada                               Zada.
                                        8
                                        9
                                       10
                                       11
                                       12
F ENWICK & W ES T LLP
                        LAW




                                       13
                         AT
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                            158       CASE NO.: 2:17-CV-05075-AB (JPR)
                                      Case 2:17-cv-05075-AB-JPR Document 153 Filed 01/18/19 Page 161 of 161 Page ID
                                                                         #:9108


                                        1 Dated: January 18, 2019                 FENWICK & WEST LLP
                                        2
                                        3                                         By: /s/ Todd R. Gregorian
                                        4                                                 Todd R. Gregorian

                                        5                                         Attorneys for Plaintiffs,
                                        6                                         GIGANEWS, INC. and LIVEWIRE
                                                                                  SERVICES, INC.
                                        7
                                        8
                                            Dated: January 18, 2019               LAW OFFICES OF MATTHEW C.
                                        9                                         MICKELSON
                                       10
                                       11                                         By: /s/ Matthew C. Mickelson
                                       12                                               Matthew C. Mickelson
F ENWICK & W ES T LLP
                        LAW




                                       13                                         Attorneys for Defendants,
                         AT




                                                                                  PERFECT 10, INC. and NORMAN ZADA
                        ATTO RNEY S




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                             JOINT EXHIBIT LIST WITH OBJECTIONS
                                             AND RESPONSES                         159        CASE NO.: 2:17-CV-05075-AB (JPR)
